Exhibit 10.1

 

JUNIOR SUBORDINATED INDENTURE

 

between

 

GKK CAPITAL LP

 

and

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL
ASSOCIATION,
as Trustee

 

 

Dated as of January 30, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

1

SECTION 1.1

Definitions

1

SECTION 1.2

Compliance Certificate and Opinions

8

SECTION 1.3

Forms of Documents Delivered to Trustee

9

SECTION 1.4

Acts of Holders

9

SECTION 1.5

Notices, Etc. to Trustee and Company

11

SECTION 1.6

Notice to Holders; Waiver

12

SECTION 1.7

Effect of Headings and Table of Contents

13

SECTION 1.8

Successors and Assigns

13

SECTION 1.9

Separability Clause

13

SECTION 1.10

Benefits of Indenture

13

SECTION 1.11

Governing Law

13

SECTION 1.12

Submission to Jurisdiction

13

SECTION 1.13

Non-Business Days

14

ARTICLE II SECURITY FORMS

14

SECTION 2.1

Form of Security

14

SECTION 2.2

Restricted Legend

19

SECTION 2.3

Form of Trustee’s Certificate of Authentication

21

SECTION 2.4

Temporary Securities

21

SECTION 2.5

Definitive Securities

22

ARTICLE III THE SECURITIES

22

SECTION 3.1

Payment of Principal and Interest

22

SECTION 3.2

Denominations

25

SECTION 3.3

Execution, Authentication, Delivery and Dating

25

SECTION 3.4

Global Securities

26

SECTION 3.5

Registration, Transfer and Exchange Generally

27

SECTION 3.6

Mutilated Destroyed, Lost and Stolen Securities

29

SECTION 3.7

Persons Deemed Owners

30

SECTION 3.8

Cancellation

30

SECTION 3.9

Reserved.

30

SECTION 3.10

Reserved.

30

SECTION 3.11

Agreed Tax Treatment

30

SECTION 3.12

CUSIP Numbers

30

ARTICLE IV SATISFACTION AND DISCHARGE

31

SECTION 4.1

Satisfaction and Discharge of Indenture

31

SECTION 4.2

Application of Trust Money

32

ARTICLE V REMEDIES

32

SECTION 5.1

Events of Default

32

SECTION 5.2

Acceleration of Maturity; Rescission and Annulment

33

SECTION 5.3

Collection of Indebtedness and Suits for Enforcement by Trustee

34

SECTION 5.4

Trustee May File Proofs of Claim

35

SECTION 5.5

Trustee May Enforce Claim Without Possession of Securities

35

SECTION 5.6

Application of Money Collected

35

SECTION 5.7

Limitation on Suits

36

 

i

--------------------------------------------------------------------------------


 

SECTION 5.8

Unconditional Right of Holders to Receive Principal, Premium, if any, and
Interest

36

SECTION 5.9

Restoration of Rights and Remedies

36

SECTION 5.10

Rights and Remedies Cumulative

37

SECTION 5.11

Delay or Omission Not Waiver

37

SECTION 5.12

Control by Holders

37

SECTION 5.13

Waiver of Past Defaults

37

SECTION 5.14

Undertaking for Costs

38

SECTION 5.15

Waiver of Usury, Stay or Extension Laws

38

ARTICLE VI THE TRUSTEE

39

SECTION 6.1

Corporate Trustee Required

39

SECTION 6.2

Certain Duties and Responsibilities

39

SECTION 6.3

Notice of Defaults

40

SECTION 6.4

Certain Rights of Trustee

40

SECTION 6.5

May Hold Securities

42

SECTION 6.6

Compensation; Reimbursement; Indemnity

42

SECTION 6.7

Resignation and Removal; Appointment of Successor

43

SECTION 6.8

Acceptance of Appointment by Successor

44

SECTION 6.9

Merger, Conversion, Consolidation or Succession to Business

44

SECTION 6.10

Not Responsible for Recitals or Issuance of Securities

45

SECTION 6.11

Appointment of Authenticating Agent

45

ARTICLE VII HOLDER’S LISTS AND REPORTS BY COMPANY

46

SECTION 7.1

Company to Furnish Trustee Names and Addresses of Holders

46

SECTION 7.2

Preservation of Information, Communications to Holders

47

SECTION 7.3

Reports by Company

47

ARTICLE VIII CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

48

SECTION 8.1

Company May Consolidate, Etc., Only on Certain Terms

48

SECTION 8.2

Successor Company Substituted

49

ARTICLE IX SUPPLEMENTAL INDENTURES

49

SECTION 9.1

Supplemental Indentures without Consent of Holders

49

SECTION 9.2

Supplemental Indentures with Consent of Holders

50

SECTION 9.3

Execution of Supplemental Indentures

51

SECTION 9.4

Effect of Supplemental Indentures

51

SECTION 9.5

Reference in Securities to Supplemental Indentures

51

ARTICLE X COVENANTS

51

SECTION 10.1

Payment of Principal, Premium, if any, and Interest

51

SECTION 10.2

Money for Security Payments to be Held in Trust

51

SECTION 10.3

Statement as to Compliance

52

SECTION 10.4

Company Status

53

SECTION 10.5

Inspection of Books and Records; Management and Board Observation Rights

53

SECTION 10.6

Additional Covenants

53

SECTION 10.7

Waiver of Covenants

54

SECTION 10.8

Treatment of Securities

54

ARTICLE XI REDEMPTION OF SECURITIES

54

 

ii

--------------------------------------------------------------------------------


 

SECTION 11.1

Optional Redemption

54

SECTION 11.2

Reserved

55

SECTION 11.3

Election to Redeem; Notice to Trustee

55

SECTION 11.4

Selection of Securities to be Redeemed

55

SECTION 11.5

Notice of Redemption

56

SECTION 11.6

Deposit of Redemption Price

56

SECTION 11.7

Payment of Securities Called for Redemption

57

ARTICLE XII SUBORDINATION OF SECURITIES

57

SECTION 12.1

Securities Subordinate to Senior Debt

57

SECTION 12.2

No Payment When Senior Debt in Default; Payment Over of Proceeds Upon
Dissolution, Etc

57

SECTION 12.3

Payment Permitted If No Default

59

SECTION 12.4

Subrogation to Rights of Holders of Senior Debt

59

SECTION 12.5

Provisions Solely to Define Relative Rights

59

SECTION 12.6

Trustee to Effectuate Subordination

60

SECTION 12.7

No Waiver of Subordination Provisions

60

SECTION 12.8

Notice to Trustee

60

SECTION 12.9

Reliance on Judicial Order or Certificate of Liquidating Agent

61

SECTION 12.10

Trustee Not Fiduciary for Holders of Senior Debt

61

SECTION 12.11

Rights of Trustee as Holder of Senior Debt; Preservation of Trustee’s Rights

62

SECTION 12.12

Article Applicable to Paying Agents

62

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A       -

 Form of Officer’s Financial Certificate

 

 

iii

--------------------------------------------------------------------------------


 

JUNIOR SUBORDINATED INDENTURE, dated as of January 30, 2009, between GKK Capital
LP, a Delaware limited partnership (the “Company”), and THE BANK OF NEW YORK
MELLON TRUST COMPANY, NATIONAL ASSOCIATION, a national banking association, as
Trustee (in such capacity, the “Trustee”).

 

RECITALS OF THE COMPANY

 

WHEREAS, the Company has duly authorized the execution and delivery of this
Indenture to provide for the issuance of its unsecured junior subordinated notes
(the “Securities”), and to provide the terms and conditions upon which the
Securities are to be authenticated, issued and delivered; and

 

WHEREAS, all things necessary to make this Indenture a valid agreement of the
Company, in accordance with its terms, have been done.

 

NOW, THEREFORE, this Indenture Witnesseth:

 

For and in consideration of the premises and the purchase of the Securities by
the Holders thereof, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Holders of the Securities, as follows:

 


ARTICLE I

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION


 

SECTION 1.1         Definitions.

 

For all purposes of this Indenture, except as otherwise expressly provided or
unless the context otherwise requires:

 


(A)           THE TERMS DEFINED IN THIS ARTICLE I HAVE THE MEANINGS ASSIGNED TO
THEM IN THIS ARTICLE I;


 


(B)           THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO
BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION;”


 


(C)           ALL ACCOUNTING TERMS NOT OTHERWISE DEFINED HEREIN HAVE THE
MEANINGS ASSIGNED TO THEM IN ACCORDANCE WITH GAAP;


 


(D)           UNLESS THE CONTEXT OTHERWISE REQUIRES, ANY REFERENCE TO AN
“ARTICLE” OR A “SECTION” REFERS TO AN ARTICLE OR A SECTION, AS THE CASE MAY BE,
OF THIS INDENTURE;


 


(E)           THE WORDS “HEREBY,” “HEREIN,” “HEREOF” AND “HEREUNDER” AND OTHER
WORDS OF SIMILAR IMPORT REFER TO THIS INDENTURE AS A WHOLE AND NOT TO ANY
PARTICULAR ARTICLE, SECTION OR OTHER SUBDIVISION;


 


(F)            A REFERENCE TO THE SINGULAR INCLUDES THE PLURAL AND VICE VERSA;
AND

 

--------------------------------------------------------------------------------



 


(G)           THE MASCULINE, FEMININE OR NEUTER GENDERS USED HEREIN SHALL
INCLUDE THE MASCULINE, FEMININE AND NEUTER GENDERS.


 

“Act” when used with respect to any Holder, has the meaning specified in
Section 1.4.

 

“Additional Interest” means the interest, if any, that shall accrue on any
amounts payable on the Securities, the payment of which has not been made on the
applicable Interest Payment Date and which shall accrue at the rate per annum
specified or determined as specified in such Security, in each case to the
extent legally enforceable.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person.

 

“Applicable Depositary Procedures” means, with respect to any transfer or
transaction involving a Global Security or beneficial interest therein, the
rules and procedures of the Depositary for such Security, in each case to the
extent applicable to such transaction and as in effect from time to time.

 

“Authenticating Agent” means any Person authorized by the Trustee pursuant to
Section 6.11 to act on behalf of the Trustee to authenticate the Securities.

 

“Board of Directors” means the board of directors of the Parent or any duly
authorized committee of that board.

 

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Parent to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification.

 

“Business Day” means any day other than (i) a Saturday or Sunday, (ii) a day on
which banking institutions in the City of New York are authorized or required by
law or executive order to remain closed or (iii) a day on which the Corporate
Trust Office of the Trustee is closed for business.

 

“Class B Units” has the meaning specified in Section 10.6(b).

 

“Commission” has the meaning specified in Section 7.3(c).

 

“Company” means the Person named as the “Company” in the first paragraph of this
Indenture until a successor Person shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Company” shall mean
such successor Person.

 

“Company Request” and “Company Order” mean, respectively, the written request or
order signed in the name of the Company by its Chairman of the Board of
Directors, its Vice Chairman of the Board of Directors, its Chief Executive
Officer, President or a Vice President, and by its Chief Financial Officer, its
Treasurer, an Assistant Treasurer, its Secretary or an Assistant Secretary, and
delivered to the Trustee. Notwithstanding the foregoing, a Company

 

2

--------------------------------------------------------------------------------


 

Order for the purposes of authentication and delivery of the Securities pursuant
to Section 3.3(a) shall require the signature of only one of the above
referenced officers of the Company.

 

“Control” when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Corporate Trust Office” means the principal office of the Trustee at which at
any particular time its corporate trust business shall be administered, which
office at the date of this Indenture is located at 601 Travis Street,
16th Floor, Houston, Texas 77019, Attn: Global Corporate Trust—GKK Capital LP. 
Initially, all notices and correspondence shall be addressed to Mudassir
Mohamed, telephone (713) 483-6029.

 

“Debt” means, with respect to any Person, whether recourse is to all or a
portion of the assets of such Person, whether currently existing or hereafter
incurred and whether or not contingent and without duplication, (i) every
obligation of such Person for money borrowed; (ii) every obligation of such
Person evidenced by bonds, debentures, notes or other similar instruments,
including obligations incurred in connection with the acquisition of property,
assets or businesses; (iii) every reimbursement obligation of such Person with
respect to letters of credit, bankers’ acceptances or similar facilities issued
for the account of such Person; (iv) every obligation of such Person issued or
assumed as the deferred purchase price of property or services (but excluding
trade accounts payable or other accrued liabilities arising in the ordinary
course of business); (v) every capital lease obligation of such Person; (vi) all
indebtedness of such Person, whether incurred on or prior to the date of this
Indenture or thereafter incurred, for claims in respect of derivative products,
including interest rate, foreign exchange rate and commodity forward contracts,
options and swaps and similar arrangements; (vii) every obligation of the type
referred to in clauses (i) through (vi) of another Person and all dividends of
another Person the payment of which, in either case, such Person has guaranteed
or is responsible or liable for, directly or indirectly, as obligor or
otherwise; and (viii) any renewals, extensions, refundings, amendments or
modifications of any obligation of the type referred to in clauses (i) through
(vii).

 

“Defaulted Interest” has the meaning specified in Section 3.1(c).

 

“Deferral Period” means any Interest Period commencing during calendar year
2009.

 

“Deferred Rate” means a fixed rate per annum equal to one quarter of one percent
(0.25%).

 

“Depositary” means an organization registered as a clearing agency under the
Exchange Act that is designated as Depositary by the Company or any successor
thereto.

 

“Depositary Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Depositary effects
book-entry transfers and pledges of securities deposited with the Depositary.

 

3

--------------------------------------------------------------------------------


 

“Dollar” or “$” means the currency of the United States of America that, as at
the time of payment, is legal tender for the payment of public and private
debts.

 

“DTC” means The Depository Trust Company, a New York corporation, or any
successor thereto.

 

“EDGAR” has the meaning specified in Section 7.3(c).

 

“Equity Interests” means with respect to any person (a) if such Person is a
partnership, the partnership interests (general or limited) in a partnership,
(b) if such person is a limited liability company, the membership interests in a
limited liability company and (c) if such person is a corporation, the shares or
stock interests (both common stock and preferred stock) in a corporation.

 

“Event of Default” has the meaning specified in Section 5.1.

 

“Exchange Act” means the Securities Exchange Act of 1934 or any statute
successor thereto, in each case as amended from time to time.

 

“Exchange Agreement” means that certain Exchange Agreement executed and
delivered contemporaneously with this Indenture by and among the Company and the
parties named therein.

 

“Expiration Date” has the meaning specified in Section 1.4(h).

 

“Extension Period” has the meaning specified in Section 3.1(h).

 

“Fixed Rate” means a fixed rate equal to (a) for the Interest Period commencing
on January 30, 2009, and for each Interest Period thereafter through and
including the Interest Period ending on January 29, 2012, a fixed rate equal to
one half of one percent (0.5%) per annum, (b) for the Interest Period commencing
on January 30, 2012 and for each consecutive Interest Period thereafter through
and including the Stated Maturity Date, a fixed rate equal to seven and one-half
of one percent (7.50%) per annum.

 

“GAAP” means United States generally accepted accounting principles,
consistently applied, from time to time in effect.

 

“Global Security” means a Security that evidences all or part of the Securities,
the ownership and transfers of which shall be made through book entries by a
Depositary.

 

“Government Obligation” means (a) any security that is (i) a direct obligation
of the United States of America of which the full faith and credit of the United
States of America is pledged or (ii) an obligation of a Person controlled or
supervised by and acting as an agency or instrumentality of the United States of
America or the payment of which is unconditionally guaranteed as a full faith
and credit obligation by the United States of America, which, in either case
(i) or (ii), is not callable or redeemable at the option of the issuer thereof,
and (b) any depositary receipt issued by a bank (as defined in
Section 3(a)(2) of the Securities Act) as custodian with respect to any
Government Obligation that is specified in clause (a) above and

 

4

--------------------------------------------------------------------------------


 

held by such bank for the account of the holder of such depositary receipt, or
with respect to any specific payment of principal of or interest on any
Government Obligation that is so specified and held, provided that (except as
required by law) such custodian is not authorized to make any deduction from the
amount payable to the holder of such depositary receipt from any amount received
by the custodian in respect of the Government Obligation or the specific payment
of principal or interest evidenced by such depositary receipt.

 

“Holder” means a Person in whose name a Security is registered in the Securities
Register.

 

“Indenture” means this instrument as originally executed or as it may from time
to time be amended or supplemented by one or more amendments or indentures
supplemental hereto entered into pursuant to the applicable provisions hereof.

 

“Interest Payment Date” means January 30, April 30, July 30 and October 30 of
each year, commencing on January 30, 2009, during the term of this Indenture.

 

“Interest Period” means the period commencing on an Interest Payment Date and
continuing through and including the day prior to the next succeeding Interest
Payment Date.

 

“Investment Company Act” means the Investment Company Act of 1940 or any
successor statute thereto, in each case as amended from time to time.

 

“Maturity” means, when used with respect to any Security, the date on which the
principal of such Security or any installment of principal becomes due and
payable as therein or herein provided, whether at the Stated Maturity or by
declaration of acceleration, call for redemption or otherwise.

 

“Notice of Default” means a written notice of the kind specified in
Section 5.1(c).

 

“Officers’ Certificate” means a certificate signed by the Chairman of the Board,
a Vice Chairman of the Board, the Chief Executive Officer, the President or a
Vice President, and by the Chief Financial Officer, the Treasurer, an Assistant
Treasurer, the Secretary or an Assistant Secretary, of the Company and delivered
to the Trustee.

 

“Opinion of Counsel” means a written opinion of counsel, who may be counsel for
or an employee of the Company or any Affiliate of the Company.

 

“Optional Redemption Price” has the meaning set forth in Section 11.1.

 

“Original Issue Date” means the date of original issuance of each Security.

 

“Outstanding” means, when used in reference to any Securities, as of the date of
determination, all Securities theretofore authenticated and delivered under this
Indenture, except:

 

(i)            Securities theretofore canceled by the Trustee or delivered to
the Trustee for cancellation;

 

5

--------------------------------------------------------------------------------


 

(ii)           Securities for whose payment or redemption money in the necessary
amount has been theretofore deposited with the Trustee or any Paying Agent in
trust for the Holders of such Securities; provided that, if such Securities are
to be redeemed, notice of such redemption has been duly given pursuant to this
Indenture or provision therefor satisfactory to the Trustee has been made; and

 

(iii)          Securities that have been paid or in substitution for or in lieu
of which other Securities have been authenticated and delivered pursuant to the
provisions of this Indenture, unless proof satisfactory to the Trustee is
presented that any such Securities are held by Holders in whose hands such
Securities are valid, binding and legal obligations of the Company;

 

provided, that in determining whether the Holders of the requisite principal
amount of Outstanding Securities have given any request, demand, authorization,
direction, notice, consent or waiver hereunder, Securities owned by the Company,
if any, or any other obligor upon the Securities, if any, or any Affiliate of
the Company or such other obligor shall be disregarded and deemed not to be
Outstanding unless the Company shall hold all Outstanding Securities, except
that, in determining whether the Trustee shall be protected in relying upon any
such request, demand, authorization, direction, notice, consent or waiver, only
Securities that a Responsible Officer of the Trustee actually knows to be so
owned shall be so disregarded.  Securities so owned that have been pledged in
good faith may be regarded as Outstanding if the pledgee establishes to the
satisfaction of the Trustee the pledgee’s right so to act with respect to such
Securities and that the pledgee is not the Company or any other obligor upon the
Securities or any Affiliate of the Company or such other obligor.

 

“Parent” means Gramercy Capital Corp., a Maryland Corporation, as the general
partner of the Company, and any successor thereto as general partner.

 

“Paying Agent” means the Trustee or any Person (other than the Company or any
Affiliate of the Company) authorized by the Trustee to pay the principal of or
any premium or interest on, or other amounts in respect of, any Securities on
behalf of the Company.

 

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, company, limited
liability company, trust, unincorporated association or government, or any
agency or political subdivision thereof, or any other entity of whatever nature.

 

“Place of Payment” means, with respect to the Securities, the Corporate Trust
Office of the Trustee.

 

“Predecessor Security” of any particular Security means every previous Security
evidencing all or a portion of the same debt as that evidenced by such
particular Security.  For the purposes of this definition, any security
authenticated and delivered under Section 3.6 in lieu of a mutilated, destroyed,
lost or stolen Security shall be deemed to evidence the same debt as the
mutilated, destroyed, lost or stolen Security.

 

“Proceeding” has the meaning specified in Section 12.2.

 

6

--------------------------------------------------------------------------------


 

“Redemption Date” means, when used with respect to any Security to be redeemed,
the date fixed for such redemption by or pursuant to this Indenture.

 

“Redemption Price” means, when used with respect to any Security to be redeemed,
in whole or in part, the Optional Redemption Price at which such Security or
portion thereof is to be redeemed as fixed by or pursuant to this Indenture.

 

“Regular Record Date” for the interest payable on any Interest Payment Date with
respect to the Securities means the date that is fifteen (15) days preceding
such Interest Payment Date (whether or not a Business Day).

 

“Responsible Officer” means, when used with respect to the Trustee, the officer
in the Global Corporate Trust department of the Trustee having direct
responsibility for the administration of this Indenture.

 

“Rights Plan” means a plan of the Company providing for the issuance by the
Company to all holders of its limited partnership interests of rights entitling
the holders thereof to subscribe for or purchase shares of any class or series
of limited partnership interests in the Company which rights (i) are deemed to
be transferred with such limited partnership interests and (ii) are also issued
in respect of future issuances of such limited partnership interests, in each
case until the occurrence of a specified event or events.

 

“Securities” or “Security” means any debt securities or debt security, as the
case may be, authenticated and delivered under this Indenture.

 

“Securities Act” means the Securities Act of 1933 or any successor statute
thereto, in each case as amended from time to time.

 

“Securities Register” and “Securities Registrar” have the respective meanings
specified in Section 3.5.

 

“Senior Debt” means the principal of and any premium and interest on (including
interest accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Company, whether or not such claim for
post-petition interest is allowed in such proceeding) all Debt of the Company,
whether incurred on or prior to the date of this Indenture or thereafter
incurred, unless it is provided in the instrument creating or evidencing the
same or pursuant to which the same is outstanding, that such obligations are not
superior in right of payment to the Securities issued under this Indenture;
provided that Senior Debt shall not be deemed to include any other debt
securities (and guarantees, if any, in respect of such debt securities) issued
to any trust (or a trustee of any such trust), partnership or other entity
affiliated with the Company that is a financing vehicle of the Company (a
“financing entity”) in connection with the issuance by such financing entity of
equity securities or other securities pursuant to an instrument that ranks pari
passu with or junior in right of payment to this Indenture.

 

“Special Record Date” for the payment of any Defaulted Interest means a date
fixed by the Trustee pursuant to Section 3.1(i).

 

“Stated Maturity” means June 30, 2035.

 

7

--------------------------------------------------------------------------------


 

“Subordinated Debt” means any Debt that is subordinated in right of payment and
security to the Securities.

 

“Subsidiary” of a Person means (a) any corporation more than fifty percent (50%)
of the outstanding voting stock or other voting interests having ordinary voting
power of which shall at the time be owned or Controlled, directly or indirectly,
by such Person and/or by one or more of other Subsidiaries or (b) any
partnership, limited liability company, association, joint venture or similar
business organization more than fifty percent (50%) of the voting stock having
ordinary voting power of which shall at the time be owned or Controlled,
directly or indirectly, by such Person and/or by one or more other
Subsidiaries.  For purposes of this definition, “voting stock” means stock that
ordinarily has voting power for the election of directors, whether at all times
or only so long as no senior class of stock has such voting power by reason of
any contingency.  Unless otherwise expressly provided, all references herein to
a “Subsidiary” shall mean a direct or indirect Subsidiary of a Person.

 

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
instrument, solely in its capacity as such and not in its individual capacity,
until a successor Trustee shall have become such pursuant to the applicable
provisions of this Indenture, and, thereafter, “Trustee” shall mean or include
each Person who is then a Trustee hereunder.

 

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended and as
in effect on the date as of this Indenture.

 

SECTION 1.2         Compliance Certificate and Opinions.

 


(A)           UPON ANY APPLICATION OR REQUEST BY THE COMPANY TO THE TRUSTEE TO
TAKE ANY ACTION UNDER ANY PROVISION OF THIS INDENTURE, THE COMPANY SHALL, IF
REQUESTED BY THE TRUSTEE, FURNISH TO THE TRUSTEE AN OFFICERS’ CERTIFICATE
STATING THAT ALL CONDITIONS PRECEDENT (INCLUDING COVENANTS COMPLIANCE WITH WHICH
CONSTITUTES A CONDITION PRECEDENT), IF ANY, PROVIDED FOR IN THIS INDENTURE
RELATING TO THE PROPOSED ACTION HAVE BEEN COMPLIED WITH AND AN OPINION OF
COUNSEL STATING THAT IN THE OPINION OF SUCH COUNSEL ALL SUCH CONDITIONS
PRECEDENT (INCLUDING COVENANTS COMPLIANCE WITH WHICH CONSTITUTES A CONDITION
PRECEDENT), IF ANY, HAVE BEEN COMPLIED WITH.


 


(B)           EVERY CERTIFICATE OR OPINION WITH RESPECT TO COMPLIANCE WITH A
CONDITION OR COVENANT PROVIDED FOR IN THIS INDENTURE (OTHER THAN THE CERTIFICATE
PROVIDED PURSUANT TO SECTION 10.3) SHALL INCLUDE:


 

(I)            A STATEMENT BY EACH INDIVIDUAL OR FIRM, AS APPLICABLE, SIGNING
SUCH CERTIFICATE OR OPINION THAT SUCH INDIVIDUAL HAS READ SUCH COVENANT OR
CONDITION AND THE DEFINITIONS HEREIN RELATING THERETO;

 

(II)           A BRIEF STATEMENT AS TO THE NATURE AND SCOPE OF THE EXAMINATION
OR INVESTIGATION UPON WHICH THE STATEMENTS OR OPINIONS OF SUCH INDIVIDUAL
CONTAINED IN SUCH CERTIFICATE OR OPINION ARE BASED;

 

(III)          A STATEMENT THAT, IN THE OPINION OF SUCH INDIVIDUAL OR FIRM, AS
APPLICABLE, HE, SHE OR IT HAS MADE SUCH EXAMINATION OR INVESTIGATION AS IS
NECESSARY TO ENABLE HIM OR

 

8

--------------------------------------------------------------------------------


 

HER TO EXPRESS AN INFORMED OPINION AS TO WHETHER OR NOT SUCH COVENANT OR
CONDITION HAS BEEN COMPLIED WITH; AND

 

(IV)          A STATEMENT AS TO WHETHER, IN THE OPINION OF SUCH INDIVIDUAL OR
FIRM (WITH THE FIRM GIVING SUCH OPINION, RELYING ON A CERTIFICATE OF THE COMPANY
AS TO QUESTIONS OF FACT WITH REGARD TO THE COMPANY), AS APPLICABLE, SUCH
CONDITION OR COVENANT HAS BEEN COMPLIED WITH.

 

SECTION 1.3         Forms of Documents Delivered to Trustee.

 


(A)           IN ANY CASE WHERE SEVERAL MATTERS ARE REQUIRED TO BE CERTIFIED BY,
OR COVERED BY AN OPINION OF, ANY SPECIFIED PERSON, IT IS NOT NECESSARY THAT ALL
SUCH MATTERS BE CERTIFIED BY, OR COVERED BY THE OPINION OF, ONLY ONE SUCH
PERSON, OR THAT THEY BE SO CERTIFIED OR COVERED BY ONLY ONE DOCUMENT, BUT ONE
SUCH PERSON MAY CERTIFY OR GIVE AN OPINION WITH RESPECT TO SOME MATTERS AND ONE
OR MORE OTHER SUCH PERSONS AS TO OTHER MATTERS, AND ANY SUCH PERSON MAY CERTIFY
OR GIVE AN OPINION AS TO SUCH MATTERS IN ONE OR SEVERAL DOCUMENTS.


 


(B)           ANY CERTIFICATE OR OPINION OF AN OFFICER OF THE COMPANY MAY BE
BASED, INSOFAR AS IT RELATES TO LEGAL MATTERS, UPON A CERTIFICATE OR OPINION OF,
OR REPRESENTATIONS BY, COUNSEL, UNLESS SUCH OFFICER KNOWS, OR AFTER REASONABLE
INQUIRY SHOULD KNOW, THAT THE CERTIFICATE OR OPINION OR REPRESENTATIONS WITH
RESPECT TO MATTERS UPON WHICH HIS OR HER CERTIFICATE OR OPINION IS BASED ARE
ERRONEOUS.  ANY SUCH CERTIFICATE OR OPINION OF COUNSEL MAY BE BASED, INSOFAR AS
IT RELATES TO FACTUAL MATTERS, UPON A CERTIFICATE OR OPINION OF, OR
REPRESENTATIONS BY, AN OFFICER OR OFFICERS OF THE COMPANY STATING THAT THE
INFORMATION WITH RESPECT TO SUCH FACTUAL MATTERS IS IN THE POSSESSION OF THE
COMPANY, UNLESS SUCH COUNSEL KNOWS, OR AFTER REASONABLE INQUIRY SHOULD KNOW,
THAT THE CERTIFICATE OR OPINION OR REPRESENTATIONS WITH RESPECT TO SUCH MATTERS
ARE ERRONEOUS.


 


(C)           WHERE ANY PERSON IS REQUIRED TO MAKE, GIVE OR EXECUTE TWO OR MORE
APPLICATIONS, REQUESTS, CONSENTS, CERTIFICATES, STATEMENTS, OPINIONS OR OTHER
INSTRUMENTS UNDER THIS INDENTURE, THEY MAY, BUT NEED NOT, BE CONSOLIDATED AND
FORM ONE INSTRUMENT.


 


(D)           WHENEVER, SUBSEQUENT TO THE RECEIPT BY THE TRUSTEE OF ANY BOARD
RESOLUTION, OFFICERS’ CERTIFICATE, OPINION OF COUNSEL OR OTHER DOCUMENT OR
INSTRUMENT, A CLERICAL, TYPOGRAPHICAL OR OTHER INADVERTENT OR UNINTENTIONAL
ERROR OR OMISSION SHALL BE DISCOVERED THEREIN, A NEW DOCUMENT OR INSTRUMENT MAY
BE SUBSTITUTED THEREFOR IN CORRECTED FORM WITH THE SAME FORCE AND EFFECT AS IF
ORIGINALLY RECEIVED IN THE CORRECTED FORM AND, IRRESPECTIVE OF THE DATE OR DATES
OF THE ACTUAL EXECUTION AND/OR DELIVERY THEREOF, SUCH SUBSTITUTE DOCUMENT OR
INSTRUMENT SHALL BE DEEMED TO HAVE BEEN EXECUTED AND/OR DELIVERED AS OF THE DATE
OR DATES REQUIRED WITH RESPECT TO THE DOCUMENT OR INSTRUMENT FOR WHICH IT IS
SUBSTITUTED.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, ANY SECURITIES
ISSUED UNDER THE AUTHORITY OF SUCH DEFECTIVE DOCUMENT OR INSTRUMENT SHALL
NEVERTHELESS BE THE VALID OBLIGATIONS OF THE COMPANY ENTITLED TO THE BENEFITS OF
THIS INDENTURE EQUALLY AND RATABLY WITH ALL OTHER OUTSTANDING SECURITIES.


 

SECTION 1.4         Acts of Holders.

 


(A)           ANY REQUEST, DEMAND, AUTHORIZATION, DIRECTION, NOTICE, CONSENT,
WAIVER OR OTHER ACTION PROVIDED BY THIS INDENTURE TO BE GIVEN TO OR TAKEN BY
HOLDERS MAY BE EMBODIED IN AND EVIDENCED BY ONE OR MORE INSTRUMENTS OF
SUBSTANTIALLY SIMILAR TENOR SIGNED BY SUCH HOLDERS IN

 

9

--------------------------------------------------------------------------------



 


PERSON OR BY AN AGENT THEREOF DULY APPOINTED IN WRITING; AND, EXCEPT AS HEREIN
OTHERWISE EXPRESSLY PROVIDED, SUCH ACTION SHALL BECOME EFFECTIVE WHEN SUCH
INSTRUMENT OR INSTRUMENTS (INCLUDING ANY APPOINTMENT OF AN AGENT) IS OR ARE
DELIVERED TO THE TRUSTEE, AND, WHERE IT IS HEREBY EXPRESSLY REQUIRED, TO THE
COMPANY.  SUCH INSTRUMENT OR INSTRUMENTS (AND THE ACTION EMBODIED THEREIN AND
EVIDENCED THEREBY) ARE HEREIN SOMETIMES REFERRED TO AS THE “ACT” OF THE HOLDERS
SIGNING SUCH INSTRUMENT OR INSTRUMENTS.  PROOF OF EXECUTION OF ANY SUCH
INSTRUMENT OR OF A WRITING APPOINTING ANY SUCH AGENT SHALL BE SUFFICIENT FOR ANY
PURPOSE OF THIS INDENTURE AND CONCLUSIVE IN FAVOR OF THE TRUSTEE AND THE
COMPANY, IF MADE IN THE MANNER PROVIDED IN THIS SECTION 1.4.


 


(B)           THE FACT AND DATE OF THE EXECUTION BY ANY PERSON OF ANY SUCH
INSTRUMENT OR WRITING MAY BE PROVED BY THE AFFIDAVIT OF A WITNESS OF SUCH
EXECUTION OR BY THE CERTIFICATE OF ANY NOTARY PUBLIC OR OTHER OFFICER AUTHORIZED
BY LAW TO TAKE ACKNOWLEDGMENTS OF DEEDS, CERTIFYING THAT THE INDIVIDUAL SIGNING
SUCH INSTRUMENT OR WRITING ACKNOWLEDGED TO HIM OR HER THE EXECUTION THEREOF. 
WHERE SUCH EXECUTION IS BY A PERSON ACTING IN OTHER THAN HIS OR HER INDIVIDUAL
CAPACITY, SUCH CERTIFICATE OR AFFIDAVIT SHALL ALSO CONSTITUTE SUFFICIENT PROOF
OF HIS OR HER AUTHORITY.  THE FACT AND DATE OF THE EXECUTION BY ANY PERSON OF
ANY SUCH INSTRUMENT OR WRITING, OR THE AUTHORITY OF THE PERSON EXECUTING THE
SAME, MAY ALSO BE PROVED IN ANY OTHER MANNER THAT THE TRUSTEE DEEMS SUFFICIENT
AND IN ACCORDANCE WITH SUCH REASONABLE RULES AS THE TRUSTEE MAY DETERMINE.


 


(C)           THE OWNERSHIP OF SECURITIES SHALL BE PROVED BY THE SECURITIES
REGISTER.


 


(D)           ANY REQUEST, DEMAND, AUTHORIZATION, DIRECTION, NOTICE, CONSENT,
WAIVER OR OTHER ACTION BY THE HOLDER OF ANY SECURITY SHALL BIND EVERY FUTURE
HOLDER OF THE SAME SECURITY AND THE HOLDER OF EVERY SECURITY ISSUED UPON THE
REGISTRATION OF TRANSFER THEREOF OR IN EXCHANGE THEREFOR OR IN LIEU THEREOF IN
RESPECT OF ANYTHING DONE OR SUFFERED TO BE DONE BY THE TRUSTEE OR THE COMPANY IN
RELIANCE THEREON, WHETHER OR NOT NOTATION OF SUCH ACTION IS MADE UPON SUCH
SECURITY.


 


(E)           WITHOUT LIMITING THE FOREGOING, A HOLDER ENTITLED TO TAKE ANY
ACTION HEREUNDER WITH REGARD TO ANY PARTICULAR SECURITY MAY DO SO WITH REGARD TO
ALL OR ANY PART OF THE PRINCIPAL AMOUNT OF SUCH SECURITY OR BY ONE OR MORE DULY
APPOINTED AGENTS EACH OF WHICH MAY DO SO PURSUANT TO SUCH APPOINTMENT WITH
REGARD TO ALL OR ANY PART OF SUCH PRINCIPAL AMOUNT.


 


(F)            EXCEPT AS SET FORTH IN PARAGRAPH (G) OF THIS SECTION 1.4, THE
COMPANY MAY SET ANY DAY AS A RECORD DATE FOR THE PURPOSE OF DETERMINING THE
HOLDERS OF OUTSTANDING SECURITIES ENTITLED TO GIVE, MAKE OR TAKE ANY REQUEST,
DEMAND, AUTHORIZATION, DIRECTION, NOTICE, CONSENT, WAIVER OR OTHER ACTION
PROVIDED OR PERMITTED BY THIS INDENTURE TO BE GIVEN, MADE OR TAKEN BY HOLDERS OF
SECURITIES.  IF ANY RECORD DATE IS SET PURSUANT TO THIS PARAGRAPH, THE HOLDERS
OF OUTSTANDING SECURITIES ON SUCH RECORD DATE, AND NO OTHER HOLDERS, SHALL BE
ENTITLED TO TAKE THE RELEVANT ACTION, WHETHER OR NOT SUCH HOLDERS REMAIN HOLDERS
AFTER SUCH RECORD DATE; PROVIDED, THAT NO SUCH ACTION SHALL BE EFFECTIVE
HEREUNDER UNLESS TAKEN ON OR PRIOR TO THE APPLICABLE EXPIRATION DATE (AS DEFINED
IN SECTION 1.4(H)) BY HOLDERS OF THE REQUISITE PRINCIPAL AMOUNT OF OUTSTANDING
SECURITIES ON SUCH RECORD DATE.  NOTHING IN THIS PARAGRAPH SHALL BE CONSTRUED TO
PREVENT THE COMPANY FROM SETTING A NEW RECORD DATE FOR ANY ACTION FOR WHICH A
RECORD DATE HAS PREVIOUSLY BEEN SET PURSUANT TO THIS PARAGRAPH (WHEREUPON THE
RECORD DATE PREVIOUSLY SET SHALL AUTOMATICALLY AND WITH NO ACTION BY ANY PERSON
BE CANCELED AND OF NO EFFECT).  PROMPTLY AFTER ANY RECORD DATE IS SET PURSUANT
TO THIS PARAGRAPH, THE COMPANY, AT ITS OWN EXPENSE, SHALL CAUSE NOTICE OF SUCH
RECORD DATE, THE PROPOSED

 

10

--------------------------------------------------------------------------------



 


ACTION BY HOLDERS AND THE APPLICABLE EXPIRATION DATE TO BE GIVEN TO THE TRUSTEE
IN WRITING AND TO EACH HOLDER OF SECURITIES IN THE MANNER SET FORTH IN
SECTION 1.6.


 


(G)           THE TRUSTEE MAY SET ANY DAY AS A RECORD DATE FOR THE PURPOSE OF
DETERMINING THE HOLDERS OF OUTSTANDING SECURITIES ENTITLED TO JOIN IN THE GIVING
OR MAKING OF (I) ANY NOTICE OF DEFAULT, (II) ANY DECLARATION OF ACCELERATION OR
RESCISSION OR ANNULMENT THEREOF REFERRED TO IN SECTION 5.2, (III) ANY REQUEST TO
INSTITUTE PROCEEDINGS REFERRED TO IN SECTION 5.7(B) OR (IV) ANY DIRECTION
REFERRED TO IN SECTION 5.12.  IF ANY RECORD DATE IS SET PURSUANT TO THIS
PARAGRAPH, THE HOLDERS OF OUTSTANDING SECURITIES ON SUCH RECORD DATE, AND NO
OTHER HOLDERS, SHALL BE ENTITLED TO JOIN IN SUCH NOTICE, DECLARATION, REQUEST OR
DIRECTION, WHETHER OR NOT SUCH HOLDERS REMAIN HOLDERS AFTER SUCH RECORD DATE;
PROVIDED, THAT NO SUCH ACTION SHALL BE EFFECTIVE HEREUNDER UNLESS TAKEN ON OR
PRIOR TO THE APPLICABLE EXPIRATION DATE BY HOLDERS OF THE REQUISITE PRINCIPAL
AMOUNT OF OUTSTANDING SECURITIES ON SUCH RECORD DATE.  NOTHING IN THIS PARAGRAPH
SHALL BE CONSTRUED TO PREVENT THE TRUSTEE FROM SETTING A NEW RECORD DATE FOR ANY
ACTION FOR WHICH A RECORD DATE HAS PREVIOUSLY BEEN SET PURSUANT TO THIS
PARAGRAPH (WHEREUPON THE RECORD DATE PREVIOUSLY SET SHALL AUTOMATICALLY AND WITH
NO ACTION BY ANY PERSON BE CANCELED AND OF NO EFFECT).  PROMPTLY AFTER ANY
RECORD DATE IS SET PURSUANT TO THIS PARAGRAPH, THE TRUSTEE, AT THE COMPANY’S
EXPENSE, SHALL CAUSE NOTICE OF SUCH RECORD DATE, THE PROPOSED ACTION BY HOLDERS
AND THE APPLICABLE EXPIRATION DATE TO BE GIVEN TO THE COMPANY IN WRITING AND TO
EACH HOLDER OF SECURITIES IN THE MANNER SET FORTH IN SECTION 1.6.


 


(H)           WITH RESPECT TO ANY RECORD DATE SET PURSUANT TO PARAGRAPH (F) OR
(G) OF THIS SECTION 1.4, THE PARTY HERETO THAT SETS SUCH RECORD DATE MAY
DESIGNATE ANY DAY AS THE “EXPIRATION DATE” AND FROM TIME TO TIME MAY CHANGE THE
EXPIRATION DATE TO ANY EARLIER OR LATER DAY; PROVIDED, THAT NO SUCH CHANGE SHALL
BE EFFECTIVE UNLESS NOTICE OF THE PROPOSED NEW EXPIRATION DATE IS GIVEN TO THE
OTHER PARTY HERETO IN WRITING, AND TO EACH HOLDER OF SECURITIES IN THE MANNER
SET FORTH IN SECTION 1.6, ON OR PRIOR TO THE EXISTING EXPIRATION DATE.  IF AN
EXPIRATION DATE IS NOT DESIGNATED WITH RESPECT TO ANY RECORD DATE SET PURSUANT
TO THIS SECTION 1.4, THE PARTY HERETO THAT SET SUCH RECORD DATE SHALL BE DEEMED
TO HAVE INITIALLY DESIGNATED THE NINETIETH (90TH) DAY AFTER SUCH RECORD DATE AS
THE EXPIRATION DATE WITH RESPECT THERETO, SUBJECT TO ITS RIGHT TO CHANGE THE
EXPIRATION DATE AS PROVIDED IN THIS PARAGRAPH.  NOTWITHSTANDING THE FOREGOING,
NO EXPIRATION DATE SHALL BE LATER THAN THE ONE HUNDRED EIGHTIETH (180TH) DAY
AFTER THE APPLICABLE RECORD DATE.


 

SECTION 1.5         Notices, Etc.  to Trustee and Company.

 


(A)           ANY REQUEST, DEMAND, AUTHORIZATION, DIRECTION, NOTICE, CONSENT,
WAIVER, ACT OF HOLDERS, OR OTHER DOCUMENT PROVIDED OR PERMITTED BY THIS
INDENTURE TO BE MADE UPON, GIVEN OR FURNISHED TO, OR FILED WITH:


 

(I)            THE TRUSTEE BY ANY HOLDER, OR THE COMPANY SHALL BE SUFFICIENT FOR
EVERY PURPOSE HEREUNDER IF MADE, GIVEN, FURNISHED OR FILED IN WRITING TO OR WITH
AND RECEIVED BY THE TRUSTEE AT ITS CORPORATE TRUST OFFICE, OR

 

(II)           THE COMPANY BY THE TRUSTEE, OR ANY HOLDER SHALL BE SUFFICIENT FOR
EVERY PURPOSE HEREUNDER IF IN WRITING AND MAILED, FIRST CLASS, POSTAGE PREPAID,
TO THE COMPANY ADDRESSED TO IT AT 420 LEXINGTON AVENUE, NEW YORK, NEW YORK
10170, ATTENTION: MICHAEL G. KAVOURIAS, WITH A COPY TO CLIFFORD CHANCE US LLP,
31 WEST 52ND STREET,

 

11

--------------------------------------------------------------------------------


 

NEW YORK, NEW YORK 10019, ATTENTION: LARRY P. MEDVINSKY, OR AT ANY OTHER ADDRESS
PREVIOUSLY FURNISHED IN WRITING TO THE TRUSTEE BY THE COMPANY.

 


(B)           THE TRUSTEE MAY, BUT IS NOT REQUIRED TO, RELY UPON AND COMPLY WITH
INSTRUCTIONS AND DIRECTIONS SENT BY EMAIL OR FACSIMILE, (OR ANY OTHER REASONABLE
MEANS OF COMMUNICATION) BY PERSONS BELIEVED BY THE TRUSTEE IN GOOD FAITH TO BE
AUTHORIZED TO PROVIDE SUCH INSTRUCTIONS OR DIRECTION; PROVIDED, HOWEVER, THAT
THE TRUSTEE MAY REQUIRE SUCH ADDITIONAL EVIDENCE, CONFIRMATION OR CERTIFICATION
FROM ANY SUCH PARTY OR PARTIES AS THE TRUSTEE, IN ITS REASONABLE DISCRETION,
DEEMS NECESSARY OR ADVISABLE BEFORE ACTING OR REFRAINING FROM ACTING UPON ANY
SUCH INSTRUCTION OR DIRECTION.


 


(C)           THE TRUSTEE AGREES TO ACCEPT AND ACT UPON INSTRUCTIONS OR
DIRECTIONS PURSUANT TO THIS AGREEMENT SENT BY UNSECURED EMAIL, FACSIMILE
TRANSMISSION OR OTHER SIMILAR UNSECURED ELECTRONIC METHODS; PROVIDED, HOWEVER,
THAT ANY PERSON PROVIDING SUCH INSTRUCTIONS OR DIRECTIONS SHALL PROVIDE TO THE
TRUSTEE AN INCUMBENCY CERTIFICATE LISTING SUCH DESIGNATED PERSONS, WHICH
INCUMBENCY CERTIFICATE SHALL BE AMENDED WHENEVER A PERSON IS TO BE ADDED OR
DELETED FROM THE LISTING.  IF SUCH PERSON ELECTS TO GIVE THE TRUSTEE EMAIL OR
FACSIMILE INSTRUCTIONS (OR INSTRUCTIONS BY A SIMILAR ELECTRONIC METHOD) AND THE
TRUSTEE IN ITS DISCRETION ELECTS TO ACT UPON SUCH INSTRUCTIONS, THE TRUSTEE’S
UNDERSTANDING OF SUCH INSTRUCTIONS SHALL BE DEEMED CONTROLLING.  THE TRUSTEE
SHALL NOT BE LIABLE FOR ANY LOSSES, COSTS OR EXPENSES ARISING DIRECTLY OR
INDIRECTLY FROM THE TRUSTEE’S RELIANCE UPON AND COMPLIANCE WITH SUCH
INSTRUCTIONS NOTWITHSTANDING SUCH INSTRUCTIONS CONFLICT OR ARE INCONSISTENT WITH
A SUBSEQUENT WRITTEN INSTRUCTION.  EACH PERSON PROVIDING INSTRUCTIONS OR
DIRECTIONS TO THE TRUSTEE HEREUNDER AGREES TO ASSUME ALL RISKS ARISING OUT OF
THE USE OF SUCH ELECTRONIC METHODS TO SUBMIT INSTRUCTIONS AND DIRECTIONS TO THE
TRUSTEE, INCLUDING WITHOUT LIMITATION THE RISK OF THE TRUSTEE ACTING, IN GOOD
FAITH, ON UNAUTHORIZED INSTRUCTIONS, AND THE RISK OF INTERCEPTION AND MISUSE BY
THIRD PARTIES.


 

SECTION 1.6         Notice to Holders; Waiver.

 

Where this Indenture provides for notice to Holders of any event, such notice
shall be sufficiently given (unless otherwise herein expressly provided) if in
writing and mailed, first class, postage prepaid, to each Holder affected by
such event to the address of such Holder as it appears in the Securities
Register, not later than the latest date, if any, and not earlier than the
earliest date, if any, prescribed for the giving of such notice.  If, by reason
of the suspension of or irregularities in regular mail service or for any other
reason, it shall be impossible or impracticable to mail notice of any event to
Holders when said notice is required to be given pursuant to any provision of
this Indenture, then any manner of giving such notice as shall be satisfactory
to the Trustee shall be deemed to be a sufficient giving of such notice.  In any
case where notice to Holders is given by mail, neither the failure to mail such
notice, nor any defect in any notice so mailed, to any particular Holder shall
affect the sufficiency of such notice with respect to other Holders.  Where this
Indenture provides for notice in any manner, such notice may be waived in
writing by the Person entitled to receive such notice, either before or after
the event, and such waiver shall be the equivalent of such notice.  Waivers of
notice by Holders shall be filed with the Trustee, but such filing shall not be
a condition precedent to the validity of any action taken in reliance upon such
waiver.

 

12

--------------------------------------------------------------------------------


 

SECTION 1.7         Effect of Headings and Table of Contents.

 

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction of this Indenture.

 

SECTION 1.8         Successors and Assigns.

 

This Indenture shall be binding upon and shall inure to the benefit of any
successor to the Company and the Trustee, including any successor by operation
of law.  Except in connection with a transaction involving the Company that is
permitted under Article VIII and pursuant to which the assignee agrees in
writing to perform the Company’s obligations hereunder, the Company shall not
assign its obligations hereunder.

 

SECTION 1.9         Separability Clause.

 

If any provision in this Indenture or in the Securities shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby, and
there shall be deemed substituted for the provision at issue a valid, legal and
enforceable provision as similar as possible to the provision at issue.

 

SECTION 1.10       Benefits of Indenture.

 

Nothing in this Indenture or in the Securities, express or implied, shall give
to any Person, other than the parties hereto and their successors and assigns,
the holders of Senior Debt, the Holders of the Securities any benefit or any
legal or equitable right, remedy or claim under this Indenture.

 

SECTION 1.11       Governing Law.

 

This Indenture and the rights and obligations of each of the Holders, the
Company and the Trustee shall be construed and enforced in accordance with and
governed by the laws of the State of New York without reference to its conflict
of laws provisions (other than Section 5-1401 of the General Obligations Law).

 

SECTION 1.12       Submission to Jurisdiction.

 

ANY LEGAL ACTION OR PROCEEDING BY OR AGAINST ANY PARTY HERETO OR WITH RESPECT TO
OR ARISING OUT OF THIS INDENTURE MAY BE BROUGHT IN OR REMOVED TO THE COURTS OF
THE STATE OF NEW YORK, IN AND FOR THE COUNTY OF NEW YORK, OR OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK (IN EACH CASE SITTING IN
THE BOROUGH OF MANHATTAN).  BY EXECUTION AND DELIVERY OF THIS INDENTURE, EACH
PARTY ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS (AND COURTS OF APPEALS
THEREFROM) FOR LEGAL PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
INDENTURE.

 

13

--------------------------------------------------------------------------------


 

SECTION 1.13       Non-Business Days.

 

If any Interest Payment Date, Redemption Date or Stated Maturity of any Security
shall not be a Business Day, then (notwithstanding any other provision of this
Indenture or the Securities) payment of interest, premium, if any, or principal
or other amounts in respect of such Security shall not be made on such date, but
shall be made on the next succeeding Business Day (and no interest shall accrue
in respect of the amounts whose payment is so delayed for the period from and
after such Interest Payment Date, Redemption Date or Stated Maturity, as the
case may be, until such next succeeding Business Day) except that, if such
Business Day falls in the next succeeding calendar year, such payment shall be
made on the immediately preceding Business Day, in each case with the same force
and effect as if made on the Interest Payment Date or Redemption Date or at the
Stated Maturity.

 


ARTICLE II

 


SECURITY FORMS


 

SECTION 2.1         Form of Security.

 

Any Security issued hereunder shall be in substantially the following form:

 

14

--------------------------------------------------------------------------------


 

GKK CAPITAL LP

 

Fixed Rate Junior Subordinated Note due 2035

 

No.

 

$

 

 

GKK Capital LP, a limited partnership organized and existing under the laws of
Delaware (hereinafter called the “Company,” which term includes any successor
Person under the Indenture hereinafter referred to), for value received, hereby
promises to pay to [                                                          ]
or registered assigns, the principal sum of [                        ] [if the
Security is a Global Security, then insert — or such other principal amount
represented hereby as may be set forth in the records of the Securities
Registrar hereinafter referred to in accordance with the Indenture]on June 30,
2035.   The Company further promises to pay interest on said principal sum from
January 30, 2009 or from the most recent Interest Payment Date to which interest
has been paid or duly provided for, quarterly in arrears on January 30,
April 30, July 30 and October 30 of each year, commencing April 30, 2009
(subject to deferral and/or partial deferral as set forth herein), or if any
such day is not a Business Day, on the next succeeding Business Day (and no
interest shall accrue in respect of the amounts whose payment is so delayed for
the period from and after such Interest Payment Date until such next succeeding
Business Day), except that, if such Business Day falls in the next succeeding
calendar year, such payment shall be made on the immediately preceding Business
Day, in each case, with the same force and effect as if made on the Interest
Payment Date, at a fixed rate equal to the applicable Fixed Rate until the
principal hereof is paid or duly provided for or made available for payment;
provided, further, that any overdue principal, premium, if any, and any overdue
installment of interest shall bear Additional Interest at a fixed rate equal to
the applicable Fixed Rate in effect during the period in which such amount
accrues interest (to the extent that the payment of such interest shall be
legally enforceable), compounded quarterly, from the dates such amounts are due
until they are paid or made available for payment, and such interest shall be
payable on demand.

 

The amount of interest payable shall be computed on the basis of a 360-day year
of twelve 30-day months and the amount payable for any partial period shall be
computed on the basis of the number of days elapsed in the relevant interest
period.  The interest so payable, and punctually paid or duly provided for, on
any Interest Payment Date shall, as provided in the Indenture, be paid to the
Person in whose name this Security (or one or more Predecessor Securities) is
registered at the close of business on the Regular Record Date for such interest
installment.  Any such interest not so punctually paid or duly provided for
shall forthwith cease to be payable to the Holder on such Regular Record Date
and may either be paid to the Person in whose name this Security (or one or more
Predecessor Securities) is registered at the close of business on a Special
Record Date for the payment of such Defaulted Interest to be fixed by the
Trustee, notice whereof shall be given to Holders of Securities not less than
ten (10) days prior to such Special Record Date, or be paid at any time in any
other lawful manner not inconsistent with the requirements of any securities
exchange on which the Securities may be listed, and upon such notice as may be
required by such exchange, all as more fully provided in the Indenture.

 

So long as no Event of Default has occurred and is continuing, the Company shall
have the right, at any time and from time to time during the term of this
Security, to defer the payment

 

15

--------------------------------------------------------------------------------


 

of interest on this Security for up to four (4) consecutive Interest Periods
(each such period, an “Extension Period”), during which Extension Period(s), no
interest shall be due and payable.  No Extension Period shall end on a date
other than an Interest Payment Date, and no Extension Period shall extend beyond
the Stated Maturity of the principal of this Security.  No interest shall be due
and payable during an Extension Period, except at the end thereof.  At the end
of any such Extension Period, the Company shall pay all interest then accrued
and unpaid on this Security.  Prior to the termination of any such Extension
Period, the Company may further defer the payment of interest; provided that
(i) all such previous and further extensions comprising such Extension Period do
not exceed four (4) Interest Periods, (ii) no Extension Period shall end on a
date other than an Interest Payment Date and (iii) no Extension Period shall
extend beyond the Stated Maturity of the principal of this Security.  Upon the
termination of any such Extension Period and upon the payment of all accrued and
unpaid interest then due on any Interest Payment Date, the Company may elect to
begin a new Extension Period; provided that (i) such Extension Period, together
with any previously exercised Extension Periods, does not exceed four
(4) Interest Periods, (ii) no Extension Period shall end on a date other than an
Interest Payment Date and (iii) no Extension Period shall extend beyond the
Stated Maturity of the principal of this Security.  The Company shall notify in
writing the Trustee and the Holders of the Securities, at the applicable notice
addresses set forth in the Indenture, in writing, that it elects to defer the
payment of interest and begin any such Extension Period as provided herein, at
least thirty (30) days’ prior to the commencement of the applicable Extension
Period.

 

In addition to the foregoing, for any Interest Period commencing during the 2009
calendar year (the “Deferral Period”), the Company shall have a one-time right,
for a single Interest Period during such Deferral Period to elect to pay
interest on the principal amount hereof at a fixed rate equal to the Deferred
Rate and to defer payment of interest equal to the difference between the then
applicable Fixed Rate and the Deferred Rate until the immediately succeeding
Interest Payment Date, provided that (a) no default has occurred and is
continuing at the time of such election or at any time during such Deferral
Period and (b) one or more holders of any Senior Debt of the Company shall have
delivered written notice to the Company that it requires deferral of a portion
of the interest payable on the Securities, notice of which has been delivered by
the Company to the Trustee and the Holders of the Securities. The Company shall
notify the Trustee and the Holders of the Securities, at the applicable notice
addresses set forth in the Indenture, in writing, at least thirty (30) days
prior to the applicable Interest Payment Date that it elects to pay the Deferred
Rate.

 

Payment of principal of, premium, if any, and interest on this Security shall be
made in such coin or currency of the United States of America as at the time of
payment is legal tender for payment of public and private debts.  Payments of
principal, premium, if any, and interest due at the Maturity of this Security
shall be made at the Place of Payment upon surrender of such Securities to the
Paying Agent, and payments of interest shall be made, subject to such surrender
where applicable, by wire transfer at such place and to such account at a
banking institution in the United States as may be designated in writing to the
Paying Agent at least ten (10) Business Days prior to the date for payment by
the Person entitled thereto unless proper written transfer instructions have not
been received by the relevant record date, in which case such payments shall be
made by check mailed to the address of such Person as such address shall appear
in the Security Register.

 

16

--------------------------------------------------------------------------------


 

The indebtedness evidenced by this Security is, to the extent provided in the
Indenture, subordinate and junior in right of payment to the prior payment in
full of all Senior Debt, and this Security is issued subject to the provisions
of the Indenture with respect thereto.  Each Holder of this Security, by
accepting the same, (a) agrees to and shall be bound by such provisions,
(b) authorizes and directs the Trustee on his or her behalf to take such actions
as may be necessary or appropriate to effectuate the subordination so provided
and (c) appoints the Trustee his or her attorney-in-fact for any and all such
purposes.  Each Holder hereof, by his or her acceptance hereof, waives all
notice of the acceptance of the subordination provisions contained herein and in
the Indenture by each holder of Senior Debt, whether now outstanding or
hereafter incurred, and waives reliance by each such holder upon said
provisions.

 

Unless the certificate of authentication hereon has been executed by the Trustee
by manual signature, this Security shall not be entitled to any benefit under
the Indenture or be valid or obligatory for any purpose.

 

[FORM OF REVERSE OF SECURITY]

 

This Security is one of a duly authorized issue of securities of the Company
(the “Securities”) issued under the Junior Subordinated Indenture, dated as of
January 30, 2009 (the “Indenture”), between the Company and The Bank of New York
Mellon Trust Company, National Association, as Trustee (in such capacity, the
“Trustee,” which term includes any successor trustee under the Indenture), to
which Indenture and all indentures supplemental thereto reference is hereby made
for a statement of the respective rights, limitations of rights, duties and
immunities thereunder of the Company, the Trustee, the holders of Senior Debt
and the Holders of the Securities and of the terms upon which the Securities
are, and are to be, authenticated and delivered.

 

All terms used in this Security that are not defined herein shall have the
meanings assigned to them in the Indenture.

 

The Company may, on any Interest Payment Date, at its option, upon not less than
thirty (30) days’ nor more than sixty (60) days’ written notice to the Holders
of the Securities (unless a shorter notice period shall be satisfactory to the
Trustee) and subject to the terms and conditions of Article XI of the Indenture,
redeem this Security in whole at any time or in part from time to time at a
Redemption Price equal to one hundred percent (100%) of the principal amount
hereof, together, in the case of any such redemption, with accrued interest,
including any Additional Interest, through but excluding the date fixed as the
Redemption Date.

 

In the event of redemption of this Security in part only, a new Security or
Securities for the unredeemed portion hereof will be issued in the name of the
Holder hereof upon the cancellation hereof.  If less than all the Securities are
to be redeemed, the particular Securities to be redeemed shall be selected not
more than sixty (60) days prior to the Redemption Date by the Trustee from the
Outstanding Securities not previously called for redemption, by such method as
the Trustee shall deem fair and appropriate and which may provide for the
selection for redemption of a portion of the principal amount of any Security.

 

17

--------------------------------------------------------------------------------


 

The Indenture permits, with certain exceptions as therein provided, the Company
and the Trustee at any time to enter into a supplemental indenture or indentures
for the purpose of modifying in any manner the rights and obligations of the
Company and of the Holders of the Securities, with the consent of the Holders of
not less than a majority in aggregate of principal amount of the Outstanding
Securities.  The Indenture also contains provisions permitting Holders of
specified percentages in principal amount of the Securities, on behalf of the
Holders of all Securities, to waive compliance by the Company with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences.  Any such consent or waiver by the Holder of this Security
shall be conclusive and binding upon such Holder and upon all future Holders of
this Security and of any Security issued upon the registration of transfer
hereof or in exchange herefor or in lieu hereof, whether or not notation of such
consent or waiver is made upon this Security.

 

No reference herein to the Indenture and no provision of this Security or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and any premium, if any, and
interest, including any Additional Interest (to the extent legally enforceable),
on this Security at the times, place and rate, and in the coin or currency,
herein prescribed.

 

As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Security is restricted to transfers to “Qualified
Purchasers” (as such term is defined in the Investment Company Act of 1940, as
amended), and is registrable in the Securities Register, upon surrender of this
Security for registration of transfer at the office or agency of the Company
maintained for such purpose, duly endorsed by, or accompanied by a written
instrument of transfer in form satisfactory to the Company and the Securities
Registrar and duly executed by, the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Securities, of like tenor,
of authorized denominations and for the same aggregate principal amount, will be
issued to the designated transferee or transferees.

 

The Securities are issuable only in registered form without coupons in minimum
denominations of $100,000 and any integral multiple of $1,000 in excess
thereof.  As provided in the Indenture and subject to certain limitations
therein set forth, Securities are exchangeable for a like aggregate principal
amount of Securities and of like tenor of a different authorized denomination,
as requested by the Holder surrendering the same.

 

No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.

 

The Company, the Trustee and any agent of the Company or the Trustee may treat
the Person in whose name this Security is registered as the owner hereof for all
purposes, whether or not this Security be overdue, and neither the Company, the
Trustee nor any such agent shall be affected by notice to the contrary.

 

The Company and, by its acceptance of this Security or a beneficial interest
herein, the Holder of, and any Person that acquires a beneficial interest in,
this Security agree that, for

 

18

--------------------------------------------------------------------------------


 

United States federal, state and local tax purposes, it is intended that this
Security constitute indebtedness.

 

This Security shall be construed and enforced in accordance with and governed by
the laws of the State of New York, without reference to its conflict of laws
provisions (other than Section 5-1401 of the General Obligations Law).

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
on this        day of                        , 20    .

 

 

 

GKK Capital LP

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

SECTION 2.2         Restricted Legend.

 


(A)           ANY SECURITY ISSUED HEREUNDER SHALL BEAR A LEGEND IN SUBSTANTIALLY
THE FOLLOWING FORM:


 

“[IF THIS SECURITY IS A GLOBAL SECURITY INSERT: THIS SECURITY IS A GLOBAL
SECURITY WITHIN THE MEANING OF THE INDENTURE HEREINAFTER REFERRED TO AND IS
REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY (“DTC”) OR A NOMINEE OF
DTC.  THIS SECURITY IS EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A
PERSON OTHER THAN DTC OR ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED
IN THE INDENTURE, AND NO TRANSFER OF THIS SECURITY (OTHER THAN A TRANSFER OF
THIS SECURITY AS A WHOLE BY DTC TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO
DTC OR ANOTHER NOMINEE OF DTC) MAY BE REGISTERED EXCEPT IN LIMITED
CIRCUMSTANCES.

 

UNLESS THIS SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE
ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY
SECURITY ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN

 

SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT HEREON IS MADE TO CEDE & CO.  OR TO SUCH OTHER ENTITY AS IS REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF
FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE

 

19

--------------------------------------------------------------------------------


 

SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND SUCH SECURITIES,
AND ANY INTEREST THEREIN, MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.  EACH
PURCHASER OF ANY SECURITIES IS HEREBY NOTIFIED THAT THE SELLER OF THE SECURITIES
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A UNDER THE SECURITIES ACT.

 

THE HOLDER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE AGREES FOR THE
BENEFIT OF THE COMPANY THAT (A) SUCH SECURITIES MAY BE OFFERED, RESOLD OR
OTHERWISE TRANSFERRED ONLY (I) TO THE COMPANY OR (II) TO A PERSON WHOM THE
SELLER REASONABLY BELIEVES IS A “QUALIFIED PURCHASER” (AS DEFINED IN
SECTION 2(a)(51) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED), AND (B) THE
HOLDER WILL NOTIFY ANY PURCHASER OF ANY SECURITIES FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE.

 

THE SECURITIES WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS HAVING AN
AGGREGATE PRINCIPAL AMOUNT OF NOT LESS THAN $100,000.  TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY ATTEMPTED TRANSFER OF SECURITIES, OR ANY INTEREST THEREIN,
IN A BLOCK HAVING AN AGGREGATE PRINCIPAL AMOUNT OF LESS THAN $100,000 AND
MULTIPLES OF $1,000 IN EXCESS THEREOF SHALL BE DEEMED TO BE VOID AND OF NO LEGAL
EFFECT WHATSOEVER.  TO THE FULLEST EXTENT PERMITTED BY LAW, ANY SUCH PURPORTED
TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF SUCH SECURITIES FOR ANY
PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF PRINCIPAL OF OR INTEREST
ON SUCH SECURITIES, OR ANY INTEREST THEREIN, AND SUCH PURPORTED TRANSFEREE SHALL
BE DEEMED TO HAVE NO INTEREST WHATSOEVER IN SUCH SECURITIES.

 

THE HOLDER OF THIS SECURITY, OR ANY INTEREST THEREIN, BY ITS ACCEPTANCE HEREOF
OR THEREOF ALSO AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE
BENEFIT PLAN, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT
TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) (EACH A “PLAN”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN
ASSETS” BY REASON OF ANY PLAN’S INVESTMENT IN THE ENTITY, AND NO PERSON
INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR HOLD THIS SECURITY OR ANY
INTEREST THEREIN.  ANY PURCHASER OR HOLDER OF THE SECURITIES OR ANY INTEREST
THEREIN WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING THEREOF
THAT IT IS NOT AN EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF SECTION 3(3) OF
ERISA, OR A PLAN TO WHICH SECTION 4975 OF THE CODE IS APPLICABLE, A

 

20

--------------------------------------------------------------------------------


 

TRUSTEE OR OTHER PERSON ACTING ON BEHALF OF AN EMPLOYEE BENEFIT PLAN OR PLAN, OR
ANY OTHER PERSON OR ENTITY USING THE ASSETS OF ANY EMPLOYEE BENEFIT PLAN OR PLAN
TO FINANCE SUCH PURCHASE.”

 


(B)           THE ABOVE LEGENDS SHALL NOT BE REMOVED FROM ANY SECURITY UNLESS
THERE IS DELIVERED TO THE COMPANY SATISFACTORY EVIDENCE, WHICH SHALL INCLUDE AN
OPINION OF COUNSEL, AS MAY BE REASONABLY REQUIRED TO ENSURE THAT ANY FUTURE
TRANSFERS THEREOF MAY BE MADE WITHOUT RESTRICTION UNDER OR VIOLATION OF THE
PROVISIONS OF THE SECURITIES ACT AND OTHER APPLICABLE LAW.  UPON PROVISION OF
SUCH SATISFACTORY EVIDENCE, THE COMPANY SHALL EXECUTE AND DELIVER TO THE
TRUSTEE, AND THE TRUSTEE SHALL DELIVER, UPON RECEIPT OF A COMPANY ORDER
DIRECTING IT TO DO SO, A SECURITY THAT DOES NOT BEAR THE LEGEND.


 

SECTION 2.3         Form of Trustee’s Certificate of Authentication.

 

The Trustee’s certificate of authentication shall be in substantially the
following form:

 

This is one of the within mentioned Securities referred to in the within
mentioned Indenture.

 

Dated:

 

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION, not in its
individual capacity, but solely as Trustee

 

 

 

 

 

 

 

 

By:

 

 

 

 

Authorized Signatory

 

SECTION 2.4         Temporary Securities.

 


(A)           PENDING THE PREPARATION OF DEFINITIVE SECURITIES, THE COMPANY MAY
EXECUTE, AND UPON COMPANY ORDER THE TRUSTEE SHALL AUTHENTICATE AND DELIVER,
TEMPORARY SECURITIES THAT ARE PRINTED, LITHOGRAPHED, TYPEWRITTEN, MIMEOGRAPHED
OR OTHERWISE PRODUCED, IN ANY DENOMINATION, SUBSTANTIALLY OF THE TENOR OF THE
DEFINITIVE SECURITIES IN LIEU OF WHICH THEY ARE ISSUED AND WITH SUCH APPROPRIATE
INSERTIONS, OMISSIONS, SUBSTITUTIONS AND OTHER VARIATIONS AS THE OFFICERS
EXECUTING SUCH SECURITIES MAY DETERMINE, AS EVIDENCED BY THEIR EXECUTION OF SUCH
SECURITIES.


 


(B)           IF TEMPORARY SECURITIES ARE ISSUED, THE COMPANY WILL CAUSE
DEFINITIVE SECURITIES TO BE PREPARED WITHOUT UNREASONABLE DELAY.  AFTER THE
PREPARATION OF DEFINITIVE SECURITIES, THE TEMPORARY SECURITIES SHALL BE
EXCHANGEABLE FOR DEFINITIVE SECURITIES UPON SURRENDER OF THE TEMPORARY
SECURITIES AT THE OFFICE OR AGENCY OF THE COMPANY DESIGNATED FOR THAT PURPOSE
WITHOUT CHARGE TO THE HOLDER.  UPON SURRENDER FOR CANCELLATION OF ANY ONE OR
MORE TEMPORARY SECURITIES, THE COMPANY SHALL EXECUTE AND THE TRUSTEE SHALL
AUTHENTICATE AND DELIVER IN EXCHANGE THEREFOR ONE OR MORE DEFINITIVE SECURITIES
OF ANY AUTHORIZED DENOMINATIONS HAVING THE SAME ORIGINAL

 

21

--------------------------------------------------------------------------------


 


ISSUE DATE AND STATED MATURITY AND HAVING THE SAME TERMS AS SUCH TEMPORARY
SECURITIES.  UNTIL SO EXCHANGED, THE TEMPORARY SECURITIES SHALL IN ALL RESPECTS
BE ENTITLED TO THE SAME BENEFITS UNDER THIS INDENTURE AS DEFINITIVE SECURITIES.


 

SECTION 2.5         Definitive Securities.

 

The Securities issued on the Original Issue Date shall be in definitive form. 
The definitive Securities shall be printed, lithographed or engraved, or
produced by any combination of these methods, if required by any securities
exchange on which the Securities may be listed, on a steel engraved border or
steel engraved borders or may be produced in any other manner permitted by the
rules of any securities exchange on which the Securities may be listed, all as
determined by the officers executing such Securities, as evidenced by their
execution of such Securities.

 


ARTICLE III
THE SECURITIES


 

SECTION 3.1         Payment of Principal and Interest.

 


(A)           THE UNPAID PRINCIPAL AMOUNT OF THE SECURITIES SHALL BEAR INTEREST
AT THE APPLICABLE FIXED RATE THROUGH THE STATED MATURITY; PROVIDED, HOWEVER,
THAT FOR ANY INTEREST PERIOD COMMENCING DURING THE DEFERRAL PERIOD, THE COMPANY
SHALL HAVE A ONE-TIME RIGHT, FOR A SINGLE INTEREST PERIOD TO ELECT TO PAY
INTEREST ON THE PRINCIPAL AMOUNT HEREOF AT A FIXED RATE EQUAL TO THE DEFERRED
RATE AND TO DEFER PAYMENT OF INTEREST EQUAL TO THE DIFFERENCE BETWEEN THE THEN
APPLICABLE FIXED RATE AND THE DEFERRED RATE UNTIL THE IMMEDIATELY SUCCEEDING
INTEREST PAYMENT DATE, PROVIDED, THAT (A) NO DEFAULT HAS OCCURRED AND IS
CONTINUING AT THE TIME OF SUCH ELECTION OR AT ANY TIME DURING SUCH DEFERRAL
PERIOD AND (B) ONE OR MORE HOLDERS OF ANY SENIOR DEBT OF THE COMPANY SHALL HAVE
DELIVERED WRITTEN NOTICE TO THE COMPANY THAT IT REQUIRES DEFERRAL OF A PORTION
OF THE INTEREST PAYABLE ON THE SECURITIES, NOTICE OF WHICH HAS BEEN DELIVERED BY
THE COMPANY TO THE TRUSTEE AND THE HOLDERS OF THE SECURITIES AS PROVIDED
HEREIN.  ANY OVERDUE PRINCIPAL, PREMIUM, IF ANY, AND ANY OVERDUE INSTALLMENT OF
INTEREST SHALL BEAR ADDITIONAL INTEREST AT A FIXED RATE EQUAL TO THE APPLICABLE
FIXED RATE IN EFFECT DURING THE PERIOD IN WHICH SUCH AMOUNT ACCRUES INTEREST,
COMPOUNDED QUARTERLY FROM THE DATES SUCH AMOUNTS ARE DUE UNTIL THEY ARE PAID OR
FUNDS FOR THE PAYMENT THEREOF ARE MADE AVAILABLE FOR PAYMENT.


 


(B)           INTEREST AND ADDITIONAL INTEREST ON ANY SECURITY THAT IS PAYABLE,
AND IS PUNCTUALLY PAID OR DULY PROVIDED FOR, ON ANY INTEREST PAYMENT DATE SHALL
BE PAID TO THE PERSON IN WHOSE NAME THAT SECURITY (OR ONE OR MORE PREDECESSOR
SECURITIES) IS REGISTERED AT THE CLOSE OF BUSINESS ON THE REGULAR RECORD DATE
FOR SUCH INTEREST, EXCEPT THAT INTEREST AND ANY ADDITIONAL INTEREST PAYABLE ON
THE STATED MATURITY (OR ANY DATE OF PRINCIPAL REPAYMENT UPON EARLY MATURITY) OF
THE PRINCIPAL OF A SECURITY OR ON A REDEMPTION DATE SHALL BE PAID TO THE PERSON
TO WHOM PRINCIPAL IS PAID.  THE INITIAL PAYMENT OF INTEREST ON ANY SECURITY THAT
IS ISSUED BETWEEN A REGULAR RECORD DATE AND THE RELATED INTEREST PAYMENT DATE
SHALL BE PAYABLE AS PROVIDED IN SUCH SECURITY.


 


(C)           ANY INTEREST ON ANY SECURITY THAT IS DUE AND PAYABLE, BUT IS NOT
TIMELY PAID OR DULY PROVIDED FOR, ON ANY INTEREST PAYMENT DATE FOR SECURITIES
(HEREIN CALLED “DEFAULTED INTEREST”) SHALL FORTHWITH CEASE TO BE PAYABLE TO THE
REGISTERED HOLDER ON THE RELEVANT REGULAR RECORD DATE

 

22

--------------------------------------------------------------------------------


 


BY VIRTUE OF HAVING BEEN SUCH HOLDER, AND SUCH DEFAULTED INTEREST MAY BE PAID BY
THE COMPANY, AT ITS ELECTION IN EACH CASE, AS PROVIDED IN PARAGRAPH (I) OR
(II) BELOW:


 

(I)            THE COMPANY MAY ELECT TO MAKE PAYMENT OF ANY DEFAULTED INTEREST
TO THE PERSONS IN WHOSE NAMES THE SECURITIES (OR THEIR RESPECTIVE PREDECESSOR
SECURITIES) ARE REGISTERED AT THE CLOSE OF BUSINESS ON A SPECIAL RECORD DATE FOR
THE PAYMENT OF SUCH DEFAULTED INTEREST (A “SPECIAL RECORD DATE”), WHICH SHALL BE
FIXED IN THE FOLLOWING MANNER.  AT LEAST THIRTY (30) DAYS PRIOR TO THE DATE OF
THE PROPOSED PAYMENT, THE COMPANY SHALL NOTIFY THE TRUSTEE IN WRITING OF THE
AMOUNT OF DEFAULTED INTEREST PROPOSED TO BE PAID ON EACH SECURITY AND THE DATE
OF THE PROPOSED PAYMENT, AND AT THE SAME TIME THE COMPANY SHALL DEPOSIT WITH THE
TRUSTEE AN AMOUNT OF MONEY EQUAL TO THE AGGREGATE AMOUNT PROPOSED TO BE PAID IN
RESPECT OF SUCH DEFAULTED INTEREST OR SHALL MAKE ARRANGEMENTS SATISFACTORY TO
THE TRUSTEE FOR SUCH DEPOSIT PRIOR TO THE DATE OF THE PROPOSED PAYMENT, SUCH
MONEY WHEN DEPOSITED TO BE HELD IN TRUST FOR THE BENEFIT OF THE PERSONS ENTITLED
TO SUCH DEFAULTED INTEREST.  THEREUPON THE TRUSTEE SHALL FIX A SPECIAL RECORD
DATE FOR THE PAYMENT OF SUCH DEFAULTED INTEREST, WHICH SHALL BE NOT MORE THAN
FIFTEEN (15) DAYS AND NOT LESS THAN TEN (10) DAYS PRIOR TO THE DATE OF THE
PROPOSED PAYMENT AND NOT LESS THAN TEN (10) DAYS AFTER THE RECEIPT BY THE
TRUSTEE OF THE NOTICE OF THE PROPOSED PAYMENT.  THE TRUSTEE SHALL PROMPTLY
NOTIFY THE COMPANY OF SUCH SPECIAL RECORD DATE AND, IN THE NAME AND AT THE
EXPENSE OF THE COMPANY, SHALL CAUSE NOTICE OF THE PROPOSED PAYMENT OF SUCH
DEFAULTED INTEREST AND THE SPECIAL RECORD DATE THEREFOR TO BE MAILED, FIRST
CLASS, POSTAGE PREPAID, TO EACH HOLDER OF A SECURITY AT THE ADDRESS OF SUCH
HOLDER AS IT APPEARS IN THE SECURITIES REGISTER NOT LESS THAN TEN (10) DAYS
PRIOR TO SUCH SPECIAL RECORD DATE.  NOTICE OF THE PROPOSED PAYMENT OF SUCH
DEFAULTED INTEREST AND THE SPECIAL RECORD DATE THEREFOR HAVING BEEN SO MAILED,
SUCH DEFAULTED INTEREST SHALL BE PAID TO THE PERSONS IN WHOSE NAMES THE
SECURITIES (OR THEIR RESPECTIVE PREDECESSOR SECURITIES) ARE REGISTERED ON SUCH
SPECIAL RECORD DATE; OR

 

(II)           THE COMPANY MAY MAKE PAYMENT OF ANY DEFAULTED INTEREST IN ANY
OTHER LAWFUL MANNER NOT INCONSISTENT WITH THE REQUIREMENTS OF ANY SECURITIES
EXCHANGE OR AUTOMATED QUOTATION SYSTEM ON WHICH THE SECURITIES MAY BE LISTED,
TRADED OR QUOTED AND, UPON SUCH NOTICE AS MAY BE REQUIRED BY SUCH EXCHANGE OR
AUTOMATED QUOTATION SYSTEM (OR BY THE TRUSTEE IF THE SECURITIES ARE NOT LISTED),
IF, AFTER NOTICE GIVEN BY THE COMPANY TO THE TRUSTEE OF THE PROPOSED PAYMENT
PURSUANT TO THIS CLAUSE, SUCH PAYMENT SHALL BE DEEMED PRACTICABLE BY THE
TRUSTEE.

 


(D)           PAYMENTS OF INTEREST ON THE SECURITIES SHALL INCLUDE INTEREST
ACCRUED TO BUT EXCLUDING THE RESPECTIVE INTEREST PAYMENT DATES.  THE AMOUNT OF 
INTEREST PAYABLE SHALL BE COMPUTED AND PAID ON THE BASIS OF A 360-DAY YEAR OF
TWELVE 30-DAY MONTHS AND THE AMOUNT PAYABLE FOR ANY PARTIAL PERIOD SHALL BE
COMPUTED ON THE BASIS OF THE NUMBER OF DAYS ELAPSED IN THE RELEVANT INTEREST
PERIOD.


 


(E)           PAYMENT OF PRINCIPAL OF, PREMIUM, IF ANY, AND INTEREST ON THE
SECURITIES SHALL BE MADE IN SUCH COIN OR CURRENCY OF THE UNITED STATES OF
AMERICA AS AT THE TIME OF PAYMENT IS LEGAL TENDER FOR PAYMENT OF PUBLIC AND
PRIVATE DEBTS.  PAYMENTS OF PRINCIPAL, PREMIUM, IF ANY, AND INTEREST DUE AT THE
MATURITY OF SUCH SECURITIES SHALL BE MADE AT THE PLACE OF PAYMENT UPON SURRENDER
OF SUCH SECURITIES TO THE PAYING AGENT AND PAYMENTS OF INTEREST SHALL BE MADE
SUBJECT

 

23

--------------------------------------------------------------------------------


 


TO SUCH SURRENDER WHERE APPLICABLE, BY WIRE TRANSFER AT SUCH PLACE AND TO SUCH
ACCOUNT AT A BANKING INSTITUTION IN THE UNITED STATES AS MAY BE DESIGNATED IN
WRITING TO THE PAYING AGENT AT LEAST TEN (10) BUSINESS DAYS PRIOR TO THE DATE
FOR PAYMENT BY THE PERSON ENTITLED THERETO UNLESS PROPER WRITTEN TRANSFER
INSTRUCTIONS HAVE NOT BEEN RECEIVED BY THE RELEVANT RECORD DATE, IN WHICH CASE
SUCH PAYMENTS SHALL BE MADE BY CHECK MAILED TO THE ADDRESS OF SUCH PERSON AS
SUCH ADDRESS SHALL APPEAR IN THE SECURITY REGISTER.


 


(F)            THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT THE HOLDERS OF THE
SECURITIES HAVE CERTAIN RIGHTS TO DIRECT THE COMPANY TO MODIFY THE INTEREST
PAYMENT DATES AND CORRESPONDING REDEMPTION DATE AND STATED MATURITY OF THE
SECURITIES OR A PORTION OF THE SECURITIES PURSUANT TO THE EXCHANGE AGREEMENT. 
IN THE EVENT ANY SUCH MODIFICATIONS ARE MADE TO THE SECURITIES OR A PORTION OF
THE SECURITIES, APPROPRIATE CHANGES TO THE FORM OF SECURITY SET FORTH IN
ARTICLE II HEREOF SHALL BE MADE PRIOR TO THE ISSUANCE AND AUTHENTICATION OF NEW
OR REPLACEMENT SECURITIES.  ANY SUCH MODIFICATION OF THE INTEREST PAYMENT DATE
AND CORRESPONDING REDEMPTION DATE AND STATED MATURITY WITH RESPECT TO ANY
SECURITIES OR TRANCHE OF SECURITIES SHALL NOT REQUIRE OR BE SUBJECT TO THE
CONSENT OF THE TRUSTEE.


 


(G)           SUBJECT TO THE FOREGOING PROVISIONS OF THIS SECTION 3.1, EACH
SECURITY DELIVERED UNDER THIS INDENTURE UPON TRANSFER OF OR IN EXCHANGE FOR OR
IN LIEU OF ANY OTHER SECURITY SHALL CARRY THE RIGHTS TO INTEREST ACCRUED AND
UNPAID, AND TO ACCRUE, THAT WERE CARRIED BY SUCH OTHER SECURITY.


 


(H)           NOTWITHSTANDING THE FOREGOING, SO LONG AS NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, THE COMPANY SHALL HAVE THE RIGHT, AT ANY TIME AND
FROM TIME TO TIME DURING THE TERM OF THIS SECURITY, TO DEFER THE PAYMENT OF
INTEREST ON THE SECURITIES FOR A PERIOD OF UP TO FOUR (4) CONSECUTIVE INTEREST
PERIODS (EACH SUCH PERIOD, AN “EXTENSION PERIOD”), DURING WHICH EXTENSION
PERIOD(S), THE COMPANY SHALL HAVE THE RIGHT TO MAKE NO PAYMENTS OR PARTIAL
PAYMENTS OF INTEREST ON ANY INTEREST PAYMENT DATE.  NO EXTENSION PERIOD SHALL
END ON A DATE OTHER THAN AN INTEREST PAYMENT DATE AND NO EXTENSION PERIOD SHALL
EXTEND BEYOND THE STATED MATURITY OF THE PRINCIPAL OF THE SECURITIES.  NO
INTEREST SHALL BE DUE AND PAYABLE DURING AN EXTENSION PERIOD, EXCEPT AT THE END
THEREOF.  AT THE END OF ANY SUCH EXTENSION PERIOD, THE COMPANY SHALL PAY ALL
INTEREST THEN ACCRUED AND UNPAID ON THE SECURITIES.  PRIOR TO THE TERMINATION OF
ANY SUCH EXTENSION PERIOD, THE COMPANY MAY EXTEND SUCH EXTENSION PERIOD AND
FURTHER DEFER THE PAYMENT OF INTEREST; PROVIDED THAT (I) ALL SUCH PREVIOUS AND
FURTHER EXTENSIONS COMPRISING SUCH EXTENSION PERIOD DO NOT EXCEED A TOTAL OF
FOUR (4) INTEREST PERIODS, (II) NO EXTENSION PERIOD SHALL END ON A DATE OTHER
THAN AN INTEREST PAYMENT DATE AND (III) NO EXTENSION PERIOD SHALL EXTEND BEYOND
THE STATED MATURITY OF THE PRINCIPAL OF THE SECURITIES.  UPON THE TERMINATION OF
ANY SUCH EXTENSION PERIOD AND UPON THE PAYMENT OF ALL ACCRUED AND UNPAID
INTEREST THEN DUE ON ANY INTEREST PAYMENT DATE, THE COMPANY MAY ELECT TO BEGIN A
NEW EXTENSION PERIOD; PROVIDED THAT (I) SUCH EXTENSION PERIOD, TOGETHER WITH ANY
PREVIOUSLY EXERCISED EXTENSION PERIODS, DOES NOT EXCEED FOUR (4) INTEREST
PERIODS, (II) NO EXTENSION PERIOD SHALL END ON A DATE OTHER THAN AN INTEREST
PAYMENT DATE AND (III) NO EXTENSION PERIOD SHALL EXTEND BEYOND THE STATED
MATURITY OF THE PRINCIPAL OF THE SECURITIES.  THE COMPANY SHALL NOTIFY IN
WRITING THE TRUSTEE AND THE HOLDERS OF THE SECURITIES, AT THE APPLICABLE NOTICE
ADDRESSES SET FORTH IN THE INDENTURE, THAT IT ELECTS TO DEFER THE PAYMENT OF
INTEREST AS PROVIDED HEREIN AND BEGIN ANY SUCH EXTENSION PERIOD, AT LEAST THIRTY
(30) DAYS’ PRIOR TO THE COMMENCEMENT OF THE APPLICABLE EXTENSION PERIOD.

 

24

--------------------------------------------------------------------------------


 

SECTION 3.2         Denominations.

 

The Securities shall be in registered form without coupons and shall be issuable
in minimum denominations of $100,000 and any integral multiple of $1,000 in
excess thereof.

 

SECTION 3.3         Execution, Authentication, Delivery and Dating.

 


(A)           AT ANY TIME AND FROM TIME TO TIME AFTER THE EXECUTION AND DELIVERY
OF THIS INDENTURE, THE COMPANY MAY DELIVER SECURITIES IN AN AGGREGATE PRINCIPAL
AMOUNT (INCLUDING ALL THEN OUTSTANDING SECURITIES) NOT IN EXCESS OF ONE HUNDRED
FIFTY MILLION (150,000,000) EXECUTED BY THE COMPANY TO THE TRUSTEE FOR
AUTHENTICATION, TOGETHER WITH A COMPANY ORDER FOR THE AUTHENTICATION AND
DELIVERY OF SUCH SECURITIES, AND THE TRUSTEE IN ACCORDANCE WITH THE COMPANY
ORDER SHALL AUTHENTICATE AND DELIVER SUCH SECURITIES.  IN AUTHENTICATING SUCH
SECURITIES, AND ACCEPTING THE ADDITIONAL RESPONSIBILITIES UNDER THIS INDENTURE
IN RELATION TO SUCH SECURITIES, THE TRUSTEE SHALL BE ENTITLED TO RECEIVE, AND
SHALL BE FULLY PROTECTED IN RELYING UPON:


 

(I)            A COPY OF ANY BOARD RESOLUTION RELATING THERETO; AND

 

(II)           AN OPINION OF COUNSEL STATING THAT: (1) SUCH SECURITIES, WHEN
AUTHENTICATED AND DELIVERED BY THE TRUSTEE AND ISSUED BY THE COMPANY IN THE
MANNER AND SUBJECT TO ANY CONDITIONS SPECIFIED IN SUCH OPINION OF COUNSEL, WILL
CONSTITUTE, AND THE INDENTURE CONSTITUTES, VALID AND LEGALLY BINDING OBLIGATIONS
OF THE COMPANY, EACH ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
BANKRUPTCY, INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION, MORATORIUM AND
SIMILAR LAWS OF GENERAL APPLICABILITY RELATING TO OR AFFECTING CREDITORS’ RIGHTS
AND TO GENERAL EQUITY PRINCIPLES; (2) THE SECURITIES HAVE BEEN DULY AUTHORIZED
AND EXECUTED BY THE COMPANY AND HAVE BEEN DELIVERED TO THE TRUSTEE FOR
AUTHENTICATION IN ACCORDANCE WITH THIS INDENTURE; (3) THE SECURITIES ARE NOT
REQUIRED TO BE REGISTERED UNDER THE SECURITIES ACT; AND (4) THE INDENTURE IS NOT
REQUIRED TO BE QUALIFIED UNDER THE TRUST INDENTURE ACT.

 


(B)           THE SECURITIES SHALL BE EXECUTED ON BEHALF OF THE COMPANY BY ITS
CHAIRMAN OF THE BOARD, ITS VICE CHAIRMAN OF THE BOARD, ITS CHIEF EXECUTIVE
OFFICER, ITS PRESIDENT OR ONE OF ITS VICE PRESIDENTS.  THE SIGNATURE OF ANY OF
THESE OFFICERS ON THE SECURITIES MAY BE MANUAL OR FACSIMILE.  SECURITIES BEARING
THE MANUAL OR FACSIMILE SIGNATURES OF INDIVIDUALS WHO WERE AT ANY TIME THE
PROPER OFFICERS OF THE COMPANY SHALL BIND THE COMPANY, NOTWITHSTANDING THAT SUCH
INDIVIDUALS OR ANY OF THEM HAVE CEASED TO HOLD SUCH OFFICES PRIOR TO THE
AUTHENTICATION AND DELIVERY OF SUCH SECURITIES OR DID NOT HOLD SUCH OFFICES AT
THE DATE OF SUCH SECURITIES.


 


(C)           NO SECURITY SHALL BE ENTITLED TO ANY BENEFIT UNDER THIS INDENTURE
OR BE VALID OR OBLIGATORY FOR ANY PURPOSE, UNLESS THERE APPEARS ON SUCH SECURITY
A CERTIFICATE OF AUTHENTICATION SUBSTANTIALLY IN THE FORM PROVIDED FOR HEREIN
EXECUTED BY THE TRUSTEE BY THE MANUAL SIGNATURE OF ONE OF ITS AUTHORIZED
SIGNATORIES, AND SUCH CERTIFICATE UPON ANY SECURITY SHALL BE CONCLUSIVE
EVIDENCE, AND THE ONLY EVIDENCE, THAT SUCH SECURITY HAS BEEN DULY AUTHENTICATED
AND DELIVERED HEREUNDER.  NOTWITHSTANDING THE FOREGOING, IF ANY SECURITY SHALL
HAVE BEEN AUTHENTICATED AND DELIVERED HEREUNDER BUT NEVER ISSUED AND SOLD BY THE
COMPANY, AND THE COMPANY SHALL DELIVER SUCH SECURITY TO THE TRUSTEE FOR
CANCELLATION AS PROVIDED IN SECTION 3.8, FOR ALL PURPOSES OF THIS

 

25

--------------------------------------------------------------------------------



 


INDENTURE SUCH SECURITY SHALL BE DEEMED NEVER TO HAVE BEEN AUTHENTICATED AND
DELIVERED HEREUNDER AND SHALL NEVER BE ENTITLED TO THE BENEFITS OF THIS
INDENTURE.


 


(D)           EACH SECURITY SHALL BE DATED THE DATE OF ITS AUTHENTICATION.


 

SECTION 3.4         Global Securities.

 


(A)           UPON THE ELECTION OF THE HOLDER AFTER THE ORIGINAL ISSUE DATE,
WHICH ELECTION NEED NOT BE IN WRITING, THE SECURITIES OWNED BY SUCH HOLDER SHALL
BE ISSUED IN THE FORM OF ONE OR MORE GLOBAL SECURITIES REGISTERED IN THE NAME OF
THE DEPOSITARY OR ITS NOMINEE.  EACH GLOBAL SECURITY ISSUED UNDER THIS INDENTURE
SHALL BE REGISTERED IN THE NAME OF THE DEPOSITARY DESIGNATED BY THE COMPANY FOR
SUCH GLOBAL SECURITY OR A NOMINEE THEREOF AND DELIVERED TO SUCH DEPOSITARY OR A
NOMINEE THEREOF OR CUSTODIAN THEREFOR, AND EACH SUCH GLOBAL SECURITY SHALL
CONSTITUTE A SINGLE SECURITY FOR ALL PURPOSES OF THIS INDENTURE.


 


(B)           NOTWITHSTANDING ANY OTHER PROVISION IN THIS INDENTURE, NO GLOBAL
SECURITY MAY BE EXCHANGED IN WHOLE OR IN PART FOR REGISTERED SECURITIES, AND NO
TRANSFER OF A GLOBAL SECURITY IN WHOLE OR IN PART MAY BE REGISTERED, IN THE NAME
OF ANY PERSON OTHER THAN THE DEPOSITARY FOR SUCH GLOBAL SECURITY OR A NOMINEE
THEREOF UNLESS (I) SUCH DEPOSITARY ADVISES THE TRUSTEE AND THE COMPANY IN
WRITING THAT SUCH DEPOSITARY IS NO LONGER WILLING OR ABLE TO PROPERLY DISCHARGE
ITS RESPONSIBILITIES AS DEPOSITARY WITH RESPECT TO SUCH GLOBAL SECURITY, AND NO
QUALIFIED SUCCESSOR IS APPOINTED BY THE COMPANY WITHIN NINETY (90) DAYS OF
RECEIPT BY THE COMPANY OF SUCH NOTICE, (II) SUCH DEPOSITARY CEASES TO BE A
CLEARING AGENCY REGISTERED UNDER THE EXCHANGE ACT AND NO SUCCESSOR IS APPOINTED
BY THE COMPANY WITHIN NINETY (90) DAYS AFTER OBTAINING KNOWLEDGE OF SUCH EVENT,
(III) THE COMPANY EXECUTES AND DELIVERS TO THE TRUSTEE A COMPANY ORDER STATING
THAT THE COMPANY ELECTS TO TERMINATE THE BOOK-ENTRY SYSTEM THROUGH THE
DEPOSITARY OR (IV) AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING. 
UPON THE OCCURRENCE OF ANY EVENT SPECIFIED IN CLAUSE (I), (II), (III) OR
(IV) ABOVE, THE TRUSTEE SHALL NOTIFY THE DEPOSITARY AND INSTRUCT THE DEPOSITARY
TO NOTIFY ALL OWNERS OF BENEFICIAL INTERESTS IN SUCH GLOBAL SECURITY OF THE
OCCURRENCE OF SUCH EVENT AND OF THE AVAILABILITY OF SECURITIES TO SUCH OWNERS OF
BENEFICIAL INTERESTS REQUESTING THE SAME.  THE TRUSTEE MAY CONCLUSIVELY RELY,
AND BE PROTECTED IN RELYING, UPON THE WRITTEN IDENTIFICATION OF THE OWNERS OF
BENEFICIAL INTERESTS FURNISHED BY THE DEPOSITARY, AND SHALL NOT BE LIABLE FOR
ANY DELAY RESULTING FROM A DELAY BY THE DEPOSITARY.  UPON THE ISSUANCE OF SUCH
SECURITIES AND THE REGISTRATION IN THE SECURITIES REGISTER OF SUCH SECURITIES IN
THE NAMES OF THE HOLDERS OF THE BENEFICIAL INTERESTS THEREIN, THE TRUSTEES SHALL
RECOGNIZE SUCH HOLDERS OF BENEFICIAL INTERESTS AS HOLDERS.


 


(C)           IF ANY GLOBAL SECURITY IS TO BE EXCHANGED FOR OTHER SECURITIES OR
CANCELED IN PART, OR IF ANOTHER SECURITY IS TO BE EXCHANGED IN WHOLE OR IN PART
FOR A BENEFICIAL INTEREST IN ANY GLOBAL SECURITY, THEN EITHER (I) SUCH GLOBAL
SECURITY SHALL BE SO SURRENDERED FOR EXCHANGE OR CANCELLATION AS PROVIDED IN
THIS ARTICLE III OR (II) THE PRINCIPAL AMOUNT THEREOF SHALL BE REDUCED OR
INCREASED BY AN AMOUNT EQUAL TO (X) THE PORTION THEREOF TO BE SO EXCHANGED OR
CANCELED, OR (Y) THE PRINCIPAL AMOUNT OF SUCH OTHER SECURITY TO BE SO EXCHANGED
FOR A BENEFICIAL INTEREST THEREIN, AS THE CASE MAY BE, BY MEANS OF AN
APPROPRIATE ADJUSTMENT MADE ON THE RECORDS OF THE SECURITIES REGISTRAR,
WHEREUPON THE TRUSTEE, IN ACCORDANCE WITH THE APPLICABLE DEPOSITARY PROCEDURES,
SHALL INSTRUCT THE DEPOSITARY OR ITS AUTHORIZED REPRESENTATIVE TO MAKE A
CORRESPONDING ADJUSTMENT TO ITS RECORDS.  UPON ANY SUCH SURRENDER OR ADJUSTMENT
OF A GLOBAL SECURITY BY THE DEPOSITARY,

 

26

--------------------------------------------------------------------------------


 


ACCOMPANIED BY REGISTRATION INSTRUCTIONS, THE COMPANY SHALL EXECUTE AND THE
TRUSTEE SHALL AUTHENTICATE AND DELIVER ANY SECURITIES ISSUABLE IN EXCHANGE FOR
SUCH GLOBAL SECURITY (OR ANY PORTION THEREOF) IN ACCORDANCE WITH THE
INSTRUCTIONS OF THE DEPOSITARY.  THE TRUSTEE SHALL NOT BE LIABLE FOR ANY DELAY
IN DELIVERY OF SUCH INSTRUCTIONS AND MAY CONCLUSIVELY RELY ON, AND SHALL BE
FULLY PROTECTED IN RELYING ON, SUCH INSTRUCTIONS.


 


(D)           EVERY SECURITY AUTHENTICATED AND DELIVERED UPON REGISTRATION OF
TRANSFER OF, OR IN EXCHANGE FOR OR IN LIEU OF, A GLOBAL SECURITY OR ANY PORTION
THEREOF SHALL BE AUTHENTICATED AND DELIVERED IN THE FORM OF, AND SHALL BE, A
GLOBAL SECURITY, UNLESS SUCH SECURITY IS REGISTERED IN THE NAME OF A PERSON
OTHER THAN THE DEPOSITARY FOR SUCH GLOBAL SECURITY OR A NOMINEE THEREOF.


 


(E)           THE DEPOSITARY OR ITS NOMINEE, AS THE REGISTERED OWNER OF A GLOBAL
SECURITY, SHALL BE THE HOLDER OF SUCH GLOBAL SECURITY FOR ALL PURPOSES UNDER
THIS INDENTURE AND THE SECURITIES, AND OWNERS OF BENEFICIAL INTERESTS IN A
GLOBAL SECURITY SHALL HOLD SUCH INTERESTS PURSUANT TO THE APPLICABLE DEPOSITARY
PROCEDURES.  ACCORDINGLY, ANY SUCH OWNER’S BENEFICIAL INTEREST IN A GLOBAL
SECURITY SHALL BE SHOWN ONLY ON, AND THE TRANSFER OF SUCH INTEREST SHALL BE
EFFECTED ONLY THROUGH, RECORDS MAINTAINED BY THE DEPOSITARY OR ITS NOMINEE OR
ITS DEPOSITARY PARTICIPANTS.  THE SECURITIES REGISTRAR AND THE TRUSTEE SHALL BE
ENTITLED TO DEAL WITH THE DEPOSITARY FOR ALL PURPOSES OF THIS INDENTURE RELATING
TO A GLOBAL SECURITY (INCLUDING THE PAYMENT OF PRINCIPAL AND INTEREST THEREON
AND THE GIVING OF INSTRUCTIONS OR DIRECTIONS BY OWNERS OF BENEFICIAL INTERESTS
THEREIN AND THE GIVING OF NOTICES) AS THE SOLE HOLDER OF THE SECURITY AND SHALL
HAVE NO OBLIGATIONS TO THE OWNERS OF BENEFICIAL INTERESTS THEREIN.  NEITHER THE
TRUSTEE NOR THE SECURITIES REGISTRAR SHALL HAVE ANY LIABILITY IN RESPECT OF ANY
TRANSFERS EFFECTED BY THE DEPOSITARY.


 


(F)            THE RIGHTS OF OWNERS OF BENEFICIAL INTERESTS IN A GLOBAL SECURITY
SHALL BE EXERCISED ONLY THROUGH THE DEPOSITARY AND SHALL BE LIMITED TO THOSE
ESTABLISHED BY LAW AND AGREEMENTS BETWEEN SUCH OWNERS AND THE DEPOSITARY AND/OR
ITS DEPOSITARY PARTICIPANTS.


 


(G)           NO HOLDER OF ANY BENEFICIAL INTEREST IN ANY GLOBAL SECURITY HELD
ON ITS BEHALF BY A DEPOSITARY SHALL HAVE ANY RIGHTS UNDER THIS INDENTURE WITH
RESPECT TO SUCH GLOBAL SECURITY, AND SUCH DEPOSITARY MAY BE TREATED BY THE
COMPANY, THE TRUSTEE AND ANY AGENT OF THE COMPANY OR THE TRUSTEE AS THE OWNER OF
SUCH GLOBAL SECURITY FOR ALL PURPOSES WHATSOEVER.  NONE OF THE COMPANY, THE
TRUSTEE NOR ANY AGENT OF THE COMPANY OR THE TRUSTEE WILL HAVE ANY RESPONSIBILITY
OR LIABILITY FOR ANY ASPECT OF THE RECORDS RELATING TO OR PAYMENTS MADE ON
ACCOUNT OF BENEFICIAL OWNERSHIP INTERESTS OF A GLOBAL SECURITY OR MAINTAINING,
SUPERVISING OR REVIEWING ANY RECORDS RELATING TO SUCH BENEFICIAL OWNERSHIP
INTERESTS.  NOTWITHSTANDING THE FOREGOING, NOTHING HEREIN SHALL PREVENT THE
COMPANY, THE TRUSTEE OR ANY AGENT OF THE COMPANY OR THE TRUSTEE FROM GIVING
EFFECT TO ANY WRITTEN CERTIFICATION, PROXY OR OTHER AUTHORIZATION FURNISHED BY A
DEPOSITARY OR IMPAIR, AS BETWEEN A DEPOSITARY AND SUCH HOLDERS OF BENEFICIAL
INTERESTS, THE OPERATION OF CUSTOMARY PRACTICES GOVERNING THE EXERCISE OF THE
RIGHTS OF THE DEPOSITARY (OR ITS NOMINEE) AS HOLDER OF ANY SECURITY.


 

SECTION 3.5         Registration, Transfer and Exchange Generally.

 


(A)           THE TRUSTEE SHALL CAUSE TO BE KEPT AT THE CORPORATE TRUST OFFICE A
REGISTER (THE “SECURITIES REGISTER”) IN WHICH THE REGISTRAR AND TRANSFER AGENT
WITH RESPECT TO THE SECURITIES (THE “SECURITIES REGISTRAR”), SUBJECT TO SUCH
REASONABLE REGULATIONS AS IT MAY PRESCRIBE, SHALL PROVIDE

 

27

--------------------------------------------------------------------------------



 


FOR THE REGISTRATION OF SECURITIES AND OF TRANSFERS AND EXCHANGES OF
SECURITIES.  THE TRUSTEE SHALL AT ALL TIMES ALSO BE THE SECURITIES REGISTRAR. 
THE PROVISIONS OF ARTICLE VI SHALL APPLY TO THE TRUSTEE IN ITS ROLE AS
SECURITIES REGISTRAR.


 


(B)           SUBJECT TO COMPLIANCE WITH SECTION 2.2(B), UPON SURRENDER FOR
REGISTRATION OF TRANSFER OF ANY SECURITY AT THE OFFICES OR AGENCIES OF THE
COMPANY DESIGNATED FOR THAT PURPOSE THE COMPANY SHALL EXECUTE, AND THE TRUSTEE
SHALL AUTHENTICATE AND DELIVER, IN THE NAME OF THE DESIGNATED TRANSFEREE OR
TRANSFEREES, ONE OR MORE NEW SECURITIES OF ANY AUTHORIZED DENOMINATIONS OF LIKE
TENOR AND AGGREGATE PRINCIPAL AMOUNT.


 


(C)           AT THE OPTION OF THE HOLDER, SECURITIES MAY BE EXCHANGED FOR OTHER
SECURITIES OF ANY AUTHORIZED DENOMINATIONS, OF LIKE TENOR AND AGGREGATE
PRINCIPAL AMOUNT, UPON SURRENDER OF THE SECURITIES TO BE EXCHANGED AT SUCH
OFFICE OR AGENCY.  WHENEVER ANY SECURITIES ARE SO SURRENDERED FOR EXCHANGE, THE
COMPANY SHALL EXECUTE, AND THE TRUSTEE SHALL AUTHENTICATE AND DELIVER, THE
SECURITIES THAT THE HOLDER MAKING THE EXCHANGE IS ENTITLED TO RECEIVE.


 


(D)           ALL SECURITIES ISSUED UPON ANY TRANSFER OR EXCHANGE OF SECURITIES
SHALL BE THE VALID OBLIGATIONS OF THE COMPANY, EVIDENCING THE SAME DEBT, AND
ENTITLED TO THE SAME BENEFITS UNDER THIS INDENTURE, AS THE SECURITIES
SURRENDERED UPON SUCH TRANSFER OR EXCHANGE.


 


(E)           EVERY SECURITY PRESENTED OR SURRENDERED FOR TRANSFER OR EXCHANGE
SHALL (IF SO REQUIRED BY THE COMPANY OR THE TRUSTEE) BE DULY ENDORSED, OR BE
ACCOMPANIED BY A WRITTEN INSTRUMENT OF TRANSFER IN FORM SATISFACTORY TO THE
COMPANY AND THE SECURITIES REGISTRAR, DULY EXECUTED BY THE HOLDER THEREOF OR
SUCH HOLDER’S ATTORNEY DULY AUTHORIZED IN WRITING.


 


(F)            NO SERVICE CHARGE SHALL BE MADE TO A HOLDER FOR ANY TRANSFER OR
EXCHANGE OF SECURITIES, BUT THE COMPANY MAY REQUIRE PAYMENT OF A SUM SUFFICIENT
TO COVER ANY TAX OR OTHER GOVERNMENTAL CHARGE THAT MAY BE IMPOSED IN CONNECTION
WITH ANY TRANSFER OR EXCHANGE OF SECURITIES.


 


(G)           NEITHER THE COMPANY NOR THE TRUSTEE SHALL BE REQUIRED PURSUANT TO
THE PROVISIONS OF THIS SECTION 3.5(G): (I) TO ISSUE, REGISTER THE TRANSFER OF OR
EXCHANGE ANY SECURITY DURING A PERIOD BEGINNING AT THE OPENING OF BUSINESS
FIFTEEN (15) DAYS BEFORE THE DAY OF SELECTION FOR REDEMPTION OF SECURITIES
PURSUANT TO ARTICLE XI AND ENDING AT THE CLOSE OF BUSINESS ON THE DAY OF MAILING
OF THE NOTICE OF REDEMPTION OR (II) TO REGISTER THE TRANSFER OF OR EXCHANGE ANY
SECURITY SO SELECTED FOR REDEMPTION IN WHOLE OR IN PART, EXCEPT, IN THE CASE OF
ANY SUCH SECURITY TO BE REDEEMED IN PART, ANY PORTION THEREOF NOT TO BE
REDEEMED.


 


(H)           THE COMPANY SHALL DESIGNATE AN OFFICE OR OFFICES OR AGENCY OR
AGENCIES WHERE SECURITIES MAY BE SURRENDERED FOR REGISTRATION OR TRANSFER OR
EXCHANGE.  THE COMPANY INITIALLY DESIGNATES THE CORPORATE TRUST OFFICE AS ITS
OFFICE AND AGENCY FOR SUCH PURPOSES.  THE COMPANY SHALL GIVE PROMPT WRITTEN
NOTICE TO THE TRUSTEE AND TO THE HOLDERS OF ANY CHANGE IN THE LOCATION OF ANY
SUCH OFFICE OR AGENCY.


 


(I)            THE SECURITIES MAY ONLY BE TRANSFERRED TO A “QUALIFIED PURCHASER”
AS SUCH TERM IS DEFINED IN SECTION 2(A)(51) OF THE INVESTMENT COMPANY ACT.

 

28

--------------------------------------------------------------------------------



 


(J)            NEITHER THE TRUSTEE NOR THE SECURITIES REGISTRAR SHALL BE
RESPONSIBLE FOR ASCERTAINING WHETHER ANY TRANSFER HEREUNDER COMPLIES WITH THE
REGISTRATION PROVISIONS OF OR ANY EXEMPTIONS FROM THE SECURITIES ACT, APPLICABLE
STATE SECURITIES LAWS OR THE APPLICABLE LAWS OF ANY OTHER JURISDICTION, ERISA,
THE UNITED STATES INTERNAL REVENUE CODE OF 1986, AS AMENDED, OR THE INVESTMENT
COMPANY ACT; PROVIDED, THAT IF A CERTIFICATE IS SPECIFICALLY REQUIRED BY THE
EXPRESS TERMS OF THIS SECTION 3.5 TO BE DELIVERED TO THE TRUSTEE OR THE
SECURITIES REGISTRAR BY A HOLDER OR TRANSFEREE OF A SECURITY, THE TRUSTEE AND
THE SECURITIES REGISTRAR SHALL BE UNDER A DUTY TO RECEIVE AND EXAMINE THE SAME
TO DETERMINE WHETHER OR NOT THE CERTIFICATE SUBSTANTIALLY CONFORMS ON ITS FACE
TO THE REQUIREMENTS OF THIS INDENTURE AND SHALL PROMPTLY NOTIFY THE PARTY
DELIVERING THE SAME IF SUCH CERTIFICATE DOES NOT COMPLY WITH SUCH TERMS.


 

SECTION 3.6         Mutilated Destroyed, Lost and Stolen Securities.

 


(A)           IF ANY MUTILATED SECURITY IS SURRENDERED TO THE TRUSTEE TOGETHER
WITH SUCH SECURITY OR INDEMNITY AS MAY BE REQUIRED BY THE TRUSTEE TO SAVE THE
COMPANY AND THE TRUSTEE HARMLESS, THE COMPANY SHALL EXECUTE AND THE TRUSTEE
SHALL AUTHENTICATE AND DELIVER IN EXCHANGE THEREFOR A NEW SECURITY OF LIKE TENOR
AND AGGREGATE PRINCIPAL AMOUNT AND BEARING A NUMBER NOT CONTEMPORANEOUSLY
OUTSTANDING.


 


(B)           IF THERE SHALL BE DELIVERED TO THE TRUSTEE (I) EVIDENCE TO ITS
SATISFACTION OF THE DESTRUCTION, LOSS OR THEFT OF ANY SECURITY AND (II) SUCH
SECURITY OR INDEMNITY AS MAY BE REQUIRED BY IT TO SAVE EACH OF THE COMPANY AND
THE TRUSTEE HARMLESS, THEN, IN THE ABSENCE OF NOTICE TO THE COMPANY OR THE
TRUSTEE THAT SUCH SECURITY HAS BEEN ACQUIRED BY A BONA FIDE PURCHASER, THE
COMPANY SHALL EXECUTE AND UPON ITS WRITTEN REQUEST THE TRUSTEE SHALL
AUTHENTICATE AND DELIVER, IN LIEU OF ANY SUCH DESTROYED, LOST OR STOLEN
SECURITY, A NEW SECURITY OF LIKE TENOR AND AGGREGATE PRINCIPAL AMOUNT AS SUCH
DESTROYED, LOST OR STOLEN SECURITY, AND BEARING A NUMBER NOT CONTEMPORANEOUSLY
OUTSTANDING.


 


(C)           IF ANY SUCH MUTILATED, DESTROYED, LOST OR STOLEN SECURITY HAS
BECOME OR IS ABOUT TO BECOME DUE AND PAYABLE, THE COMPANY IN ITS DISCRETION MAY,
INSTEAD OF ISSUING A NEW SECURITY, PAY SUCH SECURITY.


 


(D)           UPON THE ISSUANCE OF ANY NEW SECURITY UNDER THIS SECTION 3.6, THE
COMPANY MAY REQUIRE THE PAYMENT OF A SUM SUFFICIENT TO COVER ANY TAX OR OTHER
GOVERNMENTAL CHARGE THAT MAY BE IMPOSED IN RELATION THERETO AND ANY OTHER
EXPENSES (INCLUDING THE FEES AND EXPENSES OF THE TRUSTEE) CONNECTED THEREWITH.


 


(E)           EVERY NEW SECURITY ISSUED PURSUANT TO THIS SECTION 3.6 IN LIEU OF
ANY MUTILATED, DESTROYED, LOST OR STOLEN SECURITY SHALL CONSTITUTE AN ORIGINAL
ADDITIONAL CONTRACTUAL OBLIGATION OF THE COMPANY, WHETHER OR NOT THE MUTILATED,
DESTROYED, LOST OR STOLEN SECURITY SHALL BE AT ANY TIME ENFORCEABLE BY ANYONE,
AND SHALL BE ENTITLED TO ALL THE BENEFITS OF THIS INDENTURE EQUALLY AND
PROPORTIONATELY WITH ANY AND ALL OTHER SECURITIES DULY ISSUED HEREUNDER.


 


(F)            THE PROVISIONS OF THIS SECTION 3.6 ARE EXCLUSIVE AND SHALL
PRECLUDE (TO THE EXTENT LAWFUL) ALL OTHER RIGHTS AND REMEDIES WITH RESPECT TO
THE REPLACEMENT OR PAYMENT OF MUTILATED, DESTROYED, LOST OR STOLEN SECURITIES.

 

29

--------------------------------------------------------------------------------


 

SECTION 3.7         Persons Deemed Owners.

 

The Company, the Trustee and any agent of the Company or the Trustee shall treat
the Person in whose name any Security is registered as the owner of such
Security for the purpose of receiving payment of principal of and any interest
on such Security and for all other purposes whatsoever, and neither the Company,
the Trustee nor any agent of the Company or the Trustee shall be affected by
notice to the contrary.

 

SECTION 3.8         Cancellation.

 

All Securities surrendered for payment, redemption, transfer or exchange shall,
if surrendered to any Person other than the Trustee, be delivered to the
Trustee, and any such Securities and Securities surrendered directly to the
Trustee for any such purpose shall be promptly canceled by it.  The Company may
at any time deliver to the Trustee for cancellation any Securities previously
authenticated and delivered hereunder that the Company may have acquired in any
manner whatsoever, and all Securities so delivered shall be promptly canceled by
the Trustee.  No Securities shall be authenticated in lieu of or in exchange for
any Securities canceled as provided in this Section 3.8, except as expressly
permitted by this Indenture.  All canceled Securities shall be retained or
disposed of by the Trustee in accordance with its customary practices and the
Trustee shall deliver to the Company a certificate of such disposition.

 


SECTION 3.9         RESERVED.


 

SECTION 3.10       Reserved.

 

SECTION 3.11       Agreed Tax Treatment.

 


                EACH SECURITY ISSUED HEREUNDER SHALL PROVIDE THAT THE COMPANY
AND, BY ITS ACCEPTANCE OR ACQUISITION OF A SECURITY OR A BENEFICIAL INTEREST
THEREIN, THE HOLDER OF, AND ANY PERSON THAT ACQUIRES A DIRECT OR INDIRECT
BENEFICIAL INTEREST IN, SUCH SECURITY, INTEND AND AGREE TO TREAT SUCH SECURITY
AS INDEBTEDNESS OF THE COMPANY FOR UNITED STATES FEDERAL, STATE AND LOCAL TAX
PURPOSES.  THE PROVISIONS OF THIS INDENTURE SHALL BE INTERPRETED TO FURTHER THIS
INTENTION AND AGREEMENT OF THE PARTIES.


 

SECTION 3.12       CUSIP Numbers.

 

The Company in issuing the Securities may use “CUSIP” numbers (if then generally
in use), and, if so, the Trustee shall use “CUSIP” numbers in notices of
redemption and other similar or related materials as a convenience to Holders;
provided that any such notice or other materials may state that no
representation is made as to the correctness of such numbers either as printed
on the Securities or as contained in any notice of redemption or other materials
and that reliance may be placed only on the other identification numbers printed
on the Securities, and any such redemption shall not be affected by any defect
in or omission of such numbers.

 

30

--------------------------------------------------------------------------------



 


ARTICLE IV

SATISFACTION AND DISCHARGE


 

SECTION 4.1         Satisfaction and Discharge of Indenture.

 

This Indenture shall, upon Company Request, cease to be of further effect
(except as to any surviving rights of registration of transfer or exchange of
Securities herein expressly provided for and as otherwise provided in this
Section 4.1) and the Trustee, on demand of and at the expense of the Company,
shall execute proper instruments acknowledging satisfaction and discharge of
this Indenture, when

 


(A)           EITHER


 

(I)            ALL SECURITIES THERETOFORE AUTHENTICATED AND DELIVERED (OTHER
THAN (A) SECURITIES THAT HAVE BEEN MUTILATED, DESTROYED, LOST OR STOLEN AND THAT
HAVE BEEN REPLACED OR PAID AS PROVIDED IN SECTION 3.6 AND (B) SECURITIES FOR
WHOSE PAYMENT MONEY HAS THERETOFORE BEEN DEPOSITED IN TRUST OR SEGREGATED AND
HELD IN TRUST BY THE COMPANY AND THEREAFTER REPAID TO THE COMPANY OR DISCHARGED
FROM SUCH TRUST AS PROVIDED IN SECTION 11.2) HAVE BEEN DELIVERED TO THE TRUSTEE
FOR CANCELLATION; OR

 

(II)           ALL SUCH SECURITIES NOT THERETOFORE DELIVERED TO THE TRUSTEE FOR
CANCELLATION

 

(A)          HAVE BECOME DUE AND PAYABLE, OR

 

(B)           WILL BECOME DUE AND PAYABLE AT THEIR STATED MATURITY WITHIN ONE
YEAR OF THE DATE OF DEPOSIT, OR

 

(C)           ARE TO BE CALLED FOR REDEMPTION WITHIN ONE YEAR UNDER ARRANGEMENTS
SATISFACTORY TO THE TRUSTEE FOR THE GIVING OF NOTICE OF REDEMPTION BY THE
TRUSTEE IN THE NAME, AND AT THE EXPENSE, OF THE COMPANY,

 

and the Company, in the case of subclause (ii)(A), (B) or (C) above, has
deposited or caused to be deposited with the Trustee as trust funds in trust for
such purpose (x) an amount in the currency or currencies in which the Securities
are payable, (y) Government Obligations which through the scheduled payment of
principal and interest in respect thereof in accordance with their terms will
provide, not later than the due date of any payment, money in an amount or (z) a
combination thereof, in each case sufficient, in the opinion of a nationally
recognized firm of independent public accountants expressed in a written
certification thereof delivered to the Trustee, to pay and discharge the entire
indebtedness on such Securities not theretofore delivered to the Trustee for
cancellation, for principal and any premium and interest (including any
Additional Interest) to the date of such deposit (in the case of Securities that
have become due and payable) or to the Stated Maturity (or any date of principal
repayment upon early maturity) or Redemption Date, as the case may be;

 


(B)           THE COMPANY HAS PAID OR CAUSED TO BE PAID ALL OTHER SUMS PAYABLE
HEREUNDER BY THE COMPANY; AND

 

31

--------------------------------------------------------------------------------



 


(C)           THE COMPANY HAS DELIVERED TO THE TRUSTEE AN OFFICERS’ CERTIFICATE
AND AN OPINION OF COUNSEL EACH STATING THAT ALL CONDITIONS PRECEDENT HEREIN
PROVIDED FOR RELATING TO THE SATISFACTION AND DISCHARGE OF THIS INDENTURE HAVE
BEEN COMPLIED WITH.


 

Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee under Section 6.6, the obligations of
the Company to any Authenticating Agent under Section 6.11 and, if money shall
have been deposited with the Trustee pursuant to subclause (a)(ii) of this
Section 4.1, the obligations of the Trustee under Section 4.2 and
Section 10.2(e) shall survive.

 

SECTION 4.2         Application of Trust Money.

 

Subject to the provisions of Section 10.2(d), all money deposited with the
Trustee pursuant to Section 4.1 shall be held in trust and applied by the
Trustee, in accordance with the provisions of the Securities and this Indenture,
to the payment in accordance with Section 3.1, either directly or through any
Paying Agent  as the Trustee may determine, to the Persons entitled thereto, of
the principal and any premium and interest (including any Additional Interest)
for the payment of which such money or obligations have been deposited with or
received by the Trustee.  Moneys held by the Trustee under this Section 4.2
shall not be subject to the claims of holders of Senior Debt under Article XII.

 


ARTICLE V

REMEDIES


 

SECTION 5.1         Events of Default.

 

“Event of Default” means, wherever used herein with respect to the Securities,
any one of the following events (whatever the reason for such Event of Default
and whether it shall be voluntary or involuntary or be effected by operation of
law or pursuant to any judgment, decree or order of any court or any order,
rule or regulation of any administrative or governmental body):

 


(A)           DEFAULT IN THE PAYMENT OF ANY INTEREST UPON ANY SECURITY,
INCLUDING ANY ADDITIONAL INTEREST IN RESPECT THEREOF, WHEN IT BECOMES DUE AND
PAYABLE, AND CONTINUANCE OF SUCH DEFAULT FOR A PERIOD OF THIRTY (30) DAYS
(SUBJECT TO THE DEFERRAL OF ANY DUE DATE IN THE CASE OF AN EXTENSION PERIOD); OR


 


(B)           DEFAULT IN THE PAYMENT OF THE PRINCIPAL OF OR ANY PREMIUM ON ANY
SECURITY AT ITS MATURITY; OR


 


(C)           EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 5.1, DEFAULT IN THE
PERFORMANCE, OR BREACH, OF ANY COVENANT OR WARRANTY IN ANY MATERIAL RESPECT OF
THE COMPANY IN THIS INDENTURE OR THE EXCHANGE AGREEMENT AND CONTINUANCE OF SUCH
DEFAULT OR BREACH FOR A PERIOD OF THIRTY (30) DAYS AFTER THERE HAS BEEN GIVEN,
BY REGISTERED OR CERTIFIED MAIL, TO THE COMPANY BY THE TRUSTEE OR TO THE COMPANY
AND THE TRUSTEE BY THE HOLDERS OF AT LEAST TWENTY FIVE PERCENT (25%) IN
AGGREGATE PRINCIPAL AMOUNT OF THE OUTSTANDING SECURITIES A WRITTEN NOTICE
SPECIFYING SUCH DEFAULT OR BREACH AND REQUIRING IT TO BE REMEDIED AND STATING
THAT SUCH NOTICE IS A “NOTICE OF DEFAULT” HEREUNDER;

 

32

--------------------------------------------------------------------------------


 


(D)           THE ENTRY BY A COURT HAVING JURISDICTION IN THE PREMISES OF A
DECREE OR ORDER ADJUDGING THE COMPANY A BANKRUPT OR INSOLVENT, OR APPROVING AS
PROPERLY FILED A PETITION SEEKING REORGANIZATION, ARRANGEMENT, ADJUSTMENT OR
COMPOSITION OF OR IN RESPECT OF THE COMPANY UNDER ANY APPLICABLE FEDERAL OR
STATE BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER SIMILAR LAW, OR APPOINTING
A CUSTODIAN, RECEIVER, LIQUIDATOR, ASSIGNEE, TRUSTEE, SEQUESTRATOR OR OTHER
SIMILAR OFFICIAL OF THE COMPANY OR OF ANY SUBSTANTIAL PART OF ITS PROPERTY, OR
ORDERING THE WINDING UP OR LIQUIDATION OF ITS AFFAIRS, AND THE CONTINUANCE OF
ANY SUCH DECREE OR ORDER FOR RELIEF OR ANY SUCH OTHER DECREE OR ORDER UNSTAYED
AND IN EFFECT FOR A PERIOD OF SIXTY (60) CONSECUTIVE DAYS;


 


(E)           THE INSTITUTION BY THE COMPANY OF PROCEEDINGS TO BE ADJUDICATED A
BANKRUPT OR INSOLVENT, OR THE CONSENT BY THE COMPANY TO THE INSTITUTION OF
BANKRUPTCY OR INSOLVENCY PROCEEDINGS AGAINST IT, OR THE FILING BY THE COMPANY OF
A PETITION OR ANSWER OR CONSENT SEEKING REORGANIZATION OR RELIEF UNDER ANY
APPLICABLE FEDERAL OR STATE BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER
SIMILAR LAW, OR THE CONSENT BY IT TO THE FILING OF SUCH PETITION OR TO THE
APPOINTMENT OF OR TAKING POSSESSION BY A CUSTODIAN, RECEIVER, LIQUIDATOR,
ASSIGNEE, TRUSTEE, SEQUESTRATOR OR OTHER SIMILAR OFFICIAL OF THE COMPANY OR OF
ANY SUBSTANTIAL PART OF ITS PROPERTY, OR THE MAKING BY IT OF AN ASSIGNMENT FOR
THE BENEFIT OF CREDITORS, OR THE ADMISSION BY IT IN WRITING OF ITS INABILITY TO
PAY ITS DEBTS GENERALLY AS THEY BECOME DUE AND ITS WILLINGNESS TO BE ADJUDICATED
A BANKRUPT OR INSOLVENT, OR THE TAKING OF CORPORATE ACTION BY THE COMPANY IN
FURTHERANCE OF ANY SUCH ACTION; OR


 


(F)            DEFAULT IN THE PERFORMANCE OR BREACH OF ANY COVENANT OR WARRANTY
OF THE COMPANY SET FORTH IN SECTIONS 10.5 AND 10.6 AND CONTINUANCE OF SUCH
DEFAULT OR BREACH FOR A PERIOD OF FIFTEEN (15) DAYS AFTER THERE HAS BEEN GIVEN,
BY REGISTERED OR CERTIFIED MAIL, TO THE COMPANY BY THE TRUSTEE OR TO THE COMPANY
AND THE TRUSTEE BY THE HOLDERS OF AT LEAST TWENTY FIVE PERCENT (25%) IN
AGGREGATE PRINCIPAL AMOUNT OF THE OUTSTANDING SECURITIES A WRITTEN NOTICE
SPECIFYING SUCH DEFAULT OR BREACH AND REQUIRING IT TO BE REMEDIED AND STATING
THAT SUCH NOTICE IS A “NOTICE OF DEFAULT” HEREUNDER.


 

SECTION 5.2         Acceleration of Maturity; Rescission and Annulment.

 


(A)           IF AN EVENT OF DEFAULT OCCURS AND IS CONTINUING, THEN AND IN EVERY
SUCH CASE THE TRUSTEE OR THE HOLDERS OF NOT LESS THAN TWENTY FIVE PERCENT (25%)
IN AGGREGATE PRINCIPAL AMOUNT OF THE OUTSTANDING SECURITIES MAY DECLARE THE
PRINCIPAL AMOUNT OF ALL THE SECURITIES TO BE DUE AND PAYABLE IMMEDIATELY, BY A
NOTICE IN WRITING TO THE COMPANY (AND TO THE TRUSTEE IF GIVEN BY HOLDERS), AND
UPON ANY SUCH DECLARATION THE PRINCIPAL AMOUNT OF AND THE ACCRUED INTEREST
(INCLUDING ANY ADDITIONAL INTEREST) ON ALL THE SECURITIES SHALL BECOME
IMMEDIATELY DUE AND PAYABLE.


 


(B)           AT ANY TIME AFTER SUCH A DECLARATION OF ACCELERATION WITH RESPECT
TO SECURITIES HAS BEEN MADE AND BEFORE A JUDGMENT OR DECREE FOR PAYMENT OF THE
MONEY DUE HAS BEEN OBTAINED BY THE TRUSTEE AS HEREINAFTER PROVIDED IN THIS
ARTICLE V, THE HOLDERS OF A MAJORITY IN AGGREGATE OF PRINCIPAL AMOUNT OF THE
OUTSTANDING SECURITIES, BY WRITTEN NOTICE TO THE TRUSTEE, MAY RESCIND AND ANNUL
SUCH DECLARATION AND ITS CONSEQUENCES IF


 

(I)            THE COMPANY HAS PAID OR DEPOSITED WITH THE TRUSTEE A SUM
SUFFICIENT TO PAY:

 

33

--------------------------------------------------------------------------------


 

(A)          ALL OVERDUE INSTALLMENTS OF INTEREST ON ALL SECURITIES,

 

(B)           ANY ACCRUED ADDITIONAL INTEREST ON ALL SECURITIES,

 

(C)           THE PRINCIPAL OF AND ANY PREMIUM ON ANY SECURITIES THAT HAVE
BECOME DUE OTHERWISE THAN BY SUCH DECLARATION OF ACCELERATION AND INTEREST
(INCLUDING ANY ADDITIONAL INTEREST) THEREON AT THE RATE BORNE BY THE SECURITIES,
AND

 

(D)          ALL SUMS PAID OR ADVANCED BY THE TRUSTEE HEREUNDER AND THE
REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE TRUSTEE AND
ITS AGENTS AND COUNSEL; AND

 

(II)           ALL EVENTS OF DEFAULT WITH RESPECT TO SECURITIES, OTHER THAN THE
NON-PAYMENT OF THE PRINCIPAL OF SECURITIES THAT HAS BECOME DUE SOLELY BY SUCH
ACCELERATION, HAVE BEEN CURED OR WAIVED AS PROVIDED IN SECTION 5.13;

 

No such rescission shall affect any subsequent default or impair any right
consequent thereon.

 

SECTION 5.3         Collection of Indebtedness and Suits for Enforcement by
Trustee.

 


(A)           THE COMPANY COVENANTS THAT IF:


 

(I)            DEFAULT IS MADE IN THE PAYMENT OF ANY INSTALLMENT OF INTEREST
(INCLUDING ANY ADDITIONAL INTEREST) ON ANY SECURITY WHEN SUCH INTEREST BECOMES
DUE AND PAYABLE AND SUCH DEFAULT CONTINUES FOR A PERIOD OF THIRTY (30) DAYS, OR

 

(II)           DEFAULT IS MADE IN THE PAYMENT OF THE PRINCIPAL OF AND ANY
PREMIUM ON ANY SECURITY AT THE MATURITY THEREOF,

 

the Company will, upon demand of the Trustee, pay to the Trustee, for the
benefit of the Holders of such Securities, the whole amount then due and payable
on such Securities for principal and any premium and interest (including any
Additional Interest) and, in addition thereto, all amounts owing the Trustee
under Section 6.6.

 


(B)           IF THE COMPANY FAILS TO PAY SUCH AMOUNTS FORTHWITH UPON SUCH
DEMAND, THE TRUSTEE, IN ITS OWN NAME AND AS TRUSTEE OF AN EXPRESS TRUST, MAY
INSTITUTE A JUDICIAL PROCEEDING FOR THE COLLECTION OF THE SUMS SO DUE AND
UNPAID, AND MAY PROSECUTE SUCH PROCEEDING TO JUDGMENT OR FINAL DECREE, AND MAY
ENFORCE THE SAME AGAINST THE COMPANY OR ANY OTHER OBLIGOR UPON SUCH SECURITIES
AND COLLECT THE MONEYS ADJUDGED OR DECREED TO BE PAYABLE IN THE MANNER PROVIDED
BY LAW OUT OF THE PROPERTY OF THE COMPANY OR ANY OTHER OBLIGOR UPON THE
SECURITIES, WHEREVER SITUATED.


 


(C)           IF AN EVENT OF DEFAULT WITH RESPECT TO SECURITIES OCCURS AND IS
CONTINUING, THE TRUSTEE MAY IN ITS DISCRETION PROCEED TO PROTECT AND ENFORCE ITS
RIGHTS AND THE RIGHTS OF THE HOLDERS OF SECURITIES BY SUCH APPROPRIATE JUDICIAL
PROCEEDINGS AS THE TRUSTEE SHALL DEEM MOST EFFECTUAL TO PROTECT AND ENFORCE ANY
SUCH RIGHTS, WHETHER FOR THE SPECIFIC ENFORCEMENT OF ANY

 

34

--------------------------------------------------------------------------------



 


COVENANT OR AGREEMENT IN THIS INDENTURE OR IN AID OF THE EXERCISE OF ANY POWER
GRANTED HEREIN, OR TO ENFORCE ANY OTHER PROPER REMEDY.


 

SECTION 5.4         Trustee May File Proofs of Claim.

 

In case of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or similar judicial
proceeding relative to the Company (or any other obligor upon the Securities),
its property or its creditors, the Trustee shall be entitled and empowered, by
intervention in such proceeding or otherwise, to take any and all actions
authorized hereunder in order to have claims of the Holders and the Trustee
allowed in any such proceeding.  In particular, the Trustee shall be authorized
to collect and receive any moneys or other property payable or deliverable on
any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Holder to make such
payments to the Trustee and, in the event that the Trustee shall consent to the
making of such payments directly to the Holders, to first pay to the Trustee any
amount due it for the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, and any other amounts owing the
Trustee, any predecessor Trustee and other Persons under Section 6.6.

 

SECTION 5.5         Trustee May Enforce Claim Without Possession of Securities.

 

All rights of action and claims under this Indenture or the Securities may be
prosecuted and enforced by the Trustee without the possession of any of the
Securities or the production thereof in any proceeding relating thereto, and any
such proceeding instituted by the Trustee shall be brought in its own name as
trustee of an express trust, and any recovery of judgment shall, subject to
Article XII and after provision for the payment of all the amounts owing the
Trustee, any predecessor Trustee and other Persons under Section 6.6, be for the
ratable benefit of the Holders of the Securities in respect of which such
judgment has been recovered.

 

SECTION 5.6         Application of Money Collected.

 

Any money or property collected or to be applied by the Trustee with respect to
the Securities pursuant to this Article V shall be applied in the following
order, at the date or dates fixed by the Trustee and, in case of the
distribution of such money or property on account of principal or any premium or
interest (including any Additional Interest), upon presentation of the
Securities and the notation thereon of the payment if only partially paid and
upon surrender thereof if fully paid:

 

FIRST: To the payment of all amounts due the Trustee, any predecessor Trustee
and other Persons under Section 6.6;

 

SECOND: To the payment of all Senior Debt of the Company if and to the extent
required by Article XII;

 

THIRD: Subject to Article XII, to the payment of the amounts then due and unpaid
upon the Securities for principal and any premium and interest (including any
Additional Interest) in respect of which or for the benefit of which such money
has been collected, ratably, without

 

35

--------------------------------------------------------------------------------


 

preference or priority of any kind, according to the amounts due and payable on
the Securities for principal and any premium and interest (including any
Additional Interest), respectively; and

 

FOURTH: The balance, if any, to the Person or Persons entitled thereto.

 

SECTION 5.7         Limitation on Suits.

 

Subject to Section 5.8, no Holder of any Securities shall have any right to
institute any proceeding, judicial or otherwise, with respect to this Indenture
or for the appointment of a custodian, receiver, assignee, trustee, liquidator,
sequestrator (or other similar official) or for any other remedy hereunder,
unless:

 


(A)           SUCH HOLDER HAS PREVIOUSLY GIVEN WRITTEN NOTICE TO THE TRUSTEE OF
A CONTINUING EVENT OF DEFAULT WITH RESPECT TO THE SECURITIES;


 


(B)           THE HOLDERS OF NOT LESS THAN A MAJORITY IN AGGREGATE PRINCIPAL
AMOUNT OF THE OUTSTANDING SECURITIES SHALL HAVE MADE WRITTEN REQUEST TO THE
TRUSTEE TO INSTITUTE PROCEEDINGS IN RESPECT OF SUCH EVENT OF DEFAULT IN ITS OWN
NAME AS TRUSTEE HEREUNDER;


 


(C)           SUCH HOLDER OR HOLDERS HAVE OFFERED TO THE TRUSTEE REASONABLE
INDEMNITY AGAINST THE COSTS, EXPENSES AND LIABILITIES TO BE INCURRED IN
COMPLIANCE WITH SUCH REQUEST;


 


(D)           THE TRUSTEE AFTER ITS RECEIPT OF SUCH NOTICE, REQUEST AND OFFER OF
INDEMNITY HAS FAILED TO INSTITUTE ANY SUCH PROCEEDING FOR SIXTY (60) DAYS; AND


 


(E)           NO DIRECTION INCONSISTENT WITH SUCH WRITTEN REQUEST HAS BEEN GIVEN
TO THE TRUSTEE DURING SUCH SIXTY (60)-DAY PERIOD BY THE HOLDERS OF A MAJORITY IN
AGGREGATE PRINCIPAL AMOUNT OF THE OUTSTANDING SECURITIES;


 

it being understood and intended that no one or more of such Holders shall have
any right in any manner whatever by virtue of, or by availing itself of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Holders of Securities, or to obtain or to seek to obtain priority or
preference over any other of such Holders or to enforce any right under this
Indenture, except in the manner herein provided and for the equal and ratable
benefit of all such Holders.

 

SECTION 5.8         Unconditional Right of Holders to Receive Principal,
Premium, if any, and Interest.

 

Notwithstanding any other provision in this Indenture, the Holder of any
Security shall have the right, which is absolute and unconditional, to receive
payment of the principal of and any premium on such Security at its Maturity and
payment of interest (including any Additional Interest) on such Security when
due and payable and to institute suit for the enforcement of any such payment,
and such right shall not be impaired without the consent of such Holder.

 

SECTION 5.9         Restoration of Rights and Remedies.

 

If the Trustee or any Holder has instituted any proceeding to enforce any right
or remedy under this Indenture and such proceeding has been discontinued or
abandoned for any reason, or

 

36

--------------------------------------------------------------------------------


 

has been determined adversely to the Trustee or such Holder, then and in every
such case the Company, the Trustee, and such Holders shall, subject to any
determination in such proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Trustee and such Holder shall continue as though no such proceeding had been
instituted.

 

SECTION 5.10       Rights and Remedies Cumulative.

 

Except as otherwise provided in Section 3.6(f), no right or remedy herein
conferred upon or reserved to the Trustee or the Holders is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or now or hereafter existing at law or in equity or
otherwise.  The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

 

SECTION 5.11       Delay or Omission Not Waiver.

 

No delay or omission of the Trustee or any Holder of any Securities to exercise
any right or remedy accruing upon any Event of Default shall impair any such
right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein.  Every right and remedy given by this Article V or by law
to the Trustee or to the Holders may be exercised from time to time, and as
often as may be deemed expedient, by the Trustee or the Holders, as the case may
be.

 

SECTION 5.12       Control by Holders.

 

The Holders of not less than a majority in aggregate principal amount of the
Outstanding Securities shall have the right to direct the time, method and place
of conducting any proceeding for any remedy available to the Trustee or
exercising any trust or power conferred on the Trustee; provided that:

 


(A)           SUCH DIRECTION SHALL NOT BE IN CONFLICT WITH ANY RULE OF LAW OR
WITH THIS INDENTURE,


 


(B)           THE TRUSTEE MAY TAKE ANY OTHER ACTION DEEMED PROPER BY THE TRUSTEE
THAT IS NOT INCONSISTENT WITH SUCH DIRECTION, AND


 


(C)           SUBJECT TO THE PROVISIONS OF SECTION 6.2, THE TRUSTEE SHALL HAVE
THE RIGHT TO DECLINE TO FOLLOW SUCH DIRECTION IF A RESPONSIBLE OFFICER OR
OFFICERS OF THE TRUSTEE SHALL, IN GOOD FAITH, REASONABLY DETERMINE THAT THE
PROCEEDING SO DIRECTED WOULD BE UNJUSTLY PREJUDICIAL TO THE HOLDERS NOT JOINING
IN ANY SUCH DIRECTION OR WOULD INVOLVE THE TRUSTEE IN PERSONAL LIABILITY.


 

SECTION 5.13       Waiver of Past Defaults.

 


(A)           THE HOLDERS OF NOT LESS THAN A MAJORITY IN AGGREGATE PRINCIPAL
AMOUNT OF THE OUTSTANDING SECURITIES MAY WAIVE ANY PAST EVENT OF DEFAULT
HEREUNDER AND ITS CONSEQUENCES EXCEPT AN EVENT OF DEFAULT:

 

37

--------------------------------------------------------------------------------


 

(I)            IN THE PAYMENT OF THE PRINCIPAL OF OR ANY PREMIUM OR INTEREST
(INCLUDING ANY ADDITIONAL INTEREST) ON ANY OUTSTANDING SECURITY (UNLESS SUCH
EVENT OF DEFAULT HAS BEEN CURED AND THE COMPANY HAS PAID TO OR DEPOSITED WITH
THE TRUSTEE A SUM SUFFICIENT TO PAY ALL INSTALLMENTS OF INTEREST (INCLUDING ANY
ADDITIONAL INTEREST) DUE AND PAST DUE AND ALL PRINCIPAL OF AND ANY PREMIUM ON
ALL SECURITIES DUE OTHERWISE THAN BY ACCELERATION), OR

 

(II)           IN RESPECT OF A COVENANT OR PROVISION HEREOF THAT UNDER
ARTICLE IX CANNOT BE MODIFIED OR AMENDED WITHOUT THE CONSENT OF EACH HOLDER OF
ANY OUTSTANDING SECURITY.

 


(B)           ANY SUCH WAIVER SHALL BE DEEMED TO BE ON BEHALF OF THE HOLDERS OF
ALL THE OUTSTANDING SECURITIES.


 


(C)           UPON ANY SUCH WAIVER, SUCH EVENT OF DEFAULT SHALL CEASE TO EXIST
AND ANY EVENT OF DEFAULT ARISING THEREFROM SHALL BE DEEMED TO HAVE BEEN CURED
FOR EVERY PURPOSE OF THIS INDENTURE; BUT NO SUCH WAIVER SHALL EXTEND TO ANY
SUBSEQUENT OR OTHER EVENT OF DEFAULT OR IMPAIR ANY RIGHT CONSEQUENT THEREON.


 

SECTION 5.14       Undertaking for Costs.

 

All parties to this Indenture agree, and each Holder of any Security by his or
her acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken or
omitted by it as Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in such suit, having due regard to the
merits and good faith of the claims or defenses made by such party litigant; but
the provisions of this Section 5.14 shall not apply to any suit instituted by
the Trustee, to any suit instituted by any Holder, or group of Holders, holding
in the aggregate more than ten percent (10%) in aggregate principal amount of
the Outstanding Securities, or to any suit instituted by any Holder for the
enforcement of the payment of the principal of or any premium on the Security
after the Stated Maturity or any interest (including any Additional Interest) on
any Security after it is due and payable.

 

SECTION 5.15       Waiver of Usury, Stay or Extension Laws.

 

The Company covenants (to the extent that it may lawfully do so) that it will
not at any time insist upon, or plead, or in any manner whatsoever claim or take
the benefit or advantage of, any usury, stay or extension law wherever enacted,
now or at any time hereafter in force, which may affect the covenants or the
performance of this Indenture; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Trustee, but will suffer and permit the execution of
every such power as though no such law had been enacted.

 

38

--------------------------------------------------------------------------------



 


ARTICLE VI

THE TRUSTEE


 

SECTION 6.1         Corporate Trustee Required.

 

There shall at all times be a Trustee hereunder with respect to the Securities. 
The Trustee shall be a corporation or national banking association organized and
doing business under the laws of the United States or of any state thereof,
authorized to exercise corporate trust powers, having a combined capital and
surplus of at least $50,000,000, subject to supervision or examination by
Federal or state authority and having an office within the United States.  If
such entity publishes reports of condition at least annually, pursuant to law or
to the requirements of such supervising or examining authority, then, for the
purposes of this Section 6.1, the combined capital and surplus of such entity
shall be deemed to be its combined capital and surplus as set forth in its most
recent report of condition so published.  If at any time the Trustee shall cease
to be eligible in accordance with the provisions of this Section 6.1, it shall
resign immediately in the manner and with the effect hereinafter specified in
this Article VI.

 

SECTION 6.2         Certain Duties and Responsibilities.

 


(A)           EXCEPT DURING THE CONTINUANCE OF AN EVENT OF DEFAULT:


 

(I)            THE TRUSTEE UNDERTAKES TO PERFORM SUCH DUTIES AND ONLY SUCH
DUTIES AS ARE SPECIFICALLY SET FORTH IN THIS INDENTURE, AND NO IMPLIED COVENANTS
OR OBLIGATIONS SHALL BE READ INTO THIS INDENTURE AGAINST THE TRUSTEE; AND

 

(II)           IN THE ABSENCE OF BAD FAITH ON ITS PART, THE TRUSTEE MAY
CONCLUSIVELY RELY, AS TO THE TRUTH OF THE STATEMENTS AND THE CORRECTNESS OF THE
OPINIONS EXPRESSED THEREIN, UPON CERTIFICATES OR OPINIONS FURNISHED TO THE
TRUSTEE AND CONFORMING TO THE REQUIREMENTS OF THIS INDENTURE; PROVIDED, THAT IN
THE CASE OF ANY SUCH CERTIFICATES OR OPINIONS THAT BY ANY PROVISION HEREOF ARE
SPECIFICALLY REQUIRED TO BE FURNISHED TO THE TRUSTEE, THE TRUSTEE SHALL BE UNDER
A DUTY TO EXAMINE THE SAME TO DETERMINE WHETHER OR NOT THEY SUBSTANTIALLY
CONFORM ON THEIR FACE TO THE REQUIREMENTS OF THIS INDENTURE.

 


(B)           IF AN EVENT OF DEFAULT KNOWN TO THE TRUSTEE HAS OCCURRED AND IS
CONTINUING, THE TRUSTEE SHALL, PRIOR TO THE RECEIPT OF DIRECTIONS, IF ANY, FROM
THE HOLDERS OF AT LEAST A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE
OUTSTANDING SECURITIES, EXERCISE SUCH OF THE RIGHTS AND POWERS VESTED IN IT BY
THIS INDENTURE, AND USE THE SAME DEGREE OF CARE AND SKILL IN ITS EXERCISE, AS A
PRUDENT PERSON WOULD EXERCISE OR USE UNDER THE CIRCUMSTANCES IN THE CONDUCT OF
SUCH PERSON’S OWN AFFAIRS.


 


(C)           NOTWITHSTANDING THE FOREGOING, NO PROVISION OF THIS INDENTURE
SHALL REQUIRE THE TRUSTEE TO EXPEND OR RISK ITS OWN FUNDS OR OTHERWISE INCUR ANY
FINANCIAL LIABILITY IN THE PERFORMANCE OF ANY OF ITS DUTIES HEREUNDER, OR IN THE
EXERCISE OF ANY OF ITS RIGHTS OR POWERS, IF IT SHALL HAVE REASONABLE GROUNDS FOR
BELIEVING THAT REPAYMENT OF SUCH FUNDS OR ADEQUATE INDEMNITY AGAINST SUCH RISK
OR LIABILITY IS NOT REASONABLY ASSURED TO IT.  WHETHER OR NOT THEREIN EXPRESSLY
SO PROVIDED, EVERY PROVISION OF THIS INDENTURE RELATING TO THE CONDUCT OR
AFFECTING THE LIABILITY OF OR AFFORDING PROTECTION TO THE TRUSTEE SHALL BE
SUBJECT TO THE PROVISIONS OF THIS SECTION 6.2.  TO THE

 

39

--------------------------------------------------------------------------------



 


EXTENT THAT, AT LAW OR IN EQUITY, THE TRUSTEE HAS DUTIES AND LIABILITIES
RELATING TO THE HOLDERS, THE TRUSTEE SHALL NOT BE LIABLE TO ANY HOLDER FOR THE
TRUSTEE’S GOOD FAITH RELIANCE ON THE PROVISIONS OF THIS INDENTURE.  THE
PROVISIONS OF THIS INDENTURE, TO THE EXTENT THAT THEY RESTRICT THE DUTIES AND
LIABILITIES OF THE TRUSTEE OTHERWISE EXISTING AT LAW OR IN EQUITY, ARE AGREED BY
THE COMPANY AND THE HOLDERS TO REPLACE SUCH OTHER DUTIES AND LIABILITIES OF THE
TRUSTEE.


 


(D)           NO PROVISIONS OF THIS INDENTURE SHALL BE CONSTRUED TO RELIEVE THE
TRUSTEE FROM LIABILITY WITH RESPECT TO MATTERS THAT ARE WITHIN THE AUTHORITY OF
THE TRUSTEE UNDER THIS INDENTURE FOR ITS OWN NEGLIGENT ACTION, NEGLIGENT FAILURE
TO ACT OR WILLFUL MISCONDUCT, EXCEPT THAT:


 

(I)            THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ERROR OR JUDGMENT MADE IN
GOOD FAITH BY AN AUTHORIZED OFFICER OF THE TRUSTEE, UNLESS IT SHALL BE PROVED
THAT THE TRUSTEE WAS NEGLIGENT IN ASCERTAINING THE PERTINENT FACTS;

 

(II)           THE TRUSTEE SHALL NOT BE LIABLE WITH RESPECT TO ANY ACTION TAKEN
OR OMITTED TO BE TAKEN BY IT IN GOOD FAITH IN ACCORDANCE WITH THE DIRECTION OF
THE HOLDERS OF AT LEAST A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE
OUTSTANDING SECURITIES; AND

 

(III)          THE TRUSTEE SHALL BE UNDER NO LIABILITY FOR INTEREST ON ANY MONEY
RECEIVED BY IT HEREUNDER EXCEPT AS OTHERWISE AGREED IN WRITING WITH THE COMPANY
AND MONEY HELD BY THE TRUSTEE IN TRUST HEREUNDER NEED NOT BE SEGREGATED FROM
OTHER FUNDS EXCEPT TO THE EXTENT REQUIRED BY LAW.

 

SECTION 6.3         Notice of Defaults.

 

Within ninety (90) days after the occurrence of any default actually known to
the Trustee, the Trustee shall give the Holders notice of such default unless
such default shall have been cured or waived; provided, that except in the case
of a default in the payment of the principal of or any premium or interest on
any Securities, the Trustee shall be fully protected in withholding the notice
if and so long as the board of directors, the executive committee or a trust
committee of directors and/or Responsible Officers of the Trustee in good faith
determines that withholding the notice is in the interest of the Holders of
Securities; and provided, further, that in the case of any default of the
character specified in Section 5.1(c), no such notice to Holders shall be given
until at least thirty (30) days after the occurrence thereof.  For the purpose
of this Section 6.3, the term “default” means any event which is, or after
notice or lapse of time or both would become, an Event of Default.

 

SECTION 6.4         Certain Rights of Trustee.

 

Subject to the provisions of Section 6.2:

 


(A)           THE TRUSTEE MAY CONCLUSIVELY RELY AND SHALL BE FULLY PROTECTED IN
ACTING OR REFRAINING FROM ACTING IN GOOD FAITH AND IN ACCORDANCE WITH THE TERMS
HEREOF UPON ANY RESOLUTION, CERTIFICATE, STATEMENT, INSTRUMENT, OPINION, REPORT,
NOTICE, REQUEST, DIRECTION, CONSENT, ORDER, BOND, DEBENTURE, NOTE OR OTHER PAPER
OR DOCUMENT BELIEVED BY IT TO BE GENUINE AND TO HAVE BEEN SIGNED OR PRESENTED BY
THE PROPER PARTY OR PARTIES;

 

40

--------------------------------------------------------------------------------



 


(B)           IF (I) IN PERFORMING ITS DUTIES UNDER THIS INDENTURE THE TRUSTEE
IS REQUIRED TO DECIDE BETWEEN ALTERNATIVE COURSES OF ACTION, (II) IN CONSTRUING
ANY OF THE PROVISIONS OF THIS INDENTURE THE TRUSTEE FINDS AMBIGUOUS OR
INCONSISTENT WITH ANY OTHER PROVISIONS CONTAINED HEREIN OR (III) THE TRUSTEE IS
UNSURE OF THE APPLICATION OF ANY PROVISION OF THIS INDENTURE, THEN, EXCEPT AS TO
ANY MATTER AS TO WHICH THE HOLDERS ARE ENTITLED TO DECIDE UNDER THE TERMS OF
THIS INDENTURE, THE TRUSTEE SHALL DELIVER A NOTICE TO THE COMPANY REQUESTING THE
COMPANY’S WRITTEN INSTRUCTION AS TO THE COURSE OF ACTION TO BE TAKEN AND THE
TRUSTEE SHALL TAKE SUCH ACTION, OR REFRAIN FROM TAKING SUCH ACTION, AS THE
TRUSTEE SHALL BE INSTRUCTED IN WRITING TO TAKE, OR TO REFRAIN FROM TAKING, BY
THE COMPANY; PROVIDED, THAT IF THE TRUSTEE DOES NOT RECEIVE SUCH INSTRUCTIONS
FROM THE COMPANY WITHIN TEN (10) BUSINESS DAYS AFTER IT HAS DELIVERED SUCH
NOTICE OR SUCH REASONABLY SHORTER PERIOD OF TIME SET FORTH IN SUCH NOTICE THE
TRUSTEE MAY, BUT SHALL BE UNDER NO DUTY TO, TAKE SUCH ACTION, OR REFRAIN FROM
TAKING SUCH ACTION, AS THE TRUSTEE SHALL DEEM ADVISABLE AND IN THE BEST
INTERESTS OF THE HOLDERS, IN WHICH EVENT THE TRUSTEE SHALL HAVE NO LIABILITY
EXCEPT FOR ITS OWN NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT;


 


(C)           ANY REQUEST OR DIRECTION OF THE COMPANY SHALL BE SUFFICIENTLY
EVIDENCED BY A COMPANY REQUEST OR COMPANY ORDER AND ANY RESOLUTION OF THE BOARD
OF DIRECTORS MAY BE SUFFICIENTLY EVIDENCED BY A BOARD RESOLUTION;


 


(D)           THE TRUSTEE MAY CONSULT WITH COUNSEL (WHICH COUNSEL MAY BE COUNSEL
TO THE TRUSTEE, THE COMPANY OR ANY OF ITS AFFILIATES, AND MAY INCLUDE ANY OF ITS
EMPLOYEES) AND THE ADVICE OF SUCH COUNSEL OR ANY OPINION OF COUNSEL SHALL BE
FULL AND COMPLETE AUTHORIZATION AND PROTECTION IN RESPECT OF ANY ACTION TAKEN,
SUFFERED OR OMITTED BY IT HEREUNDER IN GOOD FAITH AND IN RELIANCE THEREON;


 


(E)           THE TRUSTEE SHALL BE UNDER NO OBLIGATION TO EXERCISE ANY OF THE
RIGHTS OR POWERS VESTED IN IT BY THIS INDENTURE AT THE REQUEST OR DIRECTION OF
ANY OF THE HOLDERS PURSUANT TO THIS INDENTURE, UNLESS SUCH HOLDERS SHALL HAVE
OFFERED TO THE TRUSTEE SECURITY OR INDEMNITY REASONABLY SATISFACTORY TO IT
AGAINST THE COSTS, EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES)
AND LIABILITIES THAT MIGHT BE INCURRED BY IT IN COMPLIANCE WITH SUCH REQUEST OR
DIRECTION, INCLUDING REASONABLE ADVANCES AS MAY BE REQUESTED BY THE TRUSTEE;


 


(F)            THE TRUSTEE SHALL NOT BE BOUND TO MAKE ANY INVESTIGATION INTO THE
FACTS OR MATTERS STATED IN ANY RESOLUTION, CERTIFICATE, STATEMENT, INSTRUMENT,
OPINION, REPORT, NOTICE, REQUEST, DIRECTION, CONSENT, ORDER, BOND, INDENTURE,
NOTE OR OTHER PAPER OR DOCUMENT, BUT THE TRUSTEE IN ITS DISCRETION MAY MAKE SUCH
INQUIRY OR INVESTIGATION INTO SUCH FACTS OR MATTERS AS IT MAY SEE FIT, AND, IF
THE TRUSTEE SHALL DETERMINE TO MAKE SUCH INQUIRY OR INVESTIGATION, IT SHALL BE
ENTITLED TO EXAMINE THE BOOKS, RECORDS AND PREMISES OF THE COMPANY, PERSONALLY
OR BY AGENT OR ATTORNEY;


 


(G)           THE TRUSTEE MAY EXECUTE ANY OF THE TRUSTS OR POWERS HEREUNDER OR
PERFORM ANY DUTIES HEREUNDER EITHER DIRECTLY OR BY OR THROUGH AGENTS, ATTORNEYS,
CUSTODIANS OR NOMINEES AND THE TRUSTEE SHALL NOT BE RESPONSIBLE FOR ANY
MISCONDUCT OR NEGLIGENCE ON THE PART OF ANY SUCH AGENT, ATTORNEY, CUSTODIAN OR
NOMINEE APPOINTED WITH DUE CARE BY IT HEREUNDER;


 


(H)           WHENEVER IN THE ADMINISTRATION OF THIS INDENTURE THE TRUSTEE SHALL
DEEM IT DESIRABLE TO RECEIVE INSTRUCTIONS WITH RESPECT TO ENFORCING ANY REMEDY
OR RIGHT OR TAKING ANY OTHER ACTION WITH RESPECT TO ENFORCING ANY REMEDY OR
RIGHT HEREUNDER, THE TRUSTEE (I) MAY REQUEST

 

41

--------------------------------------------------------------------------------



 


INSTRUCTIONS FROM THE HOLDERS (WHICH INSTRUCTIONS MAY ONLY BE GIVEN BY THE
HOLDERS OF THE SAME AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING SECURITIES AS
WOULD BE ENTITLED TO DIRECT THE TRUSTEE UNDER THIS INDENTURE IN RESPECT OF SUCH
REMEDY, RIGHT OR ACTION), (II) MAY REFRAIN FROM ENFORCING SUCH REMEDY OR RIGHT
OR TAKING SUCH ACTION UNTIL SUCH INSTRUCTIONS ARE RECEIVED AND (III) SHALL BE
PROTECTED IN ACTING IN ACCORDANCE WITH SUCH INSTRUCTIONS;


 


(I)            EXCEPT AS OTHERWISE EXPRESSLY PROVIDED BY THIS INDENTURE, THE
TRUSTEE SHALL NOT BE UNDER ANY OBLIGATION TO TAKE ANY ACTION THAT IS
DISCRETIONARY UNDER THE PROVISIONS OF THIS INDENTURE;


 


(J)            WITHOUT PREJUDICE TO ANY OTHER RIGHTS AVAILABLE TO THE TRUSTEE
UNDER APPLICABLE LAW, WHEN THE TRUSTEE INCURS EXPENSES OR RENDERS SERVICES IN
CONNECTION WITH ANY BANKRUPTCY, INSOLVENCY OR OTHER PROCEEDING REFERRED TO IN
CLAUSES (D) OR (E) OF THE DEFINITION OF EVENT OF DEFAULT, SUCH EXPENSES
(INCLUDING LEGAL FEES AND EXPENSES OF ITS AGENTS AND COUNSEL) AND THE
COMPENSATION FOR SUCH SERVICES ARE INTENDED TO CONSTITUTE EXPENSES OF
ADMINISTRATION UNDER ANY BANKRUPTCY LAWS OR LAW RELATING TO CREDITORS RIGHTS
GENERALLY;


 


(K)           WHENEVER IN THE ADMINISTRATION OF THIS INDENTURE THE TRUSTEE SHALL
DEEM IT DESIRABLE THAT A MATTER BE PROVED OR ESTABLISHED PRIOR TO TAKING,
SUFFERING OR OMITTING ANY ACTION HEREUNDER, THE TRUSTEE (UNLESS OTHER EVIDENCE
BE HEREIN SPECIFICALLY PRESCRIBED) MAY, IN THE ABSENCE OF BAD FAITH ON ITS PART,
CONCLUSIVELY RELY UPON AN OFFICERS’ CERTIFICATE ADDRESSING SUCH MATTER, WHICH,
UPON RECEIPT OF SUCH REQUEST, SHALL BE PROMPTLY DELIVERED BY THE COMPANY;


 


(L)            THE TRUSTEE SHALL NOT BE CHARGED WITH KNOWLEDGE OF ANY EVENT OF
DEFAULT UNLESS EITHER (I) A RESPONSIBLE OFFICER OF THE TRUSTEE SHALL HAVE ACTUAL
KNOWLEDGE OR (II) THE TRUSTEE SHALL HAVE RECEIVED WRITTEN NOTICE THEREOF FROM
THE COMPANY OR A HOLDER; AND


 


(M)          IN THE EVENT THAT THE TRUSTEE IS ALSO ACTING AS PAYING AGENT,
AUTHENTICATING AGENT OR SECURITIES REGISTRAR HEREUNDER, THE RIGHTS AND
PROTECTIONS AFFORDED TO THE TRUSTEE PURSUANT TO THIS ARTICLE VI SHALL ALSO BE
AFFORDED SUCH PAYING AGENT, AUTHENTICATING AGENT, OR SECURITIES REGISTRAR.


 

SECTION 6.5         May Hold Securities.

 

The Trustee, any Authenticating Agent, any Paying Agent, any Securities
Registrar or any other agent of the Company, in its individual or any other
capacity, may become the owner or pledgee of Securities and may otherwise deal
with the Company with the same rights it would have if it were not Trustee,
Authenticating Agent, Paying Agent, Securities Registrar or such other agent.

 

SECTION 6.6         Compensation; Reimbursement; Indemnity.

 


(A)           THE COMPANY AGREES:


 

(I)            TO PAY TO THE TRUSTEE FROM TIME TO TIME REASONABLE COMPENSATION
FOR ALL SERVICES RENDERED BY IT HEREUNDER IN SUCH AMOUNTS AS THE COMPANY AND THE
TRUSTEE SHALL AGREE FROM TIME TO TIME (WHICH COMPENSATION SHALL NOT BE LIMITED
BY ANY PROVISION OF LAW IN REGARD TO THE COMPENSATION OF A TRUSTEE OF AN EXPRESS
TRUST);

 

42

--------------------------------------------------------------------------------


 

(II)           TO REIMBURSE THE TRUSTEE UPON ITS REQUEST FOR ALL REASONABLE
EXPENSES, DISBURSEMENTS AND ADVANCES INCURRED OR MADE BY THE TRUSTEE IN
ACCORDANCE WITH ANY PROVISION OF THIS INDENTURE (INCLUDING THE REASONABLE
COMPENSATION AND THE EXPENSES AND DISBURSEMENTS OF ITS AGENTS AND COUNSEL),
EXCEPT ANY SUCH EXPENSE, DISBURSEMENT OR ADVANCE AS MAY BE ATTRIBUTABLE TO ITS
NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT; AND

 

(III)          TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TO INDEMNIFY
THE TRUSTEE AND ITS AFFILIATES, AND THEIR OFFICERS, DIRECTORS, SHAREHOLDERS,
AGENTS, REPRESENTATIVES AND EMPLOYEES FOR, AND TO HOLD THEM HARMLESS AGAINST,
ANY LOSS, DAMAGE, LIABILITY, TAX (OTHER THAN INCOME, FRANCHISE OR OTHER TAXES
IMPOSED ON AMOUNTS PAID PURSUANT TO (I) OR (II) HEREOF), PENALTY, EXPENSE OR
CLAIM OF ANY KIND OR NATURE WHATSOEVER INCURRED WITHOUT NEGLIGENCE, BAD FAITH OR
WILLFUL MISCONDUCT ON ITS PART ARISING OUT OF OR IN CONNECTION WITH THE
ACCEPTANCE OR ADMINISTRATION OF THIS TRUST OR THE PERFORMANCE OF THE TRUSTEE’S
DUTIES HEREUNDER, INCLUDING THE COSTS AND EXPENSES OF DEFENDING ITSELF AGAINST
ANY CLAIM OR LIABILITY IN CONNECTION WITH THE EXERCISE OR PERFORMANCE OF ANY OF
ITS POWERS OR DUTIES HEREUNDER.

 


(B)           TO SECURE THE COMPANY’S PAYMENT OBLIGATIONS IN THIS SECTION 6.6,
THE COMPANY HEREBY GRANTS AND PLEDGES TO THE TRUSTEE AND THE TRUSTEE SHALL HAVE
A LIEN PRIOR TO THE SECURITIES ON ALL MONEY OR PROPERTY HELD OR COLLECTED BY THE
TRUSTEE, OTHER THAN MONEY OR PROPERTY HELD IN TRUST TO PAY PRINCIPAL AND
INTEREST ON PARTICULAR SECURITIES.  SUCH LIEN SHALL SURVIVE THE SATISFACTION AND
DISCHARGE OF THIS INDENTURE OR THE RESIGNATION OR REMOVAL OF THE TRUSTEE.


 


(C)           THE OBLIGATIONS OF THE COMPANY UNDER THIS SECTION 6.6 SHALL
SURVIVE THE SATISFACTION AND DISCHARGE OF THIS INDENTURE AND THE EARLIER
RESIGNATION OR REMOVAL OF THE TRUSTEE.


 


(D)           IN NO EVENT SHALL THE TRUSTEE BE LIABLE FOR ANY INDIRECT, SPECIAL,
PUNITIVE OR CONSEQUENTIAL LOSS OR DAMAGE OF ANY KIND WHATSOEVER, INCLUDING, BUT
NOT LIMITED TO, LOST PROFITS, EVEN IF THE TRUSTEE HAS BEEN ADVISED OF THE
LIKELIHOOD OF SUCH LOSS OR DAMAGE AND REGARDLESS OF THE FORM OF ACTION.


 


(E)           IN NO EVENT SHALL THE TRUSTEE BE LIABLE FOR ANY FAILURE OR DELAY
IN THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER BECAUSE OF CIRCUMSTANCES BEYOND
ITS CONTROL, INCLUDING, BUT NOT LIMITED TO, ACTS OF GOD, FLOOD, WAR (WHETHER
DECLARED OR UNDECLARED), TERRORISM, FIRE, RIOT, EMBARGO, GOVERNMENT ACTION,
INCLUDING ANY LAWS, ORDINANCES, REGULATIONS, GOVERNMENTAL ACTION OR THE LIKE
WHICH DELAY, RESTRICT OR PROHIBIT THE PROVIDING OF THE SERVICES CONTEMPLATED BY
THIS INDENTURE.


 

SECTION 6.7         Resignation and Removal; Appointment of Successor.

 


(A)           NO RESIGNATION OR REMOVAL OF THE TRUSTEE AND NO APPOINTMENT OF A
SUCCESSOR TRUSTEE PURSUANT TO THIS ARTICLE VI SHALL BECOME EFFECTIVE UNTIL THE
ACCEPTANCE OF APPOINTMENT BY THE SUCCESSOR TRUSTEE UNDER SECTION 6.8.


 


(B)           THE TRUSTEE MAY RESIGN AT ANY TIME BY GIVING WRITTEN NOTICE
THEREOF TO THE COMPANY.

 

43

--------------------------------------------------------------------------------


 


(C)           THE TRUSTEE MAY BE REMOVED BY THE ACT OF THE HOLDERS OF AT LEAST A
MAJORITY IN AGGREGATE OF PRINCIPAL AMOUNT OF THE OUTSTANDING SECURITIES,
DELIVERED TO THE TRUSTEE AND THE COMPANY.


 


(D)           IF THE TRUSTEE SHALL RESIGN, BE REMOVED OR BECOME INCAPABLE OF
ACTING, OR IF A VACANCY SHALL OCCUR IN THE OFFICE OF TRUSTEE FOR ANY REASON, THE
HOLDERS OF THE OUTSTANDING SECURITIES SHALL PROMPTLY APPOINT A SUCCESSOR
TRUSTEE, AND SUCH SUCCESSOR TRUSTEE AND THE RETIRING TRUSTEE SHALL COMPLY WITH
THE APPLICABLE REQUIREMENTS OF SECTION 6.8.  IF NO SUCCESSOR TRUSTEE SHALL HAVE
BEEN SO APPOINTED BY THE HOLDERS AND ACCEPTED APPOINTMENT WITHIN SIXTY (60) DAYS
AFTER THE GIVING OF A NOTICE OF RESIGNATION BY THE TRUSTEE OR THE REMOVAL OF THE
TRUSTEE IN THE MANNER REQUIRED BY SECTION 6.8, ANY HOLDER WHO HAS BEEN A BONA
FIDE HOLDER OF A SECURITY FOR AT LEAST SIX MONTHS (OR, IF THE SECURITIES HAVE
BEEN OUTSTANDING FOR LESS THAN SIX (6) MONTHS, THE ENTIRE PERIOD OF SUCH LESSER
TIME) MAY, ON BEHALF OF SUCH HOLDER AND ALL OTHERS SIMILARLY SITUATED, AND ANY
RESIGNING TRUSTEE MAY, AT THE EXPENSE OF THE COMPANY, PETITION ANY COURT OF
COMPETENT JURISDICTION FOR THE APPOINTMENT OF A SUCCESSOR TRUSTEE.


 

SECTION 6.8         Acceptance of Appointment by Successor.

 


(A)           IN CASE OF THE APPOINTMENT HEREUNDER OF A SUCCESSOR TRUSTEE, EACH
SUCCESSOR TRUSTEE SO APPOINTED SHALL EXECUTE, ACKNOWLEDGE AND DELIVER TO THE
COMPANY AND TO THE RETIRING TRUSTEE AN INSTRUMENT ACCEPTING SUCH APPOINTMENT,
AND THEREUPON THE RESIGNATION OR REMOVAL OF THE RETIRING TRUSTEE SHALL BECOME
EFFECTIVE AND SUCH SUCCESSOR TRUSTEE, WITHOUT ANY FURTHER ACT, DEED OR
CONVEYANCE, SHALL BECOME VESTED WITH ALL THE RIGHTS, POWERS, TRUSTS AND DUTIES
OF THE RETIRING TRUSTEE; BUT, ON THE REQUEST OF THE COMPANY OR THE SUCCESSOR
TRUSTEE, SUCH RETIRING TRUSTEE SHALL, UPON PAYMENT OF ITS CHARGES, EXECUTE AND
DELIVER AN INSTRUMENT TRANSFERRING TO SUCH SUCCESSOR TRUSTEE ALL THE RIGHTS,
POWERS AND TRUSTS OF THE RETIRING TRUSTEE AND SHALL DULY ASSIGN, TRANSFER AND
DELIVER TO SUCH SUCCESSOR TRUSTEE ALL PROPERTY AND MONEY HELD BY SUCH RETIRING
TRUSTEE HEREUNDER.


 


(B)           UPON REQUEST OF ANY SUCH SUCCESSOR TRUSTEE, THE COMPANY SHALL
EXECUTE ANY AND ALL INSTRUMENTS FOR MORE FULLY AND CERTAINLY VESTING IN AND
CONFIRMING TO SUCH SUCCESSOR TRUSTEE ALL RIGHTS, POWERS AND TRUSTS REFERRED TO
IN PARAGRAPH (A) OF THIS SECTION 6.8.


 


(C)           NO SUCCESSOR TRUSTEE SHALL ACCEPT ITS APPOINTMENT UNLESS AT THE
TIME OF SUCH ACCEPTANCE SUCH SUCCESSOR TRUSTEE SHALL BE QUALIFIED AND ELIGIBLE
UNDER THIS ARTICLE VI.


 

SECTION 6.9         Merger, Conversion, Consolidation or Succession to Business.

 

Any Person into which the Trustee may be merged or converted or with which it
may be consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any Person succeeding to
all or substantially all of the corporate trust business of the Trustee, shall
be the successor of the Trustee hereunder, without the execution or filing of
any paper or any further act on the part of any of the parties hereto, provided,
that such Person shall be otherwise qualified and eligible under this
Article VI.  In case any Securities shall have been authenticated, but not
delivered, by the Trustee then in office, any successor by merger, conversion or
consolidation or as otherwise provided above in this Section 6.9 to such
authenticating Trustee may adopt such authentication and deliver the Securities
so authenticated,

 

44

--------------------------------------------------------------------------------


 

and in case any Securities shall not have been authenticated, any successor to
the Trustee may authenticate such Securities either in the name of any
predecessor Trustee or in the name of such successor Trustee, and in all cases
the certificate of authentication shall have the full force which it is provided
anywhere in the Securities or in this Indenture that the certificate of the
Trustee shall have.

 

SECTION 6.10       Not Responsible for Recitals or Issuance of Securities.

 

The recitals contained herein and in the Securities, except the Trustee’s
certificates of authentication, shall be taken as the statements of the Company,
and neither the Trustee nor any Authenticating Agent assumes any responsibility
for their correctness.  The Trustee makes no representations as to the validity
or sufficiency of this Indenture or of the Securities.  Neither the Trustee nor
any Authenticating Agent shall be accountable for the use or application by the
Company of the Securities or the proceeds thereof.

 

SECTION 6.11       Appointment of Authenticating Agent.

 


(A)           THE TRUSTEE MAY APPOINT AN AUTHENTICATING AGENT OR AGENTS WITH
RESPECT TO THE SECURITIES, WHICH SHALL BE AUTHORIZED TO ACT ON BEHALF OF THE
TRUSTEE TO AUTHENTICATE SECURITIES ISSUED UPON ORIGINAL ISSUE AND UPON EXCHANGE,
REGISTRATION OF TRANSFER OR PARTIAL REDEMPTION THEREOF OR PURSUANT TO
SECTION 3.6, AND SECURITIES SO AUTHENTICATED SHALL BE ENTITLED TO THE BENEFITS
OF THIS INDENTURE AND SHALL BE VALID AND OBLIGATORY FOR ALL PURPOSES AS IF
AUTHENTICATED BY THE TRUSTEE HEREUNDER.  WHEREVER REFERENCE IS MADE IN THIS
INDENTURE TO THE AUTHENTICATION AND DELIVERY OF SECURITIES BY THE TRUSTEE OR THE
TRUSTEE’S CERTIFICATE OF AUTHENTICATION, SUCH REFERENCE SHALL BE DEEMED TO
INCLUDE AUTHENTICATION AND DELIVERY ON BEHALF OF THE TRUSTEE BY AN
AUTHENTICATING AGENT.  EACH AUTHENTICATING AGENT SHALL BE ACCEPTABLE TO THE
COMPANY AND SHALL AT ALL TIMES BE A CORPORATION OR NATIONAL BANKING ASSOCIATION
ORGANIZED AND DOING BUSINESS UNDER THE LAWS OF THE UNITED STATES OF AMERICA, OR
OF ANY STATE OR TERRITORY THEREOF OR THE DISTRICT OF COLUMBIA, AUTHORIZED UNDER
SUCH LAWS TO ACT AS AUTHENTICATING AGENT, HAVING A COMBINED CAPITAL AND SURPLUS
OF NOT LESS THAN $50,000,000 AND SUBJECT TO SUPERVISION OR EXAMINATION BY
FEDERAL OR STATE AUTHORITY.  IF SUCH AUTHENTICATING AGENT PUBLISHES REPORTS OF
CONDITION AT LEAST ANNUALLY PURSUANT TO LAW OR TO THE REQUIREMENTS OF SAID
SUPERVISING OR EXAMINING AUTHORITY, THEN FOR THE PURPOSES OF THIS SECTION 6.11
THE COMBINED CAPITAL AND SURPLUS OF SUCH AUTHENTICATING AGENT SHALL BE DEEMED TO
BE ITS COMBINED CAPITAL AND SURPLUS AS SET FORTH IN ITS MOST RECENT REPORT OF
CONDITION SO PUBLISHED.  IF AT ANY TIME AN AUTHENTICATING AGENT SHALL CEASE TO
BE ELIGIBLE IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 6.11, SUCH
AUTHENTICATING AGENT SHALL RESIGN IMMEDIATELY IN THE MANNER AND WITH THE EFFECT
SPECIFIED IN THIS SECTION 6.11.


 


(B)           ANY PERSON INTO WHICH AN AUTHENTICATING AGENT MAY BE MERGED OR
CONVERTED OR WITH WHICH IT MAY BE CONSOLIDATED, OR ANY PERSON RESULTING FROM ANY
MERGER, CONVERSION OR CONSOLIDATION TO WHICH SUCH AUTHENTICATING AGENT SHALL BE
A PARTY, OR ANY PERSON SUCCEEDING TO ALL OR SUBSTANTIALLY ALL OF THE CORPORATE
TRUST BUSINESS OF AN AUTHENTICATING AGENT SHALL BE THE SUCCESSOR AUTHENTICATING
AGENT HEREUNDER, PROVIDED SUCH PERSON SHALL BE OTHERWISE ELIGIBLE UNDER THIS
SECTION 6.11, WITHOUT THE EXECUTION OR FILING OF ANY PAPER OR ANY FURTHER ACT ON
THE PART OF THE TRUSTEE OR THE AUTHENTICATING AGENT.

 

45

--------------------------------------------------------------------------------


 


(C)           AN AUTHENTICATING AGENT MAY RESIGN AT ANY TIME BY GIVING WRITTEN
NOTICE THEREOF TO THE TRUSTEE AND TO THE COMPANY.  THE TRUSTEE MAY AT ANY TIME
TERMINATE THE AGENCY OF AN AUTHENTICATING AGENT BY GIVING WRITTEN NOTICE THEREOF
TO SUCH AUTHENTICATING AGENT AND TO THE COMPANY.  UPON RECEIVING SUCH A NOTICE
OF RESIGNATION OR UPON SUCH A TERMINATION, OR IN CASE AT ANY TIME SUCH
AUTHENTICATING AGENT SHALL CEASE TO BE ELIGIBLE IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 6.11, THE TRUSTEE MAY APPOINT A SUCCESSOR
AUTHENTICATING AGENT ELIGIBLE UNDER THE PROVISIONS OF THIS SECTION 6.11, WHICH
SHALL BE ACCEPTABLE TO THE COMPANY, AND SHALL GIVE NOTICE OF SUCH APPOINTMENT TO
ALL HOLDERS.  ANY SUCCESSOR AUTHENTICATING AGENT UPON ACCEPTANCE OF ITS
APPOINTMENT HEREUNDER SHALL BECOME VESTED WITH ALL THE RIGHTS, POWERS AND DUTIES
OF ITS PREDECESSOR HEREUNDER, WITH LIKE EFFECT AS IF ORIGINALLY NAMED AS AN
AUTHENTICATING AGENT.


 


(D)           THE COMPANY AGREES TO PAY TO EACH AUTHENTICATING AGENT FROM TIME
TO TIME REASONABLE COMPENSATION FOR ITS SERVICES UNDER THIS SECTION 6.11 IN SUCH
AMOUNTS AS THE COMPANY AND THE AUTHENTICATING AGENT SHALL AGREE FROM TIME TO
TIME.


 


(E)           IF AN APPOINTMENT OF AN AUTHENTICATING AGENT IS MADE PURSUANT TO
THIS SECTION 6.11, THE SECURITIES MAY HAVE ENDORSED THEREON, IN ADDITION TO THE
TRUSTEE’S CERTIFICATE OF AUTHENTICATION, AN ALTERNATIVE CERTIFICATE OF
AUTHENTICATION IN THE FOLLOWING FORM:


 

This is one of the Securities referred to in the within mentioned Indenture.

 

Dated:

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST
COMPANY, NATIONAL ASSOCIATION, not in
its individual capacity, but solely as Trustee

 

 

 

 

 

By:

 

 

 

Authenticating Agent

 

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 


ARTICLE VII

HOLDER’S LISTS AND REPORTS BY COMPANY


 

SECTION 7.1         Company to Furnish Trustee Names and Addresses of Holders.

 

The Company will furnish or cause to be furnished to the Trustee:

 


(A)           SEMIANNUALLY, ON OR BEFORE JUNE 30 AND DECEMBER 31 OF EACH YEAR, A
LIST, IN SUCH FORM AS THE TRUSTEE MAY REASONABLY REQUIRE, OF THE NAMES AND
ADDRESSES OF THE HOLDERS AS OF A DATE NOT MORE THAN FIFTEEN (15) DAYS PRIOR TO
THE DELIVERY THEREOF, AND

 

46

--------------------------------------------------------------------------------


 


(B)           AT SUCH OTHER TIMES AS THE TRUSTEE MAY REQUEST IN WRITING, WITHIN
THIRTY (30) DAYS AFTER THE RECEIPT BY THE COMPANY OF ANY SUCH REQUEST, A LIST OF
SIMILAR FORM AND CONTENT AS OF A DATE NOT MORE THAN FIFTEEN (15) DAYS PRIOR TO
THE TIME SUCH LIST IS FURNISHED,


 

in each case to the extent such information is in the possession or control of
the Company and has not otherwise been received by the Trustee in its capacity
as Securities Registrar.

 

SECTION 7.2         Preservation of Information, Communications to Holders.

 


(A)           THE TRUSTEE SHALL PRESERVE, IN AS CURRENT A FORM AS IS REASONABLY
PRACTICABLE, THE NAMES AND ADDRESSES OF HOLDERS CONTAINED IN THE MOST RECENT
LIST FURNISHED TO THE TRUSTEE AS PROVIDED IN SECTION 7.1 AND THE NAMES AND
ADDRESSES OF HOLDERS RECEIVED BY THE TRUSTEE IN ITS CAPACITY AS SECURITIES
REGISTRAR.  THE TRUSTEE MAY DESTROY ANY LIST FURNISHED TO IT AS PROVIDED IN
SECTION 7.1 UPON RECEIPT OF A NEW LIST SO FURNISHED.


 


(B)           THE RIGHTS OF HOLDERS TO COMMUNICATE WITH OTHER HOLDERS WITH
RESPECT TO THEIR RIGHTS UNDER THIS INDENTURE OR UNDER THE SECURITIES, AND THE
CORRESPONDING RIGHTS AND PRIVILEGES OF THE TRUSTEE, SHALL BE AS PROVIDED IN THE
TRUST INDENTURE ACT.


 


(C)           EVERY HOLDER OF SECURITIES, BY RECEIVING AND HOLDING THE SAME,
AGREES WITH THE COMPANY AND THE TRUSTEE THAT NEITHER THE COMPANY NOR THE TRUSTEE
NOR ANY AGENT OF EITHER OF THEM SHALL BE HELD ACCOUNTABLE BY REASON OF THE
DISCLOSURE OF INFORMATION AS TO THE NAMES AND ADDRESSES OF THE HOLDERS MADE
PURSUANT TO THE TRUST INDENTURE ACT.


 

SECTION 7.3         Reports by Company.

 


(A)           THE COMPANY SHALL FURNISH TO THE HOLDERS AND TO PROSPECTIVE
PURCHASERS OF SECURITIES, UPON THEIR REQUEST, THE INFORMATION REQUIRED TO BE
FURNISHED PURSUANT TO RULE 144A(D)(4) UNDER THE SECURITIES ACT.  THE DELIVERY
REQUIREMENT SET FORTH IN THE PRECEDING SENTENCE MAY BE SATISFIED BY COMPLIANCE
WITH SECTION 7.3(B) HEREOF.


 


(B)           THE COMPANY SHALL FURNISH TO EACH OF (I) THE TRUSTEE, (II) THE
HOLDERS AND TO SUBSEQUENT HOLDERS OF SECURITIES, (III) TABERNA CAPITAL
MANAGEMENT, LLC, 450 PARK AVENUE, NEW YORK, NEW YORK 10022, ATTN:  RAPHAEL LICHT
(OR SUCH OTHER ADDRESS AS DESIGNATED BY TABERNA CAPITAL MANAGEMENT, LLC) AND
(IV) ANY BENEFICIAL OWNER OF THE SECURITIES REASONABLY IDENTIFIED TO THE COMPANY
(WHICH IDENTIFICATION MAY BE MADE EITHER BY SUCH BENEFICIAL OWNER OR BY TABERNA
CAPITAL MANAGEMENT, LLC), A DULY COMPLETED AND EXECUTED CERTIFICATE
SUBSTANTIALLY AND SUBSTANTIVELY IN THE FORM ATTACHED HERETO AS EXHIBIT A,
INCLUDING THE FINANCIAL STATEMENTS REFERENCED IN SUCH EXHIBIT, WHICH CERTIFICATE
AND FINANCIAL STATEMENTS SHALL BE SO FURNISHED BY THE COMPANY NOT LATER THAN
FORTY-FIVE (45) DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF
EACH FISCAL YEAR OF THE COMPANY AND NOT LATER THAN NINETY (90) DAYS AFTER THE
END OF EACH FISCAL YEAR OF THE COMPANY.


 


(C)           IF THE COMPANY INTENDS TO FILE ITS ANNUAL AND QUARTERLY
INFORMATION WITH THE SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”) IN
ELECTRONIC FORM PURSUANT TO REGULATION S-T OF THE COMMISSION USING THE
COMMISSION’S ELECTRONIC DATA GATHERING, ANALYSIS AND RETRIEVAL (“EDGAR”) SYSTEM,
THE COMPANY SHALL NOTIFY THE TRUSTEE IN THE MANNER PRESCRIBED HEREIN OF EACH
SUCH ANNUAL AND QUARTERLY FILING.  THE TRUSTEE IS HEREBY AUTHORIZED AND

 

47

--------------------------------------------------------------------------------


 


DIRECTED TO ACCESS THE EDGAR SYSTEM FOR PURPOSES OF RETRIEVING THE FINANCIAL
INFORMATION SO FILED.  COMPLIANCE WITH THE FOREGOING SHALL CONSTITUTE DELIVERY
BY THE COMPANY OF ITS FINANCIAL STATEMENTS TO THE TRUSTEE IN COMPLIANCE WITH THE
PROVISIONS OF SECTION 314(A) OF THE TRUST INDENTURE ACT, IF APPLICABLE.  THE
TRUSTEE SHALL HAVE NO DUTY TO SEARCH FOR OR OBTAIN ANY ELECTRONIC OR OTHER
FILINGS THAT THE COMPANY MAKES WITH THE COMMISSION, REGARDLESS OF WHETHER SUCH
FILINGS ARE PERIODIC, SUPPLEMENTAL OR OTHERWISE.  DELIVERY OF REPORTS,
INFORMATION AND DOCUMENTS TO THE TRUSTEE PURSUANT TO THIS SECTION 7.3(C) SHALL
BE SOLELY FOR PURPOSES OF COMPLIANCE WITH THIS SECTION 7.3(C) AND, IF
APPLICABLE, WITH SECTION 314(A) OF THE TRUST INDENTURE ACT.  THE TRUSTEE’S
RECEIPT OF SUCH REPORTS, INFORMATION AND DOCUMENTS SHALL NOT CONSTITUTE NOTICE
TO IT OF THE CONTENT THEREOF OR ANY MATTER DETERMINABLE FROM THE CONTENT
THEREOF, INCLUDING THE COMPANY’S COMPLIANCE WITH ANY OF ITS COVENANTS HEREUNDER,
AS TO WHICH THE TRUSTEE IS ENTITLED TO RELY UPON OFFICERS’ CERTIFICATES.


 


ARTICLE VIII

CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE


 

SECTION 8.1         Company May Consolidate, Etc., Only on Certain Terms.

 

The Company shall not consolidate with or merge into any other Person or convey,
transfer or lease its or their properties and assets substantially as an
entirety to any Person, and no Person shall consolidate with or merge into the
Company or convey, transfer or lease its properties and assets substantially as
an entirety to the Company, unless:

 


(A)           IF THE COMPANY SHALL CONSOLIDATE WITH OR MERGE INTO ANOTHER PERSON
OR CONVEY, TRANSFER OR LEASE ITS PROPERTIES AND ASSETS SUBSTANTIALLY AS AN
ENTIRETY TO ANY PERSON, THE ENTITY FORMED BY SUCH CONSOLIDATION OR INTO WHICH
THE COMPANY IS MERGED OR THE PERSON THAT ACQUIRES BY CONVEYANCE OR TRANSFER, OR
THAT LEASES, THE PROPERTIES AND ASSETS OF THE COMPANY SUBSTANTIALLY AS AN
ENTIRETY SHALL (I) BE AN ENTITY ORGANIZED AND EXISTING UNDER THE LAWS OF THE
UNITED STATES OF AMERICA OR ANY STATE OR TERRITORY THEREOF OR THE DISTRICT OF
COLUMBIA AND (II) EXPRESSLY ASSUME, BY AN INDENTURE SUPPLEMENTAL HERETO,
EXECUTED AND DELIVERED TO THE TRUSTEE, IN FORM REASONABLY SATISFACTORY TO THE
TRUSTEE, THE DUE AND PUNCTUAL PAYMENT OF THE PRINCIPAL OF AND ANY PREMIUM AND
INTEREST (INCLUDING ANY ADDITIONAL INTEREST) ON ALL THE SECURITIES AND THE
PERFORMANCE OF EVERY COVENANT OF THIS INDENTURE ON THE PART OF THE COMPANY TO BE
PERFORMED OR OBSERVED;


 


(B)           IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION, NO EVENT OF
DEFAULT, AND NO EVENT THAT, AFTER NOTICE OR LAPSE OF TIME, OR BOTH, WOULD
CONSTITUTE AN EVENT OF DEFAULT, SHALL HAVE HAPPENED AND BE CONTINUING; AND


 


(C)           THE COMPANY HAS DELIVERED TO THE TRUSTEE AN OFFICERS’ CERTIFICATE
AND AN OPINION OF COUNSEL, EACH STATING THAT SUCH CONSOLIDATION, MERGER,
CONVEYANCE, TRANSFER OR LEASE AND, IF A SUPPLEMENTAL INDENTURE IS REQUIRED IN
CONNECTION WITH SUCH TRANSACTION, ANY SUCH SUPPLEMENTAL INDENTURE COMPLY WITH
THIS ARTICLE VIII AND THAT ALL CONDITIONS PRECEDENT HEREIN PROVIDED FOR RELATING
TO SUCH TRANSACTION HAVE BEEN COMPLIED WITH; AND THE TRUSTEE MAY RELY UPON SUCH
OFFICERS’ CERTIFICATE AND OPINION OF COUNSEL AS CONCLUSIVE EVIDENCE THAT SUCH
TRANSACTION COMPLIES WITH THIS SECTION 8.1.

 

48

--------------------------------------------------------------------------------


 

SECTION 8.2         Successor Company Substituted.

 


(A)           UPON ANY CONSOLIDATION OR MERGER BY THE COMPANY WITH OR INTO ANY
OTHER PERSON, OR ANY CONVEYANCE, TRANSFER OR LEASE BY THE COMPANY OF ITS
PROPERTIES AND ASSETS SUBSTANTIALLY AS AN ENTIRETY TO ANY PERSON IN ACCORDANCE
WITH SECTION 8.1 AND THE EXECUTION AND DELIVERY TO THE TRUSTEE OF THE
SUPPLEMENTAL INDENTURE DESCRIBED IN SECTION 8.1(A), THE SUCCESSOR ENTITY FORMED
BY SUCH CONSOLIDATION OR INTO WHICH THE COMPANY IS MERGED OR TO WHICH SUCH
CONVEYANCE, TRANSFER OR LEASE IS MADE SHALL SUCCEED TO, AND BE SUBSTITUTED FOR,
AND MAY EXERCISE EVERY RIGHT AND POWER OF, THE COMPANY UNDER THIS INDENTURE WITH
THE SAME EFFECT AS IF SUCH SUCCESSOR PERSON HAD BEEN NAMED AS THE COMPANY
HEREIN; AND IN THE EVENT OF ANY SUCH CONVEYANCE OR TRANSFER, FOLLOWING THE
EXECUTION AND DELIVERY OF SUCH SUPPLEMENTAL INDENTURE, THE COMPANY SHALL BE
DISCHARGED FROM ALL OBLIGATIONS AND COVENANTS UNDER THE INDENTURE AND THE
SECURITIES.


 


(B)           SUCH SUCCESSOR PERSON MAY CAUSE TO BE EXECUTED, AND MAY ISSUE
EITHER IN ITS OWN NAME OR IN THE NAME OF THE COMPANY, ANY OR ALL OF THE
SECURITIES ISSUABLE HEREUNDER THAT THERETOFORE SHALL NOT HAVE BEEN SIGNED BY THE
COMPANY AND DELIVERED TO THE TRUSTEE; AND, UPON THE ORDER OF SUCH SUCCESSOR
PERSON INSTEAD OF THE COMPANY AND SUBJECT TO ALL THE TERMS, CONDITIONS AND
LIMITATIONS IN THIS INDENTURE PRESCRIBED, THE TRUSTEE SHALL AUTHENTICATE AND
SHALL DELIVER ANY SECURITIES THAT PREVIOUSLY SHALL HAVE BEEN SIGNED AND
DELIVERED BY THE OFFICERS OF THE COMPANY TO THE TRUSTEE FOR AUTHENTICATION, AND
ANY SECURITIES THAT SUCH SUCCESSOR PERSON THEREAFTER SHALL CAUSE TO BE EXECUTED
AND DELIVERED TO THE TRUSTEE ON ITS BEHALF.  ALL THE SECURITIES SO ISSUED SHALL
IN ALL RESPECTS HAVE THE SAME LEGAL RANK AND BENEFIT UNDER THIS INDENTURE AS THE
SECURITIES THERETOFORE OR THEREAFTER ISSUED IN ACCORDANCE WITH THE TERMS OF THIS
INDENTURE.


 


(C)           IN CASE OF ANY SUCH CONSOLIDATION, MERGER, SALE, CONVEYANCE OR
LEASE, SUCH CHANGES IN PHRASEOLOGY AND FORM MAY BE MADE IN THE SECURITIES
THEREAFTER TO BE ISSUED AS MAY BE APPROPRIATE TO REFLECT SUCH OCCURRENCE.


 


ARTICLE IX

SUPPLEMENTAL INDENTURES


 

SECTION 9.1         Supplemental Indentures without Consent of Holders.

 

Without the consent of any Holders, the Company, when authorized by a Board
Resolution, and the Trustee, at any time and from time to time, may enter into
one or more indentures supplemental hereto, in form reasonably satisfactory to
the Trustee, for any of the following purposes:

 


(A)           TO EVIDENCE THE SUCCESSION OF ANOTHER PERSON TO THE COMPANY, AND
THE ASSUMPTION BY ANY SUCH SUCCESSOR OF THE COVENANTS OF THE COMPANY HEREIN AND
IN THE SECURITIES; OR


 


(B)           TO EVIDENCE AND PROVIDE FOR THE ACCEPTANCE OF APPOINTMENT
HEREUNDER BY A SUCCESSOR TRUSTEE; OR

 

49

--------------------------------------------------------------------------------


 


(C)           TO CURE ANY AMBIGUITY, TO CORRECT OR SUPPLEMENT ANY PROVISION
HEREIN THAT MAY BE DEFECTIVE OR INCONSISTENT WITH ANY OTHER PROVISION HEREIN, OR
TO MAKE OR AMEND ANY OTHER PROVISIONS WITH RESPECT TO MATTERS OR QUESTIONS
ARISING UNDER THIS INDENTURE, WHICH SHALL NOT BE INCONSISTENT WITH THE OTHER
PROVISIONS OF THIS INDENTURE, PROVIDED, THAT SUCH ACTION PURSUANT TO THIS CLAUSE
(B) SHALL NOT ADVERSELY AFFECT IN ANY MATERIAL RESPECT THE INTERESTS OF ANY
HOLDERS; OR


 


(D)           TO COMPLY WITH THE RULES AND REGULATIONS OF ANY SECURITIES
EXCHANGE OR AUTOMATED QUOTATION SYSTEM ON WHICH ANY OF THE SECURITIES MAY BE
LISTED, TRADED OR QUOTED; OR


 


(E)           TO ADD TO THE COVENANTS, RESTRICTIONS OR OBLIGATIONS OF THE
COMPANY OR TO ADD TO THE EVENTS OF DEFAULT, PROVIDED, THAT SUCH ACTION PURSUANT
TO THIS CLAUSE (C) SHALL NOT ADVERSELY AFFECT IN ANY MATERIAL RESPECT THE
INTERESTS OF ANY HOLDERS; OR


 


(F)            TO MODIFY, ELIMINATE OR ADD TO ANY PROVISIONS OF THE INDENTURE OR
THE SECURITIES TO SUCH EXTENT AS SHALL BE NECESSARY TO ENSURE THAT THE
SECURITIES ARE TREATED AS INDEBTEDNESS OF THE COMPANY FOR UNITED STATES FEDERAL
INCOME TAX PURPOSES, PROVIDED, THAT SUCH ACTION PURSUANT TO THIS CLAUSE
(D) SHALL NOT ADVERSELY AFFECT IN ANY MATERIAL RESPECT THE INTERESTS OF ANY
HOLDERS.


 

SECTION 9.2         Supplemental Indentures with Consent of Holders.

 


(A)           SUBJECT TO SECTION 9.1, WITH THE CONSENT OF THE HOLDERS OF NOT
LESS THAN A MAJORITY IN AGGREGATE PRINCIPAL AMOUNT OF THE OUTSTANDING
SECURITIES, BY ACT OF SAID HOLDERS DELIVERED TO THE COMPANY AND THE TRUSTEE, THE
COMPANY, WHEN AUTHORIZED BY A BOARD RESOLUTION, AND THE TRUSTEE MAY ENTER INTO
AN INDENTURE OR INDENTURES SUPPLEMENTAL HERETO FOR THE PURPOSE OF ADDING ANY
PROVISIONS TO OR CHANGING IN ANY MANNER OR ELIMINATING ANY OF THE PROVISIONS OF
THIS INDENTURE OR OF MODIFYING IN ANY MANNER THE RIGHTS OF THE HOLDERS OF
SECURITIES UNDER THIS INDENTURE; PROVIDED, THAT NO SUCH SUPPLEMENTAL INDENTURE
SHALL, WITHOUT THE CONSENT OF THE HOLDER OF EACH OUTSTANDING SECURITY,


 

(I)            CHANGE THE STATED MATURITY OF THE PRINCIPAL OR ANY PREMIUM OF ANY
SECURITY OR CHANGE THE DATE OF PAYMENT OF ANY INSTALLMENT OF INTEREST (INCLUDING
ANY ADDITIONAL INTEREST) ON ANY SECURITY, OR REDUCE THE PRINCIPAL AMOUNT THEREOF
OR THE RATE OF INTEREST THEREON OR ANY PREMIUM PAYABLE UPON THE REDEMPTION
THEREOF OR CHANGE THE PLACE OF PAYMENT WHERE, OR THE COIN OR CURRENCY IN WHICH,
ANY SECURITY OR INTEREST THEREON IS PAYABLE, OR RESTRICT OR IMPAIR THE RIGHT TO
INSTITUTE SUIT FOR THE ENFORCEMENT OF ANY SUCH PAYMENT ON OR AFTER SUCH DATE, OR

 

(II)           REDUCE THE PERCENTAGE IN AGGREGATE PRINCIPAL AMOUNT OF THE
OUTSTANDING SECURITIES, THE CONSENT OF WHOSE HOLDERS IS REQUIRED FOR ANY SUCH
SUPPLEMENTAL INDENTURE, OR THE CONSENT OF WHOSE HOLDERS IS REQUIRED FOR ANY
WAIVER OF COMPLIANCE WITH ANY PROVISION OF THIS INDENTURE OR OF DEFAULTS
HEREUNDER AND THEIR CONSEQUENCES PROVIDED FOR IN THIS INDENTURE, OR

 

(III)          MODIFY ANY OF THE PROVISIONS OF THIS SECTION 9.2, SECTION 5.13 OR
SECTION 10.7, EXCEPT TO INCREASE ANY PERCENTAGE IN AGGREGATE PRINCIPAL AMOUNT OF
THE OUTSTANDING SECURITIES, THE CONSENT OF WHOSE HOLDERS IS REQUIRED FOR ANY
REASON, OR TO PROVIDE THAT CERTAIN OTHER PROVISIONS OF THIS INDENTURE CANNOT BE
MODIFIED OR WAIVED WITHOUT THE CONSENT OF THE HOLDER OF EACH SECURITY;

 

50

--------------------------------------------------------------------------------


 


(B)           IT SHALL NOT BE NECESSARY FOR ANY ACT OF HOLDERS UNDER THIS
SECTION 9.2 TO APPROVE THE PARTICULAR FORM OF ANY PROPOSED SUPPLEMENTAL
INDENTURE, BUT IT SHALL BE SUFFICIENT IF SUCH ACT SHALL APPROVE THE SUBSTANCE
THEREOF.


 

SECTION 9.3         Execution of Supplemental Indentures.

 

In executing or accepting the additional trusts created by any supplemental
indenture permitted by this Article IX or the modifications thereby of the
trusts created by this Indenture, the Trustee shall be entitled to receive, and
shall be fully protected in conclusively relying upon, an Officers’ Certificate
and an Opinion of Counsel stating that the execution of such supplemental
indenture is authorized or permitted by this Indenture, and that all conditions
precedent herein provided for relating to such action have been complied with. 
The Trustee may, but shall not be obligated to, enter into any such supplemental
indenture that affects the Trustee’s own rights, duties, indemnities or
immunities under this Indenture or otherwise.  Copies of the final form of each
supplemental indenture shall be delivered by the Trustee at the expense of the
Company to each Holder, promptly after the execution thereof.

 

SECTION 9.4         Effect of Supplemental Indentures.

 

Upon the execution of any supplemental indenture under this Article IX, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Securities theretofore or thereafter authenticated and delivered hereunder
shall be bound thereby.

 

SECTION 9.5         Reference in Securities to Supplemental Indentures.

 

Securities authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article IX may, and shall if required by the Company,
bear a notation in form approved by the Company as to any matter provided for in
such supplemental indenture.  If the Company shall so determine, new Securities
so modified as to conform, in the opinion of the Company, to any such
supplemental indenture may be prepared and executed by the Company and
authenticated and delivered by the Trustee in exchange for Outstanding
Securities.

 


ARTICLE X

COVENANTS


 

SECTION 10.1       Payment of Principal, Premium, if any, and Interest.

 

The Company covenants and agrees for the benefit of the Holders of the
Securities that it will duly and punctually pay the principal of and any premium
and interest (including any Additional Interest) on the Securities in accordance
with the terms of the Securities and this Indenture.

 

SECTION 10.2       Money for Security Payments to be Held in Trust.

 


(A)           WHENEVER THE COMPANY SHALL HAVE ONE OR MORE PAYING AGENTS, IT
WILL, PRIOR TO 10:00 A.M., NEW YORK CITY TIME, ON EACH DUE DATE OF THE PRINCIPAL
OF OR ANY PREMIUM OR INTEREST

 

51

--------------------------------------------------------------------------------


 


(INCLUDING ANY ADDITIONAL INTEREST) ON ANY SECURITIES, DEPOSIT WITH A PAYING
AGENT A SUM SUFFICIENT TO PAY SUCH AMOUNT, SUCH SUM TO BE HELD AS PROVIDED IN
THE TRUST INDENTURE ACT AND (UNLESS SUCH PAYING AGENT IS THE TRUSTEE) THE
COMPANY WILL PROMPTLY NOTIFY THE TRUSTEE OF ITS FAILURE SO TO ACT.


 


(B)           THE COMPANY WILL CAUSE EACH PAYING AGENT FOR THE SECURITIES OTHER
THAN THE TRUSTEE TO EXECUTE AND DELIVER TO THE TRUSTEE AN INSTRUMENT IN WHICH
SUCH PAYING AGENT SHALL AGREE WITH THE TRUSTEE, SUBJECT TO THE PROVISIONS OF
THIS SECTION 10.2, THAT SUCH PAYING AGENT WILL (I) COMPLY WITH THE PROVISIONS OF
THIS INDENTURE AND THE TRUST INDENTURE ACT APPLICABLE TO IT AS A PAYING AGENT
AND (II) DURING THE CONTINUANCE OF ANY DEFAULT BY THE COMPANY (OR ANY OTHER
OBLIGOR UPON THE SECURITIES) IN THE MAKING OF ANY PAYMENT IN RESPECT OF THE
SECURITIES, UPON THE WRITTEN REQUEST OF THE TRUSTEE, FORTHWITH PAY TO THE
TRUSTEE ALL SUMS HELD IN TRUST BY SUCH PAYING AGENT FOR PAYMENT IN RESPECT OF
THE SECURITIES.


 


(C)           THE COMPANY MAY AT ANY TIME, FOR THE PURPOSE OF OBTAINING THE
SATISFACTION AND DISCHARGE OF THIS INDENTURE OR FOR ANY OTHER PURPOSE, PAY, OR
BY COMPANY ORDER DIRECT ANY PAYING AGENT TO PAY, TO THE TRUSTEE ALL SUMS HELD IN
TRUST BY THE COMPANY OR SUCH PAYING AGENT, SUCH SUMS TO BE HELD BY THE TRUSTEE
UPON THE SAME TRUSTS AS THOSE UPON WHICH SUCH SUMS WERE HELD BY THE COMPANY OR
SUCH PAYING AGENT; AND, UPON SUCH PAYMENT BY ANY PAYING AGENT TO THE TRUSTEE,
SUCH PAYING AGENT SHALL BE RELEASED FROM ALL FURTHER LIABILITY WITH RESPECT TO
SUCH MONEY.


 


(D)           ANY MONEY DEPOSITED WITH THE TRUSTEE OR ANY PAYING AGENT, FOR THE
PAYMENT OF THE PRINCIPAL OF AND ANY PREMIUM OR INTEREST (INCLUDING ANY
ADDITIONAL INTEREST) ON ANY SECURITY AND REMAINING UNCLAIMED FOR TWO YEARS AFTER
SUCH PRINCIPAL AND ANY PREMIUM OR INTEREST HAS BECOME DUE AND PAYABLE SHALL
(UNLESS OTHERWISE REQUIRED BY MANDATORY PROVISION OF APPLICABLE ESCHEAT OR
ABANDONED OR UNCLAIMED PROPERTY LAW) BE PAID ON COMPANY REQUEST TO THE COMPANY,
OR (IF THEN HELD BY THE COMPANY) SHALL (UNLESS OTHERWISE REQUIRED BY MANDATORY
PROVISION OF APPLICABLE ESCHEAT OR ABANDONED OR UNCLAIMED PROPERTY LAW) BE
DISCHARGED FROM SUCH TRUST; AND THE HOLDER OF SUCH SECURITY SHALL THEREAFTER, AS
AN UNSECURED GENERAL CREDITOR, LOOK ONLY TO THE COMPANY FOR PAYMENT THEREOF, AND
ALL LIABILITY OF THE TRUSTEE OR SUCH PAYING AGENT WITH RESPECT TO SUCH TRUST
MONEY, AND ALL LIABILITY OF THE COMPANY AS TRUSTEE THEREOF, SHALL THEREUPON
CEASE; PROVIDED THAT THE TRUSTEE OR SUCH PAYING AGENT, BEFORE BEING REQUIRED TO
MAKE ANY SUCH REPAYMENT, MAY AT THE EXPENSE OF THE COMPANY CAUSE TO BE PUBLISHED
ONCE, IN A NEWSPAPER PUBLISHED IN THE ENGLISH LANGUAGE, CUSTOMARILY PUBLISHED ON
EACH BUSINESS DAY AND OF GENERAL CIRCULATION IN THE BOROUGH OF MANHATTAN, THE
CITY OF NEW YORK, NOTICE THAT SUCH MONEY REMAINS UNCLAIMED AND THAT, AFTER A
DATE SPECIFIED THEREIN, WHICH SHALL NOT BE LESS THAN THIRTY (30) DAYS FROM THE
DATE OF SUCH PUBLICATION, ANY UNCLAIMED BALANCE OF SUCH MONEY THEN REMAINING
WILL BE REPAID TO THE COMPANY.


 

SECTION 10.3       Statement as to Compliance.

 

The Company shall deliver to the Trustee, within one hundred twenty (120) days
after the end of each fiscal year of the Company ending after the date hereof,
an Officers’ Certificate covering the preceding calendar year, stating whether
or not to the knowledge of the signers thereof the Company is in default in the
performance or observance of any of the terms, provisions and conditions of this
Indenture (without regard to any period of grace or requirement

 

52

--------------------------------------------------------------------------------


 

of notice provided hereunder), and if the Company shall be in default,
specifying all such defaults and the nature and status thereof of which they may
have knowledge.  The delivery requirements of this Section 10.3 may be satisfied
by compliance with Section 8.16(a) of the Trust Agreement.

 

SECTION 10.4       Company Status.

 

The Company presently qualifies, and agrees at all times to qualify as a real
estate operating company that does not satisfy the requirements of Sections 856
through 860 of the Internal Revenue Code of 1986, as amended.

 

SECTION 10.5       Inspection of Books and Records; Management and Board
Observation Rights.

 

Until January 30, 2012, the Company shall permit Taberna Capital Management, LLC
upon written request delivered at least three (3) Business Days prior to the
applicable date to examine the books and records of account of the Company and
its Subsidiaries and to discuss the affairs, finances and accounts of such
Persons with, and to be advised as to the same by management representatives of
the Company and its Subsidiaries as Taberna Capital Management, LLC reasonably
requests, either in person at the Company’s offices or telephonically, all at
reasonable times and intervals during normal business hours at the expense of
the Company.

 

SECTION 10.6       Additional Covenants.

 


(A)           THE COMPANY COVENANTS AND AGREES WITH EACH HOLDER OF SECURITIES
THAT DURING (I) CALENDAR YEAR 2009, (II) ANY EXTENSION PERIOD AND/OR (III) ANY
OTHER PERIOD IN WHICH AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
IT SHALL NOT (I) DECLARE OR PAY ANY DIVIDENDS OR DISTRIBUTIONS ON, OR REDEEM,
PURCHASE, ACQUIRE OR MAKE A LIQUIDATION PAYMENT WITH RESPECT TO, ANY UNITS OF
THE COMPANY’S LIMITED PARTNERSHIP INTERESTS, (II) VOTE IN FAVOR OF OR PERMIT OR
OTHERWISE ALLOW ANY OF ITS SUBSIDIARIES TO DECLARE OR PAY ANY DIVIDENDS OR
DISTRIBUTIONS ON, OR REDEEM, PURCHASE, ACQUIRE OR MAKE A LIQUIDATION PAYMENT
WITH RESPECT TO, OR OTHERWISE RETIRE, ANY SHARES OF ANY SUBSIDIARY’S PREFERRED
STOCK (FOR THE AVOIDANCE OF DOUBT, WHETHER SUCH PREFERRED STOCK IS PERPETUAL OR
OTHERWISE); OR (III) MAKE ANY PAYMENT OF PRINCIPAL OF OR ANY INTEREST OR
PREMIUM, IF ANY, ON OR REPAY, REPURCHASE OR REDEEM ANY DEBT SECURITIES OF THE
COMPANY THAT RANK PARI PASSU IN ALL RESPECTS WITH OR JUNIOR IN INTEREST TO THE
SECURITIES (OTHER THAN (A) REPURCHASES, REDEMPTIONS OR OTHER ACQUISITIONS OF
UNITS OF LIMITED PARTNERSHIP INTERESTS OF THE COMPANY IN CONNECTION WITH ANY
EMPLOYMENT CONTRACT, BENEFIT PLAN OR OTHER SIMILAR ARRANGEMENT WITH OR FOR THE
BENEFIT OF ANY ONE OR MORE EMPLOYEES, OFFICERS, DIRECTORS OR CONSULTANTS, IN
CONNECTION WITH A DIVIDEND, REINVESTMENT OR LIMITED PARTNERSHIP INTERESTS
PURCHASE PLAN OR IN CONNECTION WITH THE ISSUANCE OF LIMITED PARTNERSHIP
INTERESTS OF THE COMPANY (OR SECURITIES CONVERTIBLE INTO OR EXERCISABLE FOR SUCH
UNITS OF LIMITED PARTNERSHIP INTERESTS) AS CONSIDERATION IN AN ACQUISITION
TRANSACTION ENTERED INTO PRIOR TO AN EVENT OF DEFAULT OR THE APPLICABLE
EXTENSION PERIOD, (B) AS A RESULT OF AN EXCHANGE OR CONVERSION OF ANY CLASS OR
SERIES OF THE COMPANY’S LIMITED PARTNERSHIP INTERESTS (OR ANY CAPITAL STOCK OR
OTHER LIMITED PARTNERSHIP INTERESTS OF A SUBSIDIARY OF THE COMPANY) FOR ANY
CLASS OR SERIES OF THE COMPANY’S LIMITED PARTNERSHIP INTERESTS OR OF ANY CLASS
OR SERIES OF THE COMPANY’S INDEBTEDNESS FOR ANY CLASS OR SERIES OF THE COMPANY’S
LIMITED PARTNERSHIP INTERESTS,

 

53

--------------------------------------------------------------------------------


 


(C) THE PURCHASE OF FRACTIONAL INTERESTS IN THE COMPANY’S LIMITED PARTNERSHIP
INTERESTS PURSUANT TO THE CONVERSION OR EXCHANGE PROVISIONS OF SUCH LIMITED
PARTNERSHIP INTERESTS OR THE SECURITY BEING CONVERTED OR EXCHANGED, (D) ANY
DECLARATION OF A DIVIDEND IN CONNECTION WITH ANY RIGHTS PLAN, THE ISSUANCE OF
RIGHTS, LIMITED PARTNERSHIP INTERESTS OR OTHER PROPERTY UNDER THE RIGHTS PLAN OR
THE REDEMPTION OR REPURCHASE OF RIGHTS PURSUANT THERETO OR (E) ANY DIVIDEND IN
THE FORM OF LIMITED PARTNERSHIP INTERESTS, WARRANTS, OPTIONS OR OTHER RIGHTS
WHERE THE DIVIDEND, OR LIMITED PARTNERSHIP INTERESTS ISSUABLE UPON EXERCISE OF
SUCH WARRANTS, OPTIONS OR OTHER RIGHTS IS THE SAME LIMITED PARTNERSHIP INTERESTS
AS THAT ON WHICH THE DIVIDEND IS BEING PAID OR RANKS PARI PASSU WITH OR JUNIOR
TO SUCH LIMITED PARTNERSHIP INTERESTS).


 


(B)           NOTWITHSTANDING SECTION 10.6(A), THE COMPANY IS PERMITTED TO
(I) MAKE DISTRIBUTIONS TO HOLDERS OF ITS CLASS B UNITS OF LIMITED PARTNERSHIP
(THE “CLASS B UNITS”) PURSUANT TO AND IN ACCORDANCE WITH THE TERMS OF THE
AGREEMENT OF LIMITED PARTNERSHIP OF THE COMPANY (IN THE FORM SUCH AGREEMENT OF
LIMITED PARTNERSHIP PRESENTLY EXISTS) AND (II) REDEEM OR REPURCHASE THE CLASS B
UNITS IN CONNECTION WITH ANY INTERNALIZATION TRANSACTION WHEREBY THE PARENT OF
THE COMPANY BECOMES AN INTERNALLY MANAGED ENTITY.


 

SECTION 10.7       Waiver of Covenants.

 

The Company may omit in any particular instance to comply with any covenant or
condition contained in Sections 10.5 and 10.6 if, before or after the time for
such compliance, the Holders of at least a majority in aggregate of principal
amount of the Outstanding Securities shall, by Act of such Holders, either waive
such compliance in such instance or generally waive compliance with such
covenant or condition, but no such waiver shall extend to or affect such
covenant or condition except to the extent so expressly waived, and, until such
waiver shall become effective, the obligations of the Company in respect of any
such covenant or condition shall remain in full force and effect.

 

SECTION 10.8       Treatment of Securities.

 

The Company will treat the Securities as indebtedness, and the amounts, other
than payments of principal, payable in respect of the principal amount of such
Securities as interest, for all U.S. federal income tax purposes.  All payments
in respect of the Securities will be made free and clear of U.S. withholding tax
to any beneficial owner thereof that has provided an Internal Revenue Service
Form W-9 or W-8BEN (or any substitute or successor form) establishing its U.S.
or non-U.S. status for U.S.  federal income tax purposes, or any other
applicable form establishing a complete exemption from U.S. withholding tax.

 


ARTICLE XI

REDEMPTION OF SECURITIES


 

SECTION 11.1       Optional Redemption.

 

The Company may, at its option, on any Interest Payment Date redeem the
Securities in whole at any time, or in part from time to time, at a Redemption
Price equal to one hundred percent (100%) of the principal amount thereof (or of
the redeemed portion thereof, as applicable), together, in the case of any such
redemption, with accrued and unpaid interest,

 

54

--------------------------------------------------------------------------------


 

including any Additional Interest, through but excluding the date fixed as the
Redemption Date (the “Optional Redemption Price”), provided, that any redemption
in part must be in at least $25,000,000 increments, to be applied to the
Securities on a pro-rata basis unless otherwise agreed in the sole discretion of
the Holders.

 

SECTION 11.2       Reserved.

 

SECTION 11.3       Election to Redeem; Notice to Trustee.

 

The election of the Company to redeem any Securities, in whole or in part, shall
be evidenced by or pursuant to a Board Resolution.  In case of any redemption at
the election of the Company, the Company shall, not less than forty-five (45)
days and not more than seventy-five (75) days prior to the Redemption Date
(unless a shorter notice shall be satisfactory to the Trustee), notify the
Trustee in writing of such date and of the principal amount of the Securities to
be redeemed and provide the additional information required to be included in
the notice or notices contemplated by Section 11.5.  In the case of any
redemption of Securities, in whole or in part, (a) prior to the expiration of
any restriction on such redemption provided in this Indenture or the Securities
or (b) pursuant to an election of the Company which is subject to a condition
specified in this Indenture or the Securities, the Company shall furnish the
Trustee with an Officers’ Certificate and an Opinion of Counsel evidencing
compliance with such restriction or condition.

 

SECTION 11.4       Selection of Securities to be Redeemed.

 


(A)           IF LESS THAN ALL THE SECURITIES ARE TO BE REDEEMED, THE PARTICULAR
SECURITIES TO BE REDEEMED SHALL BE SELECTED AND REDEEMED ON A PRO RATA BASIS NOT
MORE THAN SIXTY (60) DAYS PRIOR TO THE REDEMPTION DATE BY THE TRUSTEE FROM THE
OUTSTANDING SECURITIES NOT PREVIOUSLY CALLED FOR REDEMPTION, PROVIDED THAT THE
UNREDEEMED PORTION OF THE PRINCIPAL AMOUNT OF ANY SECURITY SHALL BE IN AN
AUTHORIZED DENOMINATION (WHICH SHALL NOT BE LESS THAN THE MINIMUM AUTHORIZED
DENOMINATION) FOR SUCH SECURITY.


 


(B)           THE TRUSTEE SHALL PROMPTLY NOTIFY THE COMPANY IN WRITING OF THE
SECURITIES SELECTED FOR REDEMPTION AND, IN THE CASE OF ANY SECURITIES SELECTED
FOR PARTIAL REDEMPTION, THE PRINCIPAL AMOUNT THEREOF TO BE REDEEMED.  FOR ALL
PURPOSES OF THIS INDENTURE, UNLESS THE CONTEXT OTHERWISE REQUIRES, ALL
PROVISIONS RELATING TO THE REDEMPTION OF SECURITIES SHALL RELATE, IN THE CASE OF
ANY SECURITY REDEEMED OR TO BE REDEEMED ONLY IN PART, TO THE PORTION OF THE
PRINCIPAL AMOUNT OF SUCH SECURITY THAT HAS BEEN OR IS TO BE REDEEMED.


 


(C)           THE PROVISIONS OF PARAGRAPHS (A) AND (B) OF THIS SECTION 11.4
SHALL NOT APPLY WITH RESPECT TO ANY REDEMPTION AFFECTING ONLY A SINGLE SECURITY,
WHETHER SUCH SECURITY IS TO BE REDEEMED IN WHOLE OR IN PART.  IN THE CASE OF ANY
SUCH REDEMPTION IN PART, THE UNREDEEMED PORTION OF THE PRINCIPAL AMOUNT OF THE
SECURITY SHALL BE IN AN AUTHORIZED DENOMINATION (WHICH SHALL NOT BE LESS THAN
THE MINIMUM AUTHORIZED DENOMINATION) FOR SUCH SECURITY.

 

55

--------------------------------------------------------------------------------


 

SECTION 11.5       Notice of Redemption.

 


(A)           NOTICE OF REDEMPTION SHALL BE GIVEN NOT LATER THAN THE THIRTIETH
(30TH) DAY, AND NOT EARLIER THAN THE SIXTIETH (60TH) DAY, PRIOR TO THE
REDEMPTION DATE TO EACH HOLDER OF SECURITIES TO BE REDEEMED, IN WHOLE OR IN
PART.


 


(B)           WITH RESPECT TO SECURITIES TO BE REDEEMED, IN WHOLE OR IN PART,
EACH NOTICE OF REDEMPTION SHALL STATE:


 

(I)            THE REDEMPTION DATE;

 

(II)           THE REDEMPTION PRICE OR, IF THE REDEMPTION PRICE CANNOT BE
CALCULATED PRIOR TO THE TIME THE NOTICE IS REQUIRED TO BE SENT, THE ESTIMATE OF
THE REDEMPTION PRICE, AS CALCULATED BY THE COMPANY, TOGETHER WITH A STATEMENT
THAT IT IS AN ESTIMATE AND THAT THE ACTUAL REDEMPTION PRICE WILL BE CALCULATED
ON THE FIFTH BUSINESS DAY PRIOR TO THE REDEMPTION DATE (AND IF AN ESTIMATE IS
PROVIDED, A FURTHER NOTICE SHALL BE SENT OF THE ACTUAL REDEMPTION PRICE ON THE
DATE THAT SUCH REDEMPTION PRICE IS CALCULATED);

 

(III)          IF LESS THAN ALL OUTSTANDING SECURITIES ARE TO BE REDEEMED, THE
IDENTIFICATION (AND, IN THE CASE OF PARTIAL REDEMPTION, THE RESPECTIVE PRINCIPAL
AMOUNTS) OF THE AMOUNT OF AND PARTICULAR SECURITIES TO BE REDEEMED;

 

(IV)          THAT ON THE REDEMPTION DATE, THE REDEMPTION PRICE WILL BECOME DUE
AND PAYABLE UPON EACH SUCH SECURITY OR PORTION THEREOF, AND THAT ANY INTEREST
(INCLUDING ANY ADDITIONAL INTEREST) ON SUCH SECURITY OR SUCH PORTION, AS THE
CASE MAY BE, SHALL CEASE TO ACCRUE ON AND AFTER SAID DATE; AND

 

(V)           THE PLACE OR PLACES WHERE SUCH SECURITIES ARE TO BE SURRENDERED
FOR PAYMENT OF THE REDEMPTION PRICE.

 


(C)           NOTICE OF REDEMPTION OF SECURITIES TO BE REDEEMED, IN WHOLE OR IN
PART, AT THE ELECTION OF THE COMPANY SHALL BE GIVEN BY THE COMPANY OR, AT THE
COMPANY’S REQUEST, BY THE TRUSTEE IN THE NAME AND AT THE EXPENSE OF THE COMPANY
AND SHALL BE IRREVOCABLE.  THE NOTICE IF MAILED IN THE MANNER PROVIDED ABOVE
SHALL BE CONCLUSIVELY PRESUMED TO HAVE BEEN DULY GIVEN, WHETHER OR NOT THE
HOLDER RECEIVES SUCH NOTICE.  IN ANY CASE, A FAILURE TO GIVE SUCH NOTICE BY MAIL
OR ANY DEFECT IN THE NOTICE TO THE HOLDER OF ANY SECURITY DESIGNATED FOR
REDEMPTION AS A WHOLE OR IN PART SHALL NOT AFFECT THE VALIDITY OF THE
PROCEEDINGS FOR THE REDEMPTION OF ANY OTHER SECURITY.


 

SECTION 11.6       Deposit of Redemption Price.

 

Prior to 10:00 a.m., New York City time, on the Redemption Date specified in the
notice of redemption given as provided in Section 11.5, the Company will deposit
with the Trustee or with one or more Paying Agents an amount of money sufficient
to pay the Redemption Price of, and any accrued interest (including any
Additional Interest) on, all the Securities (or portions thereof) that are to be
redeemed on that date.

 

56

--------------------------------------------------------------------------------


 

SECTION 11.7       Payment of Securities Called for Redemption.

 


(A)           IF ANY NOTICE OF REDEMPTION HAS BEEN GIVEN AS PROVIDED IN
SECTION 11.5, THE SECURITIES OR PORTION OF SECURITIES WITH RESPECT TO WHICH SUCH
NOTICE HAS BEEN GIVEN SHALL BECOME DUE AND PAYABLE ON THE DATE AND AT THE PLACE
OR PLACES STATED IN SUCH NOTICE AT THE APPLICABLE REDEMPTION PRICE, TOGETHER
WITH ACCRUED INTEREST (INCLUDING ANY ADDITIONAL INTEREST) TO THE REDEMPTION
DATE.  ON PRESENTATION AND SURRENDER OF SUCH SECURITIES AT A PLACE OF PAYMENT
SPECIFIED IN SUCH NOTICE, THE SECURITIES OR THE SPECIFIED PORTIONS THEREOF SHALL
BE PAID AND REDEEMED BY THE COMPANY AT THE APPLICABLE REDEMPTION PRICE, TOGETHER
WITH ACCRUED INTEREST (INCLUDING ANY ADDITIONAL INTEREST) TO THE REDEMPTION
DATE.


 


(B)           UPON PRESENTATION OF ANY SECURITY REDEEMED IN PART ONLY, THE
COMPANY SHALL EXECUTE AND THE TRUSTEE SHALL AUTHENTICATE AND DELIVER TO THE
HOLDER THEREOF, AT THE EXPENSE OF THE COMPANY, A NEW SECURITY OR SECURITIES, OF
AUTHORIZED DENOMINATIONS, IN AGGREGATE PRINCIPAL AMOUNT EQUAL TO THE UNREDEEMED
PORTION OF THE SECURITY SO PRESENTED AND HAVING THE SAME ORIGINAL ISSUE DATE,
STATED MATURITY AND TERMS.


 


(C)           IF ANY SECURITY CALLED FOR REDEMPTION SHALL NOT BE SO PAID UPON
SURRENDER THEREOF FOR REDEMPTION, THE PRINCIPAL OF AND ANY PREMIUM ON SUCH
SECURITY SHALL, UNTIL PAID, BEAR INTEREST FROM THE REDEMPTION DATE AT THE RATE
PRESCRIBED THEREFOR IN THE SECURITY.


 


ARTICLE XII

SUBORDINATION OF SECURITIES


 

SECTION 12.1       Securities Subordinate to Senior Debt.

 

The Company covenants and agrees, and each Holder of a Security, by its
acceptance thereof, likewise covenants and agrees, that, to the extent and in
the manner hereinafter set forth in this Article XII, the payment of the
principal of and any premium and interest (including any Additional Interest) on
each and all of the Securities are hereby expressly made subordinate and subject
in right of payment to the prior payment in full of all Senior Debt.

 

SECTION 12.2       No Payment When Senior Debt in Default; Payment Over of
Proceeds Upon Dissolution, Etc.

 


(A)           IN THE EVENT AND DURING THE CONTINUATION OF ANY DEFAULT BY THE
COMPANY IN THE PAYMENT OF ANY PRINCIPAL OF OR ANY PREMIUM OR INTEREST ON ANY
SENIOR DEBT (FOLLOWING ANY GRACE PERIOD, IF APPLICABLE) WHEN THE SAME BECOMES
DUE AND PAYABLE, WHETHER AT MATURITY OR AT A DATE FIXED FOR PREPAYMENT OR BY
DECLARATION OF ACCELERATION OR OTHERWISE, THEN, UPON WRITTEN NOTICE OF SUCH
DEFAULT TO THE COMPANY BY THE HOLDERS OF SUCH SENIOR DEBT OR ANY TRUSTEE
THEREFOR, UNLESS AND UNTIL SUCH DEFAULT SHALL HAVE BEEN CURED OR WAIVED OR SHALL
HAVE CEASED TO EXIST, NO DIRECT OR INDIRECT PAYMENT (IN CASH, PROPERTY,
SECURITIES, BY SET-OFF OR OTHERWISE) SHALL BE MADE OR AGREED TO BE MADE ON
ACCOUNT OF THE PRINCIPAL OF OR ANY PREMIUM OR INTEREST (INCLUDING ANY ADDITIONAL
INTEREST) ON ANY OF THE SECURITIES, OR IN RESPECT OF ANY REDEMPTION, REPAYMENT,
RETIREMENT, PURCHASE OR OTHER ACQUISITION OF ANY OF THE SECURITIES.

 

57

--------------------------------------------------------------------------------


 


(B)           IN THE EVENT OF A BANKRUPTCY, INSOLVENCY OR OTHER PROCEEDING
DESCRIBED IN CLAUSE (D) OR (E) OF THE DEFINITION OF EVENT OF DEFAULT (EACH SUCH
EVENT, IF ANY, HEREIN SOMETIMES REFERRED TO AS A “PROCEEDING”), ALL SENIOR DEBT
(INCLUDING ANY INTEREST THEREON ACCRUING AFTER THE COMMENCEMENT OF ANY SUCH
PROCEEDINGS) SHALL FIRST BE PAID IN FULL BEFORE ANY PAYMENT OR DISTRIBUTION,
WHETHER IN CASH, SECURITIES OR OTHER PROPERTY, SHALL BE MADE TO ANY HOLDER OF
ANY OF THE SECURITIES ON ACCOUNT THEREOF.  ANY PAYMENT OR DISTRIBUTION, WHETHER
IN CASH, SECURITIES OR OTHER PROPERTY (OTHER THAN SECURITIES OF THE COMPANY OR
ANY OTHER ENTITY PROVIDED FOR BY A PLAN OF REORGANIZATION OR READJUSTMENT THE
PAYMENT OF WHICH IS SUBORDINATE, AT LEAST TO THE EXTENT PROVIDED IN THESE
SUBORDINATION PROVISIONS WITH RESPECT TO THE INDEBTEDNESS EVIDENCED BY THE
SECURITIES, TO THE PAYMENT OF ALL SENIOR DEBT AT THE TIME OUTSTANDING AND TO ANY
SECURITIES ISSUED IN RESPECT THEREOF UNDER ANY SUCH PLAN OF REORGANIZATION OR
READJUSTMENT), WHICH WOULD OTHERWISE (BUT FOR THESE SUBORDINATION PROVISIONS) BE
PAYABLE OR DELIVERABLE IN RESPECT OF THE SECURITIES SHALL BE PAID OR DELIVERED
DIRECTLY TO THE HOLDERS OF SENIOR DEBT IN ACCORDANCE WITH THE PRIORITIES THEN
EXISTING AMONG SUCH HOLDERS UNTIL ALL SENIOR DEBT (INCLUDING ANY INTEREST
THEREON ACCRUING AFTER THE COMMENCEMENT OF ANY PROCEEDING) SHALL HAVE BEEN PAID
IN FULL.


 


(C)           IN THE EVENT OF ANY PROCEEDING, AFTER PAYMENT IN FULL OF ALL SUMS
OWING WITH RESPECT TO SENIOR DEBT, THE HOLDERS OF THE SECURITIES, TOGETHER WITH
THE HOLDERS OF ANY OBLIGATIONS OF THE COMPANY RANKING ON A PARITY WITH THE
SECURITIES, SHALL BE ENTITLED TO BE PAID FROM THE REMAINING ASSETS OF THE
COMPANY THE AMOUNTS AT THE TIME DUE AND OWING ON ACCOUNT OF UNPAID PRINCIPAL OF
AND ANY PREMIUM AND INTEREST (INCLUDING ANY ADDITIONAL INTEREST) ON THE
SECURITIES AND SUCH OTHER OBLIGATIONS BEFORE ANY PAYMENT OR OTHER DISTRIBUTION,
WHETHER IN CASH, PROPERTY OR OTHERWISE, SHALL BE MADE ON ACCOUNT OF ANY LIMITED
PARTNERSHIP INTERESTS OF THE COMPANY OR ANY OBLIGATIONS OF THE COMPANY RANKING
JUNIOR TO THE SECURITIES AND SUCH OTHER OBLIGATIONS.  IF, NOTWITHSTANDING THE
FOREGOING, ANY PAYMENT OR DISTRIBUTION OF ANY CHARACTER ON ANY SECURITY, WHETHER
IN CASH, SECURITIES OR OTHER PROPERTY (OTHER THAN SECURITIES OF THE COMPANY OR
ANY OTHER ENTITY PROVIDED FOR BY A PLAN OF REORGANIZATION OR READJUSTMENT THE
PAYMENT OF WHICH IS SUBORDINATE, AT LEAST TO THE EXTENT PROVIDED IN THESE
SUBORDINATION PROVISIONS WITH RESPECT TO THE INDEBTEDNESS EVIDENCED BY THE
SECURITIES, TO THE PAYMENT OF ALL SENIOR DEBT AT THE TIME OUTSTANDING AND TO ANY
SECURITIES ISSUED IN RESPECT THEREOF UNDER ANY SUCH PLAN OF REORGANIZATION OR
READJUSTMENT) SHALL BE RECEIVED BY THE TRUSTEE OR ANY HOLDER IN CONTRAVENTION OF
ANY OF THE TERMS HEREOF AND BEFORE ALL SENIOR DEBT SHALL HAVE BEEN PAID IN FULL,
SUCH PAYMENT OR DISTRIBUTION OR SECURITY SHALL BE RECEIVED IN TRUST FOR THE
BENEFIT OF, AND SHALL BE PAID OVER OR DELIVERED AND TRANSFERRED TO, THE HOLDERS
OF THE SENIOR DEBT AT THE TIME OUTSTANDING IN ACCORDANCE WITH THE PRIORITIES
THEN EXISTING AMONG SUCH HOLDERS FOR APPLICATION TO THE PAYMENT OF ALL SENIOR
DEBT REMAINING UNPAID, TO THE EXTENT NECESSARY TO PAY ALL SUCH SENIOR DEBT
(INCLUDING ANY INTEREST THEREON ACCRUING AFTER THE COMMENCEMENT OF ANY
PROCEEDING) IN FULL.  IN THE EVENT OF THE FAILURE OF THE TRUSTEE OR ANY HOLDER
TO ENDORSE OR ASSIGN ANY SUCH PAYMENT, DISTRIBUTION OR SECURITY, EACH HOLDER OF
SENIOR DEBT IS HEREBY IRREVOCABLY AUTHORIZED TO ENDORSE OR ASSIGN THE SAME.


 


(D)           THE TRUSTEE AND THE HOLDERS, AT THE EXPENSE OF THE COMPANY, SHALL
TAKE SUCH REASONABLE ACTION (INCLUDING THE DELIVERY OF THIS INDENTURE TO AN
AGENT FOR ANY HOLDERS OF SENIOR DEBT OR CONSENT TO THE FILING OF A FINANCING
STATEMENT WITH RESPECT HERETO) AS MAY, IN THE OPINION OF COUNSEL DESIGNATED BY
THE HOLDERS OF A MAJORITY IN AGGREGATE OF PRINCIPAL AMOUNT OF THE SENIOR DEBT AT
THE TIME OUTSTANDING, BE NECESSARY OR APPROPRIATE TO ASSURE THE EFFECTIVENESS OF
THE SUBORDINATION EFFECTED BY THESE PROVISIONS.

 

58

--------------------------------------------------------------------------------


 


(E)           THE PROVISIONS OF THIS SECTION 12.2 SHALL NOT IMPAIR ANY RIGHTS,
INTERESTS, REMEDIES OR POWERS OF ANY SECURED CREDITOR OF THE COMPANY IN RESPECT
OF ANY SECURITY INTEREST THE CREATION OF WHICH IS NOT PROHIBITED BY THE
PROVISIONS OF THIS INDENTURE.


 


(F)            THE SECURING OF ANY OBLIGATIONS OF THE COMPANY, OTHERWISE RANKING
ON A PARITY WITH THE SECURITIES OR RANKING JUNIOR TO THE SECURITIES, SHALL NOT
BE DEEMED TO PREVENT SUCH OBLIGATIONS FROM CONSTITUTING, RESPECTIVELY,
OBLIGATIONS RANKING ON A PARITY WITH THE SECURITIES OR RANKING JUNIOR TO THE
SECURITIES.


 

SECTION 12.3       Payment Permitted If No Default.

 

Nothing contained in this Article XII or elsewhere in this Indenture or in any
of the Securities shall prevent (a) the Company, at any time, except during the
pendency of the conditions described in paragraph (a) of Section 12.2 or of any
Proceeding referred to in Section 12.2, from making payments at any time of
principal of and any premium or interest (including any Additional Interest) on
the Securities or (b) the application by the Trustee of any moneys deposited
with it hereunder to the payment of or on account of the principal of and any
premium or interest (including any Additional Interest) on the Securities or the
retention of such payment by the Holders, if, at the time of such application by
the Trustee, it did not have knowledge (in accordance with Section 12.8) that
such payment would have been prohibited by the provisions of this Article XII,
except as provided in Section 12.8.

 

SECTION 12.4       Subrogation to Rights of Holders of Senior Debt.

 

Subject to the payment in full of all amounts due or to become due on all Senior
Debt, or the provision for such payment in cash or cash equivalents or otherwise
in a manner satisfactory to the holders of Senior Debt, the Holders of the
Securities shall be subrogated to the extent of the payments or distributions
made to the holders of such Senior Debt pursuant to the provisions of this
Article XII (equally and ratably with the holders of all indebtedness of the
Company that by its express terms is subordinated to Senior Debt of the Company
to substantially the same extent as the Securities are subordinated to the
Senior Debt and is entitled to like rights of subrogation by reason of any
payments or distributions made to holders of such Senior Debt) to the rights of
the holders of such Senior Debt to receive payments and distributions of cash,
property and securities applicable to the Senior Debt until the principal of and
any premium and interest (including any Additional Interest) on the Securities
shall be paid in full.  For purposes of such subrogation, no payments or
distributions to the holders of the Senior Debt of any cash, property or
securities to which the Holders of the Securities or the Trustee would be
entitled except for the provisions of this Article XII, and no payments made
pursuant to the provisions of this Article XII to the holders of Senior Debt by
Holders of the Securities or the Trustee, shall, as among the Company, its
creditors other than holders of Senior Debt, and the Holders of the Securities,
be deemed to be a payment or distribution by the Company to or on account of the
Senior Debt.

 

SECTION 12.5       Provisions Solely to Define Relative Rights.

 

The provisions of this Article XII are and are intended solely for the purpose
of defining the relative rights of the Holders of the Securities on the one hand
and the holders of Senior Debt

 

59

--------------------------------------------------------------------------------


 

on the other hand.  Nothing contained in this Article XII or elsewhere in this
Indenture or in the Securities is intended to or shall (a) impair, as between
the Company and the Holders of the Securities, the obligations of the Company,
which are absolute and unconditional, to pay to the Holders of the Securities
the principal of and any premium and interest (including any Additional
Interest) on the Securities as and when the same shall become due and payable in
accordance with their terms, (b) affect the relative rights against the Company
of the Holders of the Securities and creditors of the Company other than their
rights in relation to the holders of Senior Debt or (c) prevent the Trustee or
the Holder of any Security  from exercising all remedies otherwise permitted by
applicable law upon default under this Indenture, including filing and voting
claims in any Proceeding, subject to the rights, if any, under this Article XII
of the holders of Senior Debt to receive cash, property and securities otherwise
payable or deliverable to the Trustee or such Holder.

 

SECTION 12.6       Trustee to Effectuate Subordination.

 

Each Holder of a Security by his or her acceptance thereof authorizes and
directs the Trustee on his or her behalf to take such action as may be necessary
or appropriate to acknowledge or effectuate the subordination provided in this
Article XII and appoints the Trustee his or her attorney-in-fact for any and all
such purposes.

 

SECTION 12.7       No Waiver of Subordination Provisions.

 


(A)           NO RIGHT OF ANY PRESENT OR FUTURE HOLDER OF ANY SENIOR DEBT TO
ENFORCE SUBORDINATION AS HEREIN PROVIDED SHALL AT ANY TIME IN ANY WAY BE
PREJUDICED OR IMPAIRED BY ANY ACT OR FAILURE TO ACT ON THE PART OF THE COMPANY
OR BY ANY ACT OR FAILURE TO ACT, IN GOOD FAITH, BY ANY SUCH HOLDER, OR BY ANY
NONCOMPLIANCE BY THE COMPANY WITH THE TERMS, PROVISIONS AND COVENANTS OF THIS
INDENTURE, REGARDLESS OF ANY KNOWLEDGE THEREOF THAT ANY SUCH HOLDER MAY HAVE OR
BE OTHERWISE CHARGED WITH.


 


(B)           WITHOUT IN ANY WAY LIMITING THE GENERALITY OF PARAGRAPH (A) OF
THIS SECTION 12.7, THE HOLDERS OF SENIOR DEBT MAY, AT ANY TIME AND FROM TO TIME,
WITHOUT THE CONSENT OF OR NOTICE TO THE TRUSTEE OR THE HOLDERS OF THE
SECURITIES, WITHOUT INCURRING RESPONSIBILITY TO SUCH HOLDERS OF THE SECURITIES
AND WITHOUT IMPAIRING OR RELEASING THE SUBORDINATION PROVIDED IN THIS
ARTICLE XII OR THE OBLIGATIONS HEREUNDER OF SUCH HOLDERS OF THE SECURITIES TO
THE HOLDERS OF SENIOR DEBT, DO ANY ONE OR MORE OF THE FOLLOWING: (I) CHANGE THE
MANNER, PLACE OR TERMS OF PAYMENT OR EXTEND THE TIME OF PAYMENT OF, OR RENEW OR
ALTER, SENIOR DEBT, OR OTHERWISE AMEND OR SUPPLEMENT IN ANY MANNER SENIOR DEBT
OR ANY INSTRUMENT EVIDENCING THE SAME OR ANY AGREEMENT UNDER WHICH SENIOR DEBT
IS OUTSTANDING, (II) SELL, EXCHANGE, RELEASE OR OTHERWISE DEAL WITH ANY PROPERTY
PLEDGED, MORTGAGED OR OTHERWISE SECURING SENIOR DEBT, (III) RELEASE ANY PERSON
LIABLE IN ANY MANNER FOR THE PAYMENT OF SENIOR DEBT AND (IV) EXERCISE OR REFRAIN
FROM EXERCISING ANY RIGHTS AGAINST THE COMPANY AND ANY OTHER PERSON.


 

SECTION 12.8       Notice to Trustee.

 


(A)           THE COMPANY SHALL GIVE PROMPT WRITTEN NOTICE TO A RESPONSIBLE
OFFICER OF THE TRUSTEE OF ANY FACT KNOWN TO THE COMPANY THAT WOULD PROHIBIT THE
MAKING OF ANY PAYMENT TO OR BY THE TRUSTEE IN RESPECT OF THE SECURITIES. 
NOTWITHSTANDING THE PROVISIONS OF THIS ARTICLE XII OR

 

60

--------------------------------------------------------------------------------


 


ANY OTHER PROVISION OF THIS INDENTURE, THE TRUSTEE SHALL NOT BE CHARGED WITH
KNOWLEDGE OF THE EXISTENCE OF ANY FACTS THAT WOULD PROHIBIT THE MAKING OF ANY
PAYMENT TO OR BY THE TRUSTEE IN RESPECT OF THE SECURITIES, UNLESS AND UNTIL A
RESPONSIBLE OFFICER OF THE TRUSTEE SHALL HAVE RECEIVED WRITTEN NOTICE THEREOF
FROM THE COMPANY OR A HOLDER OF SENIOR DEBT OR FROM ANY TRUSTEE, AGENT OR
REPRESENTATIVE THEREFOR; PROVIDED THAT IF THE TRUSTEE SHALL NOT HAVE RECEIVED
THE NOTICE PROVIDED FOR IN THIS SECTION 12.8 AT LEAST TWO BUSINESS DAYS PRIOR TO
THE DATE UPON WHICH BY THE TERMS HEREOF ANY MONIES MAY BECOME PAYABLE FOR ANY
PURPOSE (INCLUDING, THE PAYMENT OF THE PRINCIPAL OF AND ANY PREMIUM ON OR
INTEREST (INCLUDING ANY ADDITIONAL INTEREST) ON ANY SECURITY), THEN, ANYTHING
HEREIN CONTAINED TO THE CONTRARY NOTWITHSTANDING, THE TRUSTEE SHALL HAVE FULL
POWER AND AUTHORITY TO RECEIVE SUCH MONIES AND TO APPLY THE SAME TO THE PURPOSE
FOR WHICH THEY WERE RECEIVED AND SHALL NOT BE AFFECTED BY ANY NOTICE TO THE
CONTRARY THAT MAY BE RECEIVED BY IT WITHIN TWO BUSINESS DAYS PRIOR TO SUCH DATE.


 


(B)           THE TRUSTEE SHALL BE ENTITLED TO RELY ON THE DELIVERY TO IT OF A
WRITTEN NOTICE BY A PERSON REPRESENTING HIMSELF OR HERSELF TO BE A HOLDER OF
SENIOR DEBT (OR A TRUSTEE, AGENT, REPRESENTATIVE OR ATTORNEY-IN-FACT THEREFOR)
TO ESTABLISH THAT SUCH NOTICE HAS BEEN GIVEN BY A HOLDER OF SENIOR DEBT (OR A
TRUSTEE, AGENT, REPRESENTATIVE OR ATTORNEY-IN-FACT THEREFOR).  IN THE EVENT THAT
THE TRUSTEE DETERMINES IN GOOD FAITH THAT FURTHER EVIDENCE IS REQUIRED WITH
RESPECT TO THE RIGHT OF ANY PERSON AS A HOLDER OF SENIOR DEBT TO PARTICIPATE IN
ANY PAYMENT OR DISTRIBUTION PURSUANT TO THIS ARTICLE XII, THE TRUSTEE MAY
REQUEST SUCH PERSON TO FURNISH EVIDENCE TO THE REASONABLE SATISFACTION OF THE
TRUSTEE AS TO THE AMOUNT OF SENIOR DEBT HELD BY SUCH PERSON, THE EXTENT TO WHICH
SUCH PERSON IS ENTITLED TO PARTICIPATE IN SUCH PAYMENT OR DISTRIBUTION AND ANY
OTHER FACTS PERTINENT TO THE RIGHTS OF SUCH PERSON UNDER THIS ARTICLE XII, AND
IF SUCH EVIDENCE IS NOT FURNISHED, THE TRUSTEE MAY DEFER ANY PAYMENT TO SUCH
PERSON PENDING JUDICIAL DETERMINATION AS TO THE RIGHT OF SUCH PERSON TO RECEIVE
SUCH PAYMENT.


 

SECTION 12.9       Reliance on Judicial Order or Certificate of Liquidating
Agent.

 

Upon any payment or distribution of assets of the Company referred to in this
Article XII, the Trustee and the Holders of the Securities shall be entitled to
conclusively rely upon any order or decree entered by any court of competent
jurisdiction in which such Proceeding is pending, or a certificate of the
trustee in bankruptcy, receiver, liquidating trustee, custodian, assignee for
the benefit of creditors, agent or other Person making such payment or
distribution, delivered to the Trustee or to the Holders of Securities, for the
purpose of ascertaining the Persons entitled to participate in such payment or
distribution, the holders of the Senior Debt and other indebtedness of the
Company, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this
Article XII.

 

SECTION 12.10     Trustee Not Fiduciary for Holders of Senior Debt.

 

The Trustee, in its capacity as trustee under this Indenture, shall not be
deemed to owe any fiduciary duty to the holders of Senior Debt and shall not be
liable to any such holders if it shall in good faith mistakenly pay over or
distribute to Holders of Securities or to the Company or to any other Person
cash, property or securities to which any holders of Senior Debt shall be
entitled by virtue of this Article XII or otherwise.

 

61

--------------------------------------------------------------------------------


 

SECTION 12.11     Rights of Trustee as Holder of Senior Debt; Preservation of
Trustee’s Rights.

 

The Trustee in its individual capacity shall be entitled to all the rights set
forth in this Article XII with respect to any Senior Debt that may at any time
be held by it, to the same extent as any other holder of Senior Debt, and
nothing in this Indenture shall deprive the Trustee of any of its rights as such
holder.

 

SECTION 12.12     Article Applicable to Paying Agents.

 

If at any time any Paying Agent other than the Trustee shall have been appointed
by the Company and be then acting hereunder, the term “Trustee” as used in this
Article XII shall in such case (unless the context otherwise requires) be
construed as extending to and including such Paying Agent within its meaning as
fully for all intents and purposes as if such Paying Agent were named in this
Article XII in addition to or in place of the Trustee.  For the avoidance of
doubt, the Company shall not be permitted to appoint itself or any Affiliate as
a Paying Agent hereunder.

 

****

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

****

 

62

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.

 

 

GKK CAPITAL LP

 

 

 

By: GRAMERCY CAPITAL CORP., its general
partner

 

 

 

By:

Roger M. Cozzi

 

 

Name: Roger M. Cozzi

 

 

Title: Chief Executive Officer

 

63

--------------------------------------------------------------------------------


 

 

The Bank of New York Mellon Trust Company,
National Association, as Trustee

 

 

 

 

 

By:

Bill Marshall

 

 

Name: Bill Marshall

 

 

Title: Vice President

 

64

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Officer’s Financial Certificate

 

The undersigned, the [Chief Financial Officer/Treasurer/Assistant Treasurer/
Secretary/ Assistant Secretary, Chairman/ViceChairman/Chief Executive
Officer/President/Vice President] hereby certifies, pursuant to
Section 7.3(b) of the Junior Subordinated Indenture, dated as of January 27,
2006 (the “Indenture”), among GKK Capital LP (the “Company”) and The Bank of New
York Mellon Trust Company, National Association, as trustee, that, as of [date],
[20    ], the Company, if applicable, and its Subsidiary had the following
ratios and balances (unless otherwise indicated, capitalized terms used herein
have the meaning set forth in the Indenture):

 

As of [Quarterly/Annual Financial Date], 20    

 

Senior secured indebtedness for borrowed money (“Debt”)

$

 

 

 

 

 

 

Senior unsecured Debt

$

 

 

 

 

 

 

Subordinated Debt

$

 

 

 

 

 

 

Total Debt

$

 

 

 

 

 

 

Ratio of (x) senior secured and unsecured Debt to (y) total Debt

 

 

%

 

[FOR FISCAL YEAR END: Attached hereto are the audited consolidated financial
statements (including the balance sheet, income statement and statement of cash
flows, and notes thereto, together with the report of the independent
accountants thereon) of the Company and its consolidated subsidiaries for the
three years ended [date], 20    .]

 

[FOR FISCAL QUARTER END: Attached hereto are the unaudited consolidated and
consolidating financial statements (including the balance sheet and income
statement) of the Company and its consolidated subsidiaries for the fiscal
quarter ended [date], 20    .]

 

The financial statements fairly present in all material respects, in accordance
with U.S.  generally accepted accounting principles (“GAAP”), the financial
position of the Company and its consolidated subsidiaries, and the results of
operations and changes in financial condition as of the date, and for the
[quarter] [annual] period ended [date], 20    , and such financial statements
have been prepared in accordance with GAAP consistently applied throughout the
period involved (expect as otherwise noted therein).

 

65

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Financial
Certificate as of this                day of                           ,
20,      .

 

 

GKK CAPITAL LP

 

 

 

By: GRAMERCY CAPITAL CORP., its general
partner

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GKK Capital LP

 

420 Lexington Avenue

 

New York, NY 10170

 

(212) 297-1000

 

66

--------------------------------------------------------------------------------